Exhibit 10.1

STRATEGIC COLLABORATION AGREEMENT

BY AND BETWEEN

Nektar Therapeutics

AND

Bristol-Myers Squibb Company

DATED FEBRUARY 13, 2018

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Article 1 DEFINITIONS

1

 

Article 2 OVERVIEW; JOINT EXECUTIVE COMMITTEE

29

 

 

2.1

Scope of Collaboration29

 

 

2.2

Joint Executive Committee29

 

 

2.3

Responsibilities of the JEC30

 

Article 3 JOINT DEVELOPMENT

30

 

 

3.1

Joint Development Plan30

 

 

3.2

Collaboration Study Management31

 

 

3.3

Joint Development Committee34

 

 

3.4

Operational Authority Generally38

 

 

3.5

Alliance Managers39

 

 

3.6

Joint Development Committee Decision-Making40

 

 

3.7

Dispute Resolution40

 

 

3.8

Final Decision-Making Authority of the Parties41

 

 

3.9

Formulation Development41

 

 

3.10

Conduct42

 

Article 4 DEVELOPMENT RESPONSIBILITIES

42

 

 

4.1

General Responsibilities of the Parties42

 

 

4.2

Specific Responsibilities of the Parties42

 

 

4.3

Documents and Collaboration Study Contracts50

 

Article 5 MANUFACTURE AND SUPPLY

51

 

 

5.1

Joint Manufacturing Committee51

 

 

5.2

Responsibilities and Authority of the Joint Manufacturing Committee51

 

 

5.3

Manufacture and Supply of Nektar Assets and Products53

 

 

5.4

Manufacture and Supply of BMS Assets56

 

 

5.5

Manufacturing Option56

 

 

5.6

Quality Agreement58

 

 

5.7

Supply Agreements58

 

Article 6 GLOBAL DEVELOPMENT COST SHARING

59

 

 

6.1

Manufacturing and Supply Expenses; Intellectual Property Expenses59

 

 

6.2

Monotherapy Collaboration Studies Expenses59

 

 

6.3

Combined Therapy Collaboration Studies Expenses59

 

 

6.4

Nektar Annual Development Cost Cap59

 

Article 7 INDEPENDENT DEVELOPMENT

60

 

 

7.1

General60

 

 

7.2

Current Nektar Studies61

 

 

7.3

Independent Studies: Rights and Limitations61

 

 

7.4

Reimbursement for Opt-Out Development Costs65

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

Article 8 GLOBAL COMMERCIALIZATION

66

 

 

8.1

Joint Commercialization66

 

 

8.2

Joint Commercialization Committee66

 

 

8.3

Responsibilities of the Joint Commercialization Committee67

 

 

8.4

Joint Commercialization Committee Decision-Making68

 

 

8.5

Dispute Resolution69

 

 

8.6

Final Decision-Making Authority of the Parties69

 

 

8.7

Pricing69

 

 

8.8

Booking of Sales70

 

 

8.9

Commercialization70

 

 

8.10

Trademarks73

 

 

8.11

Sales Representatives73

 

 

8.12

BMS Combination Commercialization Option74

 

 

8.13

Returns76

 

 

8.14

Recalls, Market Withdrawals or Corrective Actions76

 

 

8.15

Medical Inquiries76

 

 

8.16

Events Affecting Integrity or Reputation76

 

Article 9 FINANCIAL MATTERS

77

 

 

9.1

Initial Payments77

 

 

9.2

Development Milestone77

 

 

9.3

Commercial Milestones78

 

 

9.4

Global Commercial Profit Sharing79

 

 

9.5

Calculation and Payment of Net Profit/Net Loss Share80

 

 

9.6

Joint Finance Committee81

 

 

9.7

Procedures For Development Cost Reporting and Reconciliation: Collaboration
Studies and Independent Studies84

 

 

9.8

Certain Tax Matters86

 

 

9.9

Currency of Payments; Payment Method86

 

 

9.10

Interest on Late Payments86

 

 

9.11

Withholding of Taxes86

 

 

9.12

Indirect Taxes87

 

 

9.13

Financial Records87

 

 

9.14

Audit87

 

 

9.15

[***]88

 

Article 10 GLOBAL REGULATORY

88

 

 

10.1

Regulatory Approvals88

 

 

10.2

Regulatory Authority Inspection89

 

 

10.3

Regulatory Documentation90

 

 

10.4

Records90

 

 

10.5

Ownership of Study Data90

 

 

10.6

Use of Study Data90

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page ii

--------------------------------------------------------------------------------

 

 

 

10.7

Access to Study Data92

 

 

10.8

Adverse Event Reporting92

 

Article 11 INTELLECTUAL PROPERTY

92

 

 

11.1

Nektar Grants92

 

 

11.2

BMS Grants94

 

 

11.3

Sublicensing94

 

 

11.4

No Implied Licenses95

 

 

11.5

Inventions95

 

 

11.6

Infringement of Patent Rights by Third Parties99

 

 

11.7

Infringement of Third Party Rights101

 

 

11.8

Samples101

 

Article 12 CONFIDENTIALITY

102

 

 

12.1

Nondisclosure and Nonuse of Confidential Information102

 

 

12.2

Exceptions103

 

 

12.3

Authorized Disclosure104

 

 

12.4

Disclosure to Ono105

 

 

12.5

Press Releases and Publications105

 

 

12.6

Compliance with Sunshine Laws107

 

 

12.7

Response Plan and Notification of Non-Authorized Disclosures108

 

 

12.8

Destruction of Confidential Information108

 

Article 13 REPRESENTATIONS, WARRANTIES AND COVENANTS

108

 

 

13.1

Authority and Binding Agreement108

 

 

13.2

No Conflicts108

 

 

13.3

Litigation109

 

 

13.4

No Adverse Proceedings109

 

 

13.5

Consents109

 

 

13.6

No Debarment109

 

 

13.7

Compliance with Applicable Law109

 

 

13.8

Compliance with Party Specific Regulations110

 

 

13.9

Compliance with Internal Compliance Codes110

 

 

13.10

Affiliates110

 

 

13.11

Ethical Business Practices110

 

 

13.12

Single Agent Compound Safety Issues111

 

 

13.13

Single Agent Compound Information111

 

 

13.14

Accounting111

 

 

13.15

Compliance with Ono-BMS Agreements111

 

 

13.16

Nektar Representations and Warranties111

 

 

13.17

BMS Representations and Warranties112

 

 

13.18

Representations and Warranties of the Parties as of the Effective Date113

 

 

13.19

DISCLAIMER OF WARRANTY113

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page iii

--------------------------------------------------------------------------------

 

 

Article 14 INDEMNIFICATION

113

 

 

14.1

BMS Indemnification113

 

 

14.2

Nektar Indemnification114

 

 

14.3

Certain Injuries114

 

 

14.4

Indemnification Procedure114

 

 

14.5

Separate Defense of Claims114

 

 

14.6

Insurance114

 

 

14.7

LIMITATION OF LIABILITY114

 

Article 15 DISPUTE RESOLUTION

115

 

 

15.1

Dispute Resolution115

 

 

15.2

Commercial & Financial Disputes115

 

 

15.3

Arbitration Matters117

 

Article 16 TERM AND TERMINATION

117

 

 

16.1

Term117

 

 

16.2

Termination for Material Breach117

 

 

16.3

Termination for Bankruptcy118

 

 

16.4

Termination or Suspension of Collaboration Study due to Material Safety Issue or
Clinical Hold118

 

 

16.5

BMS Right to Terminate without Cause119

 

 

16.6

Effect of Termination119

 

 

16.7

Survival124

 

Article 17 MISCELLANEOUS

125

 

 

17.1

Effective Date125

 

 

17.2

Bankruptcy126

 

 

17.3

Entire Agreement126

 

 

17.4

Governing Law126

 

 

17.5

Submission to Jurisdiction127

 

 

17.6

Injunctive Relief127

 

 

17.7

Force Majeure127

 

 

17.8

Notices128

 

 

17.9

No Waiver; Modifications129

 

 

17.10

No Strict Construction129

 

 

17.11

Independent Contractor129

 

 

17.12

Assignment129

 

 

17.13

Headings130

 

 

17.14

Counterparts130

 

 

17.15

Severability130

 

 

17.16

Performance by Affiliates130

 

 

17.17

Further Assurance131

 

 

17.18

No Benefit to Third Parties131

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page iv

--------------------------------------------------------------------------------

 

STRATEGIC COLLABORATION AGREEMENT

This Strategic Collaboration Agreement (the “Agreement”) is entered into as of
February 13, 2018 (the “Execution Date”), and effective as of the Effective
Date, by and between Nektar Therapeutics, a Delaware corporation, headquartered
at 455 Mission Bay Boulevard South, Suite 100, San Francisco, California 94158
(“Nektar”), and Bristol-Myers Squibb Company, a Delaware corporation,
headquartered at 345 Park Avenue, New York, New York, 10154 (“BMS”).  Nektar and
BMS may be referred to herein individually as a “Party,” or collectively as the
“Parties.”

RECITALS

WHEREAS, Nektar controls certain Patent Rights, Technology and other rights
related to the Nektar Compounds (as defined below), and has expertise in
research and development of large and small molecule therapeutic products;

WHEREAS, BMS is a biopharmaceutical company engaged in the research,
development, manufacture and commercialization of human therapeutic products;

WHEREAS, pursuant to that certain Clinical Trial Collaboration Agreement, dated
September 21, 2016, by and between Nektar and BMS (the “Clinical Trial
Agreement”), Nektar and BMS have collaborated on one or more clinical trials of
a combination therapy using Nektar’s IL2-based CD122-biased agonist, known as
“NKTR-214”, and BMS’s human monoclonal antibody that binds PD-1 known as
“Nivolumab;”

WHEREAS, the Parties desire to collaborate in the further Development of
NKTR-214 in the Field (as defined below) to the extent set forth herein, which,
if successfully developed in accordance with this Agreement, will be jointly
commercialized by the Parties, all subject to the terms and conditions set forth
herein; and

WHEREAS, Nektar and BMS desire to enter into the transaction contemplated by
this Agreement, which will supersede and replace the Clinical Trial Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

Article 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized shall have the
meaning set forth below or, if not listed below, the meaning designated in
places throughout this Agreement.

1.1“Affiliate” shall mean, with respect to a particular Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such particular Person, but only
for so long as such Person meets the

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

definition of Affiliate hereunder.  As used in this section, the term “controls”
(with correlative meanings for the terms “controlled by” or “under common
control with”) means (a) that a Person owns, directly or indirectly, more than
fifty percent (50%) of the voting stock of another Person, or (b) that such
Person otherwise has the actual ability to control and direct the management of
the other Person, whether by contract or otherwise.

1.2“Aggregate Safety Information” shall mean, with respect to a Party’s Single
Agent Compound, the (a) safety and toxicity information for such Single Agent
Compound that is Collaboration Study Data, plus (b) safety and toxicity
information from all other clinical trials of such Single Agent Compound,
whether alone or in combination with another pharmaceutical agent, in each case
including information related to Serious Adverse Events, adverse drug reactions,
adverse events, discontinuations due to adverse events and Grade 3 and Grade 4
laboratory abnormalities.  Aggregate Safety Information shall be provided by a
Party to the other in the same format as is contained in the investigators’
brochures prepared by such Party for its Single Agent Compound in each country
where a Collaboration Study will be conducted.

1.3“Agreement” shall have the meaning set forth in the preamble to this
Agreement, as it may be amended by the Parties from time to time.

1.4“Agreement Wind-Down Period” has the meaning set forth in Section
16.6(b)(iii).

1.5“Alliance Manager” has the meaning set forth in Section 3.5.

1.6“Allowable Delays” shall mean reasonable delays for a Collaboration Study,
including as a result of (a) interactions with Regulatory Authorities and
changes to any Collaboration Study resulting therefrom, (b) Material Safety
Issues, (c) Product or compound supply issues, (d) [***], and (e) [***].

1.7“Allowable Commercialization Expenses” shall mean those expenses (a) incurred
in connection with the Commercialization of the Products pursuant to the
Commercialization Plan and Budget and (b) that are consistent with the approved
Commercialization Plan and Budget and are specifically attributable to Products,
and shall consist of (i) Cost of Goods Sold, (ii) Marketing Expenses, (iii)
Distribution Expenses, and (iv) Post-Approval Regulatory Expenses. The JFC shall
establish procedures for the calculation of Allowable Commercialization
Expenses, including proper allocation of FTE costs to the extent that such FTEs
promote other products (including the allocation of sales force effort between
first, second and third position detail) or otherwise engage in activities not
solely related to the Commercialization of the Product.  For clarity, subject to
Section 9.5, each Party shall be responsible for and solely bear any
Commercialization expenses not contemplated in, or in excess of the agreed
amounts set forth in, the approved Commercialization Plan and Budget.  

1.8“Applicable Law” shall mean all applicable laws, rules and regulations
(whether supra-national, federal, state or local) that may be in effect from
time to time and applicable to

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 2

--------------------------------------------------------------------------------

 

 

conduct under this Agreement, including current Good Clinical Practices, Good
Laboratory Practices and Good Manufacturing Practices.

1.9“Arbitration Matter” shall mean any Dispute, other than a
Commercial/Financial Dispute and a JDC Dispute referred to in Section 3.7(b);
provided that such Dispute has been considered, but not resolved, by the
Executive Officers as set forth in Section 15.1(a).  For clarity, neither a JDC
Dispute, nor any matter hereunder for which final decision making authority is
granted to one Party or the other, nor any Publication Dispute, nor any other
matter expressly requiring mutual agreement of both Parties shall be an
Arbitration Matter.

1.10“Bioanalysis Plan” shall mean the bioanalysis plan for any Samples as may be
contemplated by a Collaboration Study, Protocol or another subsequent written
agreement between the Parties.

1.11“BLA” shall mean (a) a Biologic License Application (or, if applicable, New
Drug Application (“NDA”) or 505(b)(2)) submitted and filed with the FDA (or
successor regulatory agency) necessary for approval of a drug or biologic in
connection with the commercial sale or use of such drug or biologic in
conformance with Applicable Laws in the United States or (b) the equivalent
application submitted to another Regulatory Authority.

1.12“BMS” shall have the meaning set forth in the preamble to this Agreement.

1.13“BMS Asset Invention” shall mean any invention or Technology that is made,
conceived, or first actually reduced to practice by or on behalf of a Party, or
by or on behalf of the Parties jointly (including by a Third Party in the
performance of a Collaboration Study or an Independent Study), in the
performance of the Collaboration Studies or in the performance of an Independent
Study (which Independent Study may be led by either Party) and that relates to
(a) the composition of matter or formulation of one or more BMS Assets as sole
active ingredients, (b) a method of manufacture or formulating of one or more
BMS Assets as a single agent or in combination with another BMS Asset (but not a
Nektar Asset or Third Party Asset), or (c) a method of use of any BMS Asset as a
monotherapy or in combination with another BMS Asset (but not a Nektar Asset or
Third Party Asset).

1.14“BMS Asset Patent Rights” shall mean any Patent Rights that Cover any BMS
Asset Invention or BMS Study Data, excluding BMS Background Patent Rights, Joint
Collaboration Patent Rights and Joint Third Party Patent Rights.

1.15“BMS Assets” shall mean all compounds Controlled by BMS or any of its
Affiliates (or, solely in relation to the BMS/Ono Territory and the BMS
Compound, Ono), including the BMS Compound.

1.16“BMS Background Patent Rights” shall mean any Patent Rights Controlled by
BMS (or its Affiliates) as of the Effective Date, and during the Term through
efforts outside the scope of this Agreement, that Cover the use (whether alone
or in combination with other agents),

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 3

--------------------------------------------------------------------------------

 

 

manufacture, formulation or composition of matter of any BMS Assets, but which
do not comprise a BMS Asset Invention, a Joint Collaboration Invention, or a
Joint Third Party Invention.

1.17“BMS Combination” shall mean a combination of a Product, one or more BMS
Asset and/or one or more Third Party Asset (but no other Nektar Asset), but in
each instance as single agent formulations in the combination, for use in the
Field.

1.18“BMS Combination Commercialization Option” has the meaning set forth in
Section 8.12(a).

1.19“BMS Compound” shall mean BMS’s proprietary anti-PD-1 monoclonal antibody
known as Nivolumab and Opdivo®.

1.20“BMS Indemnitees” has the meaning set forth in Section 14.2.

1.21“BMS/Ono Territory” shall mean Japan, South Korea and Taiwan.

1.22“BMS Regulatory Documentation” shall mean any Regulatory Documentation
related to any BMS Asset that exists as of the Effective Date or that is created
during the Term through efforts outside the scope of this Agreement.

1.23“BMS Share of Net Profit” has the meaning set forth in Section 9.4(a).

1.24“BMS Study Data” has the meaning set forth in Section 10.5.

1.25“BMS Successor” has the meaning set forth in the definition of Change of
Control.

1.26“BMS Technology” shall mean all Technology Controlled by BMS (or its
Affiliates) as of the Effective Date or during the Term through efforts outside
the scope of this Agreement related to any BMS Asset and necessary or reasonably
useful, as determined by BMS, for the conduct of Collaboration Studies or
Independent Studies.  For clarity, BMS Technology does not include (a) Joint
Collaboration Inventions, (b) Joint Third Party Inventions, (c) Study Data, or
(d) Collaboration Study Regulatory Documentation.

1.27“Breaching Party” has the meaning set forth in Section 16.2(a).

1.28“Bulk Form” has the meaning set forth in Section 5.3(a).

1.29“Business Day” shall mean a day other than Saturday, Sunday or any day on
which commercial banks located in New York, NY are authorized or obligated by
Applicable Law to close.

1.30“Calendar Quarter” shall mean each successive period of three (3) months
ending on March 31, June 30, September 30 and December 31 of each Calendar Year;
provided, that the first Calendar Quarter under this Agreement will be the
period beginning on the Effective Date

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 4

--------------------------------------------------------------------------------

 

 

and ending on the end of the Calendar Quarter in which the Effective Date is
encompassed and the last Calendar Quarter of the Term will be the period
beginning on January 1 and ending on the effective date of expiration or
termination of this Agreement.

1.31“Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31; provided, that the first
Calendar Year under this Agreement will be the period beginning on the Effective
Date and ending on the end of the Calendar Year in which the Effective Date is
encompassed and the last Calendar Year of the Term will be the period beginning
on January 1 and ending on the effective date of expiration or termination of
this Agreement.

1.32“Change of Control” shall mean, with respect to Nektar, (a) the sale,
disposition, or license to a Third Party of all or substantially all of Nektar’s
rights, title and interests in and to NKTR-214 (or any other Nektar Compound for
which a registrational Clinical Trial has been initiated or a BLA has been
Filed); (b) the acquisition by a Third Party which constitutes (i) one person,
as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended, together with any of such person’s “affiliates” or
“associates,” as such terms are defined in the Securities Exchange Act of 1934,
as amended, other than an employee benefit plan (or related trust) sponsored or
maintained by Nektar or any of its Affiliates, or (ii) persons “acting in
concert” as such term is used in the Internal Revenue Code, of more than fifty
percent (50%) of the outstanding shares of voting capital stock of Nektar; (c)
the acquisition, merger or consolidation of Nektar with or into another Person,
other than, in the case of this Section 1.32, an acquisition or a merger or
consolidation of Nektar in which the holders of shares of voting capital stock
of Nektar, immediately prior to such acquisition, merger or consolidation will
beneficially own, directly or indirectly, more than fifty percent (50%) of the
shares of voting capital stock of the acquiring Third Party or the surviving
entity in such acquisition, merger or consolidation, as the case may be,
immediately after such acquisition, merger or consolidation; or (d) the sale or
disposition to a Third Party of all or substantially all of the assets of
Nektar; provided, however, that notwithstanding subsection (a) – (d) above, a
stock sale to underwriters of a public offering of Nektar’s capital stock shall
not constitute a Change of Control.  Such Third Party or Person as set forth in
subsections (a) – (d) the “Nektar Successor.”  Change of Control shall apply to
BMS mutatis mutandis (subject only to appropriate modifications of the
references to include Opdivo® in subsection (a), with such Third Party or Person
set forth in such subsections (a) – (d) the “BMS Successor”).

1.33“Clinical Hold” shall mean (i) an order issued by the FDA to a Party
pursuant to 21 C.F.R. §312.42 to delay a proposed clinical investigation or to
suspend an ongoing clinical investigation of the Combined Therapy, Monotherapy
or such Party’s Single Agent Compound in the United States or (ii) an equivalent
order to that set forth in subclause (i) issued by a Regulatory Authority other
than the FDA in any other country or group of countries.

1.34“Clinical Manufacturing Costs” shall mean the (a) external costs and
expenses and (b) internal direct costs (including labor), to Manufacture the
Nektar Assets and BMS Assets and all other costs and expenses, as agreed by the
JMC and JFC, in each case that are incurred by a

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 5

--------------------------------------------------------------------------------

 

 

Party or its Affiliates for the Manufacture and supply of the Nektar Assets and
BMS Assets for clinical purposes (including out-of-pocket external and internal
costs, in each case, for process development, scale up, stability studies,
qualification lots, validation lots and post-launch studies that may be required
in connection with a conditional Regulatory Approval), in each case to the
extent incurred in accordance with this Agreement in relation to a Collaboration
Study,  Independent Study or other Joint Development Plan activities. Without
limiting the generality of the preceding, Schedule 1.34 (Clinical Manufacturing
Costs), which may be amended from time to time by the JMC and approved by the
JDC, sets forth a schedule of certain costs and expenses acknowledged and agreed
by the Parties (x) to be included in the Clinical Manufacturing Costs, and (y)
to be excluded from the Clinical Manufacturing Costs.  For clarity, Clinical
Manufacturing Costs exclude general overhead beyond what is already included in
the FTE Rate, costs associated with failed lots (due to a Party’s negligence)
and other unabsorbed costs related to idle plant capacity.

1.35“Clinical Trial” shall mean any human clinical study of a pharmaceutical
product.

1.36“Clinical Trial Agreement” has the meaning set forth in the Recitals to this
Agreement.

1.37“Closing” has the meaning set forth in the SPA.

1.38“Closing Date” has the meaning set forth in the SPA.

1.39“Collaboration Studies” shall mean all Monotherapy Collaboration Studies and
Combined Therapy Collaboration Studies.

1.40“Collaboration Study Data” has the meaning set forth in Section 10.5.

1.41“Collaboration Study Development Costs” shall mean Development Costs for all
Collaboration Studies.

1.42“Collaboration Study Regulatory Documentation” shall mean any Regulatory
Documentation to be submitted for the conduct of a Collaboration Study, but
excluding (a) any Nektar Regulatory Documentation and (b) any BMS Regulatory
Documentation.

1.43“Collaboration Therapy” shall mean each line of therapy for the disease,
syndrome or medical conditions set forth in Schedule 1.43 (as the same may be
amended from time to time in accordance with this Agreement), however such
disease, syndrome or medical conditions are diagnosed, prevented, controlled,
treated or ameliorated.  For clarity, each Collaboration Therapy includes any
and all product forms, presentations, formulations, doses, dosing regimens,
methods of administration, biomarkers, patient populations, patient
subpopulations, patient characteristics, patient segmentations or
stratifications or combinations with other procedures (including chemotherapy,
surgery and radiation) relating to any such disease, syndrome or medical
condition.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 6

--------------------------------------------------------------------------------

 

 

1.44“Combined Therapy” shall mean a therapy using (a) a Product on the one hand,
in combination with one or more (b) (i) BMS Assets, (ii) other Nektar Assets, or
(iii) any Third Party Assets, on the other hand, but in each instance as
individual formulations, for use in the Field.

1.45“Combined Therapy Collaboration IND” means the INDs referred to in
Sections 3.2(e)(ii)(B) and 3.2(e)(iii).

1.46“Combined Therapy Collaboration Study” shall mean any Clinical Trial or
study targeting any Indication in the Field using a Combined Therapy and
performed pursuant to the Joint Development Plan, and may include trials or
studies testing such combination against control drugs or other combinations
that do not contain the Nektar Compound.  For clarity, Combined Therapy
Collaboration Studies may include Phase I Studies, Phase II Studies, Phase
II/III Studies, Phase III Studies and any other studies or trials conducted
hereunder following receipt of Regulatory Approval, at any time.

1.47“Combined Therapy Collaboration Study Regulatory Documentation” shall mean
any Regulatory Documentation to be submitted for the conduct of a Combined
Therapy Collaboration Study, but excluding (a) any Nektar Regulatory
Documentation and (b) any BMS Regulatory Documentation.

1.48“Combined Therapy Independent Study” has the meaning set forth in Section
7.1.

1.49“Commercial/Financial Dispute Arbitrator” has the meaning set forth in
Section 15.2(a).

1.50“Commercial/Financial Disputes” shall mean the following JCC Disputes or JFC
Disputes:

(a)disputes regarding the determinations of an auditor under Section 9.14;

(b)disputes regarding what qualifies as a Development Cost under this Agreement;

(c)disputes regarding the allocation of different components of Development
Costs, including Clinical Manufacturing Costs, between or among the Parties
and/or a Third Party;

(d)disputes regarding what qualifies as a Clinical Manufacturing Cost under this
Agreement;

(e)disputes regarding what qualifies as Allowable Commercialization Expenses
(including with respect to Manufacturing, what costs should be treated as
Clinical Manufacturing Costs versus COGS);

(f)disputes regarding the allocation of different components of Allowable
Commercialization Expenses (e.g., detailing costs, Distribution Expenses)
between (i) Products

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 7

--------------------------------------------------------------------------------

 

 

and (ii) other goods (e.g., a BMS Asset or Nektar Asset (other than a Nektar
Compound)) or services sold or provided by a Party outside this Agreement, in
each case both during the development of and as incurred in connection with
executing against the Commercialization Plan and Budget;

(g)disputes regarding what qualifies as Net Product Sales and the calculation
thereof under this Agreement;

(h)disputes regarding whether a Development Milestone or Commercial Milestone
has been achieved;

(i)disputes regarding the methodology for calculating Net Profits (including the
inclusions or exclusions therefrom);

(j)disputes regarding applicable taxes or tax return related materials (e.g.,
elections or calculations);

(k)disputes regarding the Tax Matters Agreement;

(l)disputes regarding provisions of data or information requested by a Party in
order to achieve and maintain Finance and Accounting Compliance; and

(m)disputes regarding the determination of the FTE Rate(s).

1.51“Commercial Milestone” has the meaning set forth in Section 9.3(a).

1.52“Commercial Milestone Payment” has the meaning set forth in Section 9.3(b).

1.53“Commercialization” or “Commercialize” shall mean activities directed to
obtaining pricing and reimbursement approvals, marketing, promoting,
distributing, importing or selling a product.  Commercialization shall not
include any activities related to Manufacturing.

1.54“Commercialization Plan and Budget” shall mean the commercialization plan
setting forth the Commercialization activities (pre- and post-launch) to be
conducted with respect to the Products in the Field in the Territory (with
emphasis on the Major Markets) during a given Calendar Year and the two
succeeding Calendar Years, as developed and approved by the JCC using
Commercially Reasonable Efforts (with no Party having final decision making
authority) in accordance with Section 8.3, which plan shall describe the
Commercialization objectives and activities (including advertising, education,
planning, promotion, sales, sales force incentive plans, medical affairs,
publication plans), the global Commercialization budget and the sales forecast
for the Product in the Field in the Territory, as amended from time to time in
accordance with the procedures set forth in this Agreement.  The initial
Commercialization Plan and Budget shall be agreed to by the JCC (with no Party
having final decision making authority) the earlier of (a) ninety (90) calendar
days following the JDC’s decision to file for Regulatory Approval following the
first successful Phase III Study (or other final pre-Filing study) of a Product
or (b) forty-five (45)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 8

--------------------------------------------------------------------------------

 

 

calendar days following a public announcement of the first successful Phase III
Study (or other final pre-Filing study) of a Product, and upon approval such
initial Commercialization Plan and Budget shall become incorporated into this
Agreement.

1.55“[***]” has the meaning set forth in the definition of Cost of Goods Sold.

1.56“Commercially Reasonable Efforts” shall mean: (a) the carrying out of a
Party’s obligations or tasks, other than as set forth in clause (b), with a
level of efforts and resources consistent with the commercially reasonable
practices normally devoted by a similarly situated Person, subject to and in
accordance with the terms and conditions of this Agreement; and (b) where
applied to a Party’s efforts to conduct any Collaboration Study under the
applicable Protocol, the level of effort and resources normally devoted by such
Party to conduct a Clinical Trial for a biopharmaceutical product or compound
that is owned by it or to which it has rights, which is of similar market
potential, profit potential or strategic value and at a similar stage in its
development or product life based on conditions then prevailing and subject to
the applicable Party’s contractual obligations to Third Parties existing as of
the Execution Date.  Commercially Reasonable Efforts shall be determined on a
country-by-country and Indication-by-Indication basis for the Product, and it is
anticipated that the level of effort will change over time, reflecting changes
in the status of the Product and the market(s) or country(ies).

1.57“Confidential Information” shall mean the terms and conditions of this
Agreement and the Investment Agreement (but not their existence) and, as
disclosed by one Party to the other Party pursuant to this Agreement or any of
the Investment Agreements, all confidential or proprietary information and
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, magnetic or otherwise), including, know-how, trade secrets,
inventions or discoveries, processes, techniques, algorithms, patent
information, financial and strategic information, databases, clinical trial
endpoints, candidate selection criteria, technical information, specifications,
data, formulae, intellectual property, software and other material and
information of a Party relating to any products, projects or processes,
including:

(a)all communications between the Parties or information of whatever kind
whether recorded or not, and if recorded, in whatever medium, relating to or
arising out of this Agreement or any of the Investment Agreements, whether
disclosed prior to or after entering into this Agreement or any of the
Investment Agreements;

(b)any information that a reasonable Person would understand to be the
confidential information of the disclosing Party or that the Party indicates in
writing is information of a confidential nature or which is marked
“confidential”; and

(c)all copies and excerpts of the communications, information, notes, reports
and documents in whatever form referred to in paragraph (a) or (b) of this
definition.

1.58“Control” or “Controlled” shall mean, with respect to any particular asset,
information or intellectual property, that the applicable Party or one of its
Affiliates owns or has a

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 9

--------------------------------------------------------------------------------

 

 

license to such asset, information or intellectual property and that the
applicable Party has the ability (after having complied with its contractual
obligations to any applicable Third Party Collaborator) to grant a right,
license or sublicense, or otherwise make available to the other Party as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party.

1.59“Cost of Goods Sold” or “COGS” shall mean the Fully Burdened Costs to
Manufacture a Product (but not any other Nektar Asset, BMS Asset or Third Party
Asset) for Commercialization activities under this Agreement during the
Term.  Notwithstanding the foregoing, to the extent that [***] shall be excluded
from COGS.  For clarity, COGS shall not include any costs associated with
Product process development, scale up costs, qualification lots and any other
costs that are incurred prior to Regulatory Approval of a Product (for each
Indication or Label expansion); provided, however, that if such costs are
incurred after Regulatory Approval of a Product, the JFC shall recommend and the
JCC shall determine whether such costs shall be included in Clinical
Manufacturing Costs or COGS.

1.60“Cover” shall mean, with respect to Patent Rights, that, but for rights
granted to a Person under such Patent Rights, the practice by such Person of an
invention described in such Patent Rights would infringe a claim included in
such Patent Rights, or in the case of a Patent Right that is a patent
application, would infringe a claim in such patent application if it were to
issue as a patent.  “Covered” or “Covering” shall have correlative meanings.

1.61“CRO” shall mean any Third Party contract research organization used to
conduct a Collaboration Study, including laboratories and Third Parties used to
maintain the Global Safety Database from a Collaboration Study, but, for
clarity, excluding clinical trial sites and any Third Parties who are
individuals.

1.62“CRO Agreement” has the meaning set forth in Section 3.3(b)(xviii).

1.63“CSRs” has the meaning set forth in Section 4.2(b)(vi).

1.64“Cure Period” has the meaning set forth in Section 16.2(a).

1.65“Current Studies” has the meaning set forth in Section 7.2.

1.66“Database Lock” shall mean, with respect to each Collaboration Study, such
actions as are taken with approval of the JDC to prevent any modification to the
database of Study Data generated in the course of such Collaboration Study.

1.67“Develop” shall mean with respect to a compound or product, those activities
that are necessary or useful to research and develop such compound or product,
to obtain and maintain registrations or Regulatory Approval(s) for such product,
to support pricing/reimbursement for such product, and to support appropriate
usage for such product, including research, analysis, testing, pre-clinical
activities, Clinical Trials, supporting Manufacturing activities and related

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 10

--------------------------------------------------------------------------------

 

 

regulatory activities, and any and all clinical, pre-clinical and development
activities pertaining to biomarkers, lifecycle management and new indications
and new formulations for such compound or such product, including, by way of
example, the activities listed or referred to in the definition of Development
Costs.  “Developing” and “Development” shall have correlative meanings.

1.68“Development Budget” shall mean the budget for anticipated Development Costs
set forth in the Joint Development Plan.

1.69“Development Cost Cap” has the meaning set forth in Section 6.4(a).

1.70“Development Costs” shall mean all pre- and post- launch (a) external costs
and expenses, (b) Clinical Manufacturing Costs for the Nektar Compound, (c)
Pre-Approval Regulatory Expenses, and (d) for Collaboration Studies conducted by
a Party or a CRO, internal costs of FTEs (calculated at the FTE Rate) of either
Party conducting or directly supporting such studies, incurred by a Party in
Developing a Product, in each case to the extent incurred in accordance with
this Agreement and consistent with the Development Budget, with such Party’s
accounting methodologies generally and consistently applied and in accordance
with U.S. GAAP.  Without limiting the generality of the preceding, Schedule 1.70
(Development Costs), which may be amended from time to time by the Joint Finance
Committee and approved by the JDC, sets forth a schedule of certain costs and
expenses acknowledged and agreed by the Parties (x) to be included in the
Development Costs, and (y) to be excluded from the Development Costs.  For
clarity, Development Costs include, as applicable, costs and expenses incurred
in connection with the performance of clinical studies (including registrational
studies) and any other studies or trials conducted hereunder following receipt
of Regulatory Approval, at any time.  For clarity, Development Costs exclude
general overhead beyond what is already included in the FTE Rate.

1.71“Development Cost Reconciliation Procedures” has the meaning set forth in
Section 9.7(a).

1.72“Development Milestone” has the meaning set forth in Section 9.2(a).

1.73“Development Milestone Payment” has the meaning set forth in Section 9.2(b).

1.74“Development Program” shall mean the work performed by Nektar, BMS and their
respective Affiliates, contractors or agents on behalf of Nektar or BMS (as the
context may require) under this Agreement in accordance with the Joint
Development Plan.

1.75“Diligence Date” has the meaning set forth in Section 3.2(a).

1.76“Dispute” has the meaning set forth in Section 15.1(a).

1.77“Distribution Expenses” shall mean the direct costs and expenses
specifically identifiable to the distribution, transportation, storage and
insurance of the Product by a Party or its Affiliates (or its or their
sublicensees) during the Term, including (and to the extent not included in
COGS): (a) warehousing of the Product from the point of completion of production
to the time

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 11

--------------------------------------------------------------------------------

 

 

such Product is turned over to a carrier for delivery; (b) handling and
transportation to fulfill orders, including outbound transportation costs and
costs of moving goods from a manufacturing point to a warehouse at another
location from which it is ultimately to be distributed to a customer; (c)
customer services, including order entry, billing and adjustments, inquiry and
credit and collection, but excluding costs or expenses that are reimbursed by
any Third Party; and (d) out-of-pocket costs paid to Third Parties for
distribution support.  For clarity, Distribution Expenses shall exclude any such
costs or expenses, if any, treated as a deduction in the definition of Net
Product Sales.

1.78“Effective Date” has the meaning set forth in Section 17.1(a).

1.79“Equity Payment” has the meaning set forth in Section 9.1(b).

1.80“Execution Date” has the meaning set forth in the preamble to this
Agreement.

1.81“Executive Officers” shall mean the Chief Executive Officer of Nektar and
the Chief Executive Officer of BMS, or their respective designated direct
reports.

1.82“Facility List” has the meaning set forth in Section 5.3(g).

1.83“FDA” shall mean the United States Food and Drug Administration, or any
successor agency having the same or similar authority.

1.84“Field” shall mean (a) with respect to each of (i) NKTR-214 or (ii) any BMS
Asset, all uses, including the diagnosis, prevention, control, treatment or
amelioration, in humans and other animals, of all diseases or conditions, and
(b) with respect to Nektar Compounds (other than NKTR-214), all uses, including
the diagnosis, prevention, control, treatment or amelioration, in humans and
other animals, of all diseases or conditions but excluding [***].

1.85“Filing” shall mean the acceptance of filing of the applicable application
by a Regulatory Authority.

1.86“Finance and Accounting Compliance” shall mean, for a Party, the use of
procedures, information sharing, reporting and reconciliation methods and
timing, that individually and taken as a whole, enable such Party to comply with
its internal finance and accounting methodologies consistently and generally
applied, to comply with SEC and Sarbanes-Oxley rules and regulations, to satisfy
external accounting audit requirements and to otherwise comply with Applicable
Law.

1.87“Finished Form” shall mean a product or compound that has been Manufactured
into a presentation suitable for administration, finished and Labeled in
accordance with the applicable specifications agreed to by the Parties, the
applicable Regulatory Approvals, and Applicable Law.

1.88“First Commercial Sale” shall mean the first sale in a country to a Third
Party of any Product in the Field intended for use by an end-user customer of
such Product in such country.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 12

--------------------------------------------------------------------------------

 

 

1.89“Fixed Dose Combination” shall mean a pharmaceutical dosage form containing
fixed doses of more than one active ingredient in which all active ingredients
are present in a single vial or other form and shall expressly include so-called
“co-packaging” in which separate drugs in separate dosage forms are sold in a
single packaging unit.

1.90“Fixed Dose Combination Product” shall mean a Fixed Dose Combination
containing a Product.

1.91“Force Majeure” has the meaning set forth in Section 17.7.

1.92“FTE” shall mean, with respect to an individual (other than an employee that
details a Product), the equivalent of the work of one (1) employee (which might
include temporary workers) working full-time under this Agreement for one (1)
year (consisting of at least a total of [***] per year (excluding vacations and
holidays)). One FTE may constitute work performed by an individual whose time is
dedicated solely to an individual activity hereunder, or may comprise the
efforts of several individuals, each of whom dedicates only part of his or her
time to work on an individual activity hereunder.

1.93“FTE Rate” shall mean, for the period commencing on the Effective Date until
such time as the Parties agree otherwise, [***] per FTE.  On a Calendar Year
basis, the FTE Rate will be increased by a percentage equivalent to the change
over the preceding twelve (12) month period in the Consumer Price Index for
Urban Wage Earners and Clerical Workers (CWUR0000SA0L1E).  The FTE Rate is
assumed to be a fully burdened rate and includes costs of salaries, benefits,
supplies, other employee costs and supporting general and administration
allocations.

1.94“Fully Burdened Costs to Manufacture” shall mean a Party’s internal and
external costs and expenses of Manufacturing and supplying the Nektar Assets,
BMS Assets or Products, as applicable, under this Agreement but solely for
Commercialization of the Product or an Independent Study (as the case may be),
including: (a) for the assets or components thereof Manufactured by such Party,
the costs of all direct material, direct labor (inclusive of allocated expenses)
and allocable manufacturing overhead consumed, provided or procured by such
Party, in each case for the Manufacture of the applicable Nektar Assets, BMS
Assets or Products based on such Party’s accounting policies as generally and
consistently applied; (b) for assets or components thereof Manufactured by Third
Party suppliers, the out-of-pocket costs paid to such Third Party suppliers by
such Party; (c) such Party’s direct, allocable labor and related overhead costs
incurred by such Party in managing and supporting (including technical and
quality oversight) its supply chain for the Manufacture, storage, delivery, and
supply of the applicable Nektar Assets, BMS Assets or Products, to the extent
not included in Distribution Expenses; and (d) any other direct costs necessary
to ship and store the applicable Nektar Assets, BMS Assets or Products, to the
extent that such costs are not included in Distributing Expenses, including
costs such as storage fees, material transport costs, and related duties and
taxes, to the extent that (i) such costs in (a), (b), (c) and (d) above are
incurred by such Party or its Affiliates, and (ii) they are reasonably allocable
to the Manufacture of the applicable Nektar Assets, BMS Assets or Products.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 13

--------------------------------------------------------------------------------

 

 

For clarity, the Fully Burdened Costs to Manufacture shall be determined in
accordance with a Party’s accounting practices consistently and generally
applied, and subject to audit by the other Party pursuant to Section 9.14,
provided that failed lots (due to a Party’s negligence), excess overhead and
other unabsorbed costs related to idle plant capacity are excluded from this
definition.

1.95“Fully Burdened Costs” shall mean direct costs and expenses, plus FTE costs,
provided that failed lots (due to a Party’s negligence), excess overhead and
other costs related to idle plant capacity are excluded from this definition.

1.96“Global Pricing and Reimbursement Plan(s)” shall mean the strategy and plan
setting forth the pricing for each Product in the Field in the Territory on a
global basis during a given Calendar Year and the [***] succeeding Calendar
Years, as developed and approved by the JCC in accordance with Section 8.3, as
amended from time to time in accordance with the procedures set forth in this
Agreement.  Upon adoption of each Global Pricing and Reimbursement Plan in
accordance with this Agreement, such plan shall become incorporated into this
Agreement.

1.97“Global Safety Database” shall mean the database containing Serious Adverse
Events, serious adverse drug reactions and pregnancy reports for the Product,
and shall be the authoritative data source for regulatory reporting and
responding to regulatory queries.

1.98“Good Clinical Practices” or “GCP” shall mean the standards, practices and
procedures set forth in the International Conference on Harmonization guidelines
entitled in “Good Clinical Practice: Consolidated Guideline,” including related
regulatory requirements imposed by the FDA and (as applicable) any equivalent or
similar standards in jurisdictions outside the United States, to the extent that
such standards are applicable in the jurisdiction in which the relevant
Collaboration Study is conducted or required to be followed in the jurisdiction
in which Regulatory Authority approval of a product will be sought.

1.99“Good Laboratory Practices” or “GLP” shall mean the regulations set forth in
21 C.F.R. Part 58 and the requirements thereunder imposed by the FDA and (as
applicable) any equivalent or similar standards in jurisdictions outside the
United States.

1.100“Good Manufacturing Practices” or “GMP” shall mean the regulations set
forth in 21 C.F.R. Parts 210–211 and 21 C.F.R. Parts 600 and 610, and the
requirements thereunder imposed by the FDA, and, as applicable, any similar or
equivalent regulations and requirements in jurisdictions outside the United
States.

1.101“IL-2 Agonist” shall mean [***].

1.102“IND” shall mean (a) an Investigational New Drug Application as defined in
the Federal Food, Drug and Cosmetic Act, as amended, and regulations promulgated
thereunder, or any successor application or procedure required to initiate
clinical testing of a drug in humans in the United States; (b) a counterpart of
such an Investigational New Drug Application that is

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 14

--------------------------------------------------------------------------------

 

 

required in any other country before beginning clinical testing of a drug in
humans in such country, including, for clarity, a “Clinical Trial Application”
in the European Union; and (c) all supplements and amendments to any of the
foregoing.

1.103“Indemnify” has the meaning set forth in Section 14.1.

1.104“Independent Studies” shall mean all Monotherapy Independent Studies and
Combined Therapy Independent Studies.

1.105“Independent Study Data” has the meaning set forth in Section 10.5.

1.106“Indication” shall mean, with respect to a particular Product, the use of
such Product for treating a separate and distinct patient population based on
the results of clinical study, and not a sub-category of patients previously
covered by the Label for such Product.  For clarity, a Labelling change based on
the results of a clinical study that removes a requirement for certain specified
prior treatment shall be deemed a new Indication.

1.107“Information Sharing Agreement” has the meaning set forth in Section
8.12(b).

1.108“Informed Consent Form” or “ICF” has the meaning set forth in
Section 3.4(a).

1.109“Infringe” or “Infringement” has the meaning set forth in Section 11.6(a).

1.110“Initial Trial” has the meaning set forth in Section 3.2(a).

1.111“Internal Compliance Codes” has the meaning set forth in Section 13.9.

1.112“Investment Agreements” shall mean (i) the SPA, and (ii) that certain
Investor Agreement, dated as of the date hereof, entered into by and between
Nektar and BMS, and attached hereto as Exhibit B.

1.113“IRBs” has the meaning set forth in Section 12.3(d).

1.114“JCC” or “Joint Commercialization Committee” has the meaning set forth in
Section 8.2.

1.115“JCC Co-Chair” has the meaning set forth in Section 8.2.

1.116“JCC Dispute” has the meaning set forth in Section 8.5.

1.117“JDC” or “Joint Development Committee” has the meaning set forth in
Section 3.3(a).

1.118“JDC Co-Chair” has the meaning set forth in Section 3.3(a).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 15

--------------------------------------------------------------------------------

 

 

1.119“JDC Dispute” has the meaning set forth in Section 3.7.

1.120“JEC” or “Joint Executive Committee” has the meaning set forth in Section
2.2.

1.121“JEC Co-Chair” has the meaning set forth in Section 2.2.

1.122“JFC” or “Joint Finance Committee” has the meaning set forth in
Section 9.6(a).

1.123“JFC Co-Chair” has the meaning set forth in Section 9.6(a).

1.124“JFC Dispute” has the meaning set forth in Section 9.6(c).

1.125“JMC” or “Joint Manufacturing Committee” has the meaning set forth in
Section 5.1.

1.126“JMC Co-Chair” has the meaning set forth in Section 5.1.

1.127“JMC Dispute” has the meaning set forth in Section 5.2(b).

1.128“Joint Collaboration Invention(s)” shall mean any invention or Technology,
whether or not patentable, that is made, conceived or first actually reduced to
practice by or on behalf of a Party, or by or on behalf of the Parties together
(including by a Third Party in the performance of a Collaboration Study or
Independent Study), in the performance of the Collaboration Studies, Independent
Studies, Statistical Analysis Plan or Bioanalysis Plan, but excluding any Nektar
Asset Inventions, BMS Asset Inventions and Joint Third Party Inventions.  For
clarity, Joint Collaboration Inventions include any invention conceived or first
actually reduced to practice under a Collaboration Study or Independent Study
and wherein the invention relates, whether generically or specifically, to the
use of a combination of (a) one or more BMS Assets with (b) one or more Nektar
Assets.  As used in this Agreement, Joint Collaboration Inventions exclude Joint
Third Party Inventions.

1.129“Joint Collaboration Patent Right(s)” shall mean any Patent Rights that are
Controlled by either Party that Cover any Joint Collaboration Invention or
Collaboration Study Data, excluding BMS Background Patent Rights and Nektar
Background Patent Rights.

1.130“Joint Development Plan” shall mean the written Product Development plan
(including Monotherapy Collaboration Studies and Combined Therapy Collaboration
Studies) undertaken jointly by the Parties (notwithstanding that one Party may
lead a Clinical Trial or other activity), as developed and approved by the
Parties in accordance with Section 3.1(b), as amended from time to time in
accordance with the procedures set forth in this Agreement.  The Joint
Development Plan excludes Independent Studies.  The initial Joint Development
Plan, effective as of the Effective Date, is attached hereto as Schedule 3.1.

1.131“Joint Third Party Invention” shall mean any invention or Technology that
is made, conceived or first actually reduced to practice either by or on behalf
of BMS, Nektar or a

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 16

--------------------------------------------------------------------------------

 

 

Third Party, or by or on behalf of BMS, Nektar or such Third Party together, in
the performance of an Independent Study and that relates to a method of use of a
combination of (a) one or more Third Party Asset with (b) one or more BMS Asset,
and (c) one or more Nektar Asset.

1.132“Joint Third Party Patent Right(s)” shall mean any Patent Rights that are
Controlled by either Party and that Cover any Joint Third Party Invention,
excluding BMS Background Patent Rights and Nektar Background Patent Rights.

1.133“Labelling” or “Label” shall mean (a) the healthcare professional
information or patient information that is part of a product’s or compound’s
IND, BLA or Regulatory Approval, including the package insert, medication
guides, summary of product characteristics (“SmPC”), patient information
leaflets, company core safety information (“CCSI”), and company core data sheet
(“CCDS”) and (b) any other product labelling required by Applicable Law.

1.134“Launched Products” has the meaning set forth in Section 16.6(b)(iii).

1.135“Lead Party” shall mean the Party to which the conduct of a Collaboration
Study is assigned pursuant to this Agreement, including Section 3.2, whether or
not such Party is the Sponsor of the applicable Collaboration Study.

1.136“Loss Carry-Forward” has the meaning set forth in Section 9.4(a).

1.137“Losses” has the meaning set forth in Section 14.1.

1.138“Major Markets” shall mean the United States, [***].

1.139“Manufacture” (and variations thereof) shall mean all activities related to
the manufacturing of a product or compound, or any raw materials thereof,
including (a) manufacturing process development and validation, process
improvements, associated analytical development and validation, and the
manufacture and testing of stability or consistency lots; and (b) manufacturing
of a product or compound for Development or Commercialization, Labelling and
packaging a product or compound, in-process and finished product or compound
testing, quality assurance activities related to manufacturing and release of a
product or compound, ongoing stability tests, and regulatory activities related
to any of the foregoing.  

1.140“Manufacturing Commencement Date” has the meaning set forth in
Section 5.5(a).

1.141“Manufacturing Option” has the meaning set forth in Section 5.5(a).

1.142“Manufacturing Party” shall mean the Party that is responsible for the
Manufacture of any Nektar Compounds or Product pursuant to this Agreement.  For
clarity, both Parties may be Manufacturing Parties at the same time.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 17

--------------------------------------------------------------------------------

 

 

1.143“Marketing Expenses” shall mean costs and expenses incurred by a Party or
its Affiliates or Third Party Collaborator during the Term in the Territory that
are specifically identifiable or reasonably allocable to the Commercialization
of a Product in accordance with the Commercialization Plan and Budget by such
Party or its Affiliates. Marketing Expenses shall include (a) pre-launch
marketing expenses (to the extent incurred by the Parties in advance of the
finalization of the Commercialization Plan and Budget), (b) direct-to-consumer
advertising, (c) direct-to-healthcare professionals advertising, (d) costs of
labor for personnel allocated to marketing activities, calculated using the FTE
Rate, (e) out-of-pocket costs paid to Third Parties for marketing activities,
(f) costs of obtaining outside services and materials and conducting outside
activities, and (g) costs incurred by a Party or any of its Affiliates that are
directly related to the cost of obtaining sales and marketing data. To the
extent that an FTE of a Party or its Affiliates is not wholly dedicated to the
Commercialization of the Products, the Party shall make an allocation of the
FTE’s efforts to Commercialize the Products pursuant to the methodologies
determined by the JFC in accordance with Section 9.6(b)(v). For clarity,
Marketing Expenses shall exclude the cost and expense of activities that promote
a Party’s business as a whole (e.g., corporate image advertising) and that are
not otherwise specific to the Product.

1.144“Material Amendments” has the meaning set forth in Section 3.1(b).

1.145“Material Safety Issue” shall mean a Party’s good faith belief that there
is an unacceptable risk for harm in humans based upon:  (a) pre-clinical safety
data, including data from animal toxicology studies; or (b) the observation of
Serious Adverse Events in humans after any Nektar Asset, BMS Asset or Third
Party Asset, either as a single agent or in combination with another
pharmaceutical agent (including as the Combined Therapy), has been administered
to or taken by humans, such as during the Collaboration Study or Independent
Study.

1.146“Monotherapy” shall mean a therapy using a Nektar Compound as an individual
formulation for use in the Field.

1.147“Monotherapy Collaboration Study” shall mean any Clinical Trial or study
targeting any Indication in the Field using solely a Nektar Compound and
performed pursuant to the Joint Development Plan, and may include trials or
studies testing such Nektar Compound against control drugs.  For clarity,
Monotherapy Collaboration Studies include Phase I Studies, Phase II Studies,
Phase II/III Studies, Phase III Studies and any other studies or trials
conducted hereunder following receipt of Regulatory Approval, at any time.

1.148“Monotherapy Independent Study” has the meaning set forth in Section 7.1.

1.149“Monotherapy Collaboration Study Regulatory Documentation” shall mean any
Regulatory Documentation to be submitted for the conduct of a Monotherapy
Collaboration Study, but excluding (a) any Nektar Regulatory Documentation and
(b) any BMS Regulatory Documentation.

1.150“Nektar” has the meaning set forth in the preamble to this Agreement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 18

--------------------------------------------------------------------------------

 

 

1.151“Nektar Asset Invention” shall mean any invention or Technology that is
made, conceived, or first actually reduced to practice by or on behalf of a
Party, or by or on behalf of the Parties jointly (including by a Third Party in
the performance of a Collaboration Study or an Independent Study), in the
performance of the Collaboration Studies or in the performance of an Independent
Study (which Independent Study may be led by either Party) and that relates to
(a) the composition of matter or a formulation of one or more Nektar Assets as
sole active ingredients, (b) a method of manufacture or formulating of one or
more Nektar Assets as a single agent or in combination with one another, (c) a
method of use of any Nektar Assets as a monotherapy or in combination with one
another, (d) a method of manufacture or formulating of one or more Nektar Assets
in combination with any Third Party Assets (but not a BMS Asset), or (e) a
method of use of one or more Nektar Assets in combination with any Third Party
Assets (but not a BMS Asset).

1.152“Nektar Asset Patent Rights” shall mean any Patent Rights that Cover any
Nektar Asset Invention or Nektar Study Data, excluding Nektar Background Patent
Rights, Joint Collaboration Patent Rights, and Joint Third Party Patent Rights.

1.153“Nektar Assets” shall mean all compounds Controlled by Nektar or any of its
Affiliates, including Nektar Compounds.

1.154“Nektar Background Patent Rights” shall mean any Patent Rights Controlled
by Nektar (or its Affiliates) as of the Effective Date, and during the Term
through efforts outside the scope of this Agreement, that Cover the use (whether
alone or in combination with other agents), manufacture, formulation or
composition of matter of any Nektar Asset, but which do not comprise a Nektar
Asset Invention, a Joint Collaboration Inventions, or a Joint Third Party
Invention.

1.155“Nektar Combinations” shall mean (a) a Monotherapy use of a Product or (b)
a combination of a Product, with one or more Nektar Asset and/or one or more
Third Party Asset (but no BMS Asset), but in each instance as single agent
formulations in the combination, for use in the Field.  

1.156“Nektar Compound” shall mean:

(a)NKTR-214, as described in the attached Schedule 1.156(a), and

(b)during the period commencing on the Effective Date and ending on the [***]
(or, if earlier, on the termination or expiration of this Agreement) or any
other compound that is a conjugate between a PEG Reagent and [***] and for which
both of the following are present: (i) such other compound is Controlled by
Nektar or any of its Affiliates, and (ii) such compound [***].

For clarity, “Nektar Compounds” excludes (x) [***], as described in the attached
Schedule 1.156(b)(1), (y) [***], as described in the attached 1.156(b)(2), and
(z) any other compound that is a conjugate between a PEG reagent and [***].

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 19

--------------------------------------------------------------------------------

 

 

1.157“Nektar Excess Development Cost” has the meaning set forth in
Section 6.4(a).

1.158“Nektar IND” means each of the INDs referred to in Sections 3.2(e)(i) and
3.2(e)(ii)(A).

1.159“Nektar Indemnitees” has the meaning set forth in Section 14.1.

1.160“Nektar Manufacturing Know-How” shall mean all Nektar Technology Controlled
by Nektar, as of the Effective Date or during the Term, excluding any know-how
contained within Nektar Background Patent Rights or Nektar Asset Patent Rights,
that is necessary or reasonably useful to Manufacture a Nektar Compound or the
PEG Reagent.

1.161“Nektar Manufacturing Process” shall mean Nektar’s proprietary
manufacturing processes for Manufacturing Nektar Compound.

1.162“Nektar PEG Technology” has the meaning set forth in Schedule 5.5(d)(ii).

1.163“Nektar Regulatory Documentation” shall mean any Regulatory Documentation
related to any Nektar Asset that exists as of the Effective Date or that is
created during the Term through efforts outside the scope of this Agreement.

1.164“Nektar Share of Net Profit” has the meaning set forth in Section 9.4(a).

1.165“Nektar Study Data” has the meaning set forth in Section 10.5.

1.166“Nektar Successor” has the meaning set forth in the definition of Change of
Control.

1.167“Nektar Technology” shall mean all Technology Controlled by Nektar (or its
Affiliates), as of the Effective Date or during the Term, through efforts
outside the scope of this Agreement related to any Nektar Asset and necessary or
reasonably useful, as determined by Nektar, for the conduct of the Collaboration
Studies or Independent Studies.  For clarity, Nektar Technology does not include
(a) Joint Collaboration Inventions, (b) Joint Third Party Inventions, (c) Study
Data, or (d) Collaboration Study Regulatory Documentation.

1.168“Net Product Sales” shall mean, with respect to a particular Product, the
sum of the gross amount invoiced by a Party (including any Affiliate), a Third
Party Collaborator or any sublicensee of such Party or of such Party’s Affiliate
to unrelated Third Parties (except as described below), for the sale,
disposition or other transfer of such Product in the Territory, less (without
duplication or double counting) the following deductions from such sum which are
actually incurred, allowed, paid, accrued or specifically allocated for such
Product (as applicable):

[***]; and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 20

--------------------------------------------------------------------------------

 

 

(f)Any other similar and customary deductions which are in accordance with U.S.
Generally Accepted Accounting Principles (“U.S. GAAP”).

To be clear, the following transfers are not included in Net Product Sales, even
if such transfer is for value received: (i) transfers to a Third Party
Collaborator, sublicensees or unrelated Third Parties performing activities in
connection with a Collaboration Study or Independent Study (e.g., clinical trial
partners, ex-U.S. commercial partners, etc.); and (ii) transfers to sublicensees
from whom revenues are paid to the transferor (or its designee) on subsequent
sales, dispositions or other transfers by such sublicensee (e.g., consignment
arrangements).

Such amounts shall be determined from the books and records of a Party or
sublicensee maintained and consistently applied from time to time in accordance
with U.S. GAAP or, in the case of sublicensees, such similar accounting
principles as consistently applied.  Each Party further agrees in determining
such amounts, it will use such Party’s then-current standard procedures and
methodology consistently applied, including such Party’s then-current standard
exchange rate methodology for the translation of foreign currency sales into
U.S. dollars or, in the case of sublicensees, such similar methodology,
consistently applied.

For clarity, any revenue generated or received by Nektar through licenses or
covenants not to sue granted to Third Parties outside of this Agreement
regarding the use of Nektar Asset Patent Rights, Nektar Background Patent
Rights, Nektar Technology or Nektar Regulatory Documentation, in each instance
to the extent unrelated to Nektar Compounds, shall be excluded from Net Product
Sales.

1.169“Net Profits” shall mean the sum of (a) Net Product Sales of the Products
and (b) Sublicensing Revenue, less Allowable Commercialization Expenses, on an
aggregate worldwide basis. Net Profit shall be calculated for each Major Market,
region or country basis, as agreed upon by the JCC and JFC. For the avoidance of
doubt, the Upfront Payment, Equity Payment, Development Milestone Payments and
Commercial Milestone Payments to Nektar, and any payments to Nektar as
consideration with a Change of Control or other assignment under Section 17.12,
are not included in the calculation of Net Profit.

1.170“NKTR-214 Contract Manufacturer” has the meaning set forth in
Schedule 5.5(d)(i).

1.171“NKTR-214 Technology” has the meaning set forth in Schedule 5.5(d)(i).

1.172“NKTR-214 Technology Transfer” has the meaning set forth in
Schedule 5.5(d)(i).

1.173“Non-Breaching Party” has the meaning set forth in Section 16.2(a).

1.174“Officials” has the meaning set forth in Section 13.11.

1.175“On-Going Collaboration Study” has the meaning set forth in Section
16.6(b)(ii).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 21

--------------------------------------------------------------------------------

 

 

1.176“Ono” shall mean Ono Pharmaceutical Co. Ltd.

1.177“Ono-BMS Agreements” shall mean those certain Collaboration Agreements
between BMS and Ono dated as September 20, 2011 and as of July 23, 2014, as
amended from time to time, and agreements between Ono and BMS and their
Affiliates relating thereto that may be in effect from time to time.

1.178“Operational Matters” has the meaning set forth in Section 3.4(a).

1.179“Opt-Out Development Cost Reconciliation Procedures” has the meaning set
forth in Section 9.7(f).

1.180“Opt-Out Development Costs” shall mean Development Costs for a Monotherapy
Independent Study or Combined Therapy Independent Study, and will include the
Clinical Manufacturing Costs for the applicable Nektar Compounds and Product,
and further include, as applicable, the cost of supply of (a) other Nektar
Assets to the extent that a fee was paid in relation to such supply pursuant to
Section 7.3(b) and (b) Third Party Assets.

1.181“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

1.182“Party Specific Regulations” has the meaning set forth in Section 13.8.

1.183“Patent Rights” shall mean any and all (a) United States or foreign patents
and extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates, patent term
extensions, or the equivalents thereof; (b) United States or foreign patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisionals, renewals, and all patents
granted thereon; (c) United States or foreign patents-of-addition, reissues,
reexaminations (including ex parte reexaminations, inter partes reviews, inter
partes reexaminations, post grant reviews and supplemental examinations); and
(d) any other form of government-issued rights substantially similar to any of
the foregoing.

1.184“Payment” has the meaning set forth in Section 13.11.

1.185“PD-1” shall mean programmed cell death protein 1.

1.186“PD-L1” shall mean programmed cell death-ligand 1.

1.187“PEG” shall mean poly(ethylene) glycol.

1.188“PEG Reagent” shall mean a PEG derivative used in the manufacture of Nektar
Compounds.

1.189“PEG Reagent Contract Manufacturer” has the meaning set forth in Schedule
5.5(d)(ii).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 22

--------------------------------------------------------------------------------

 

 

1.190“PEG Technology Transfer” has the meaning set forth in Schedule 5.5(d)(ii).

1.191“PEGylation” with correlative meanings “PEGylated” or to “PEGylate,” shall
mean covalent chemical bonding of any reagent (including a PEG Reagent and
including covalent chemical bonding through linking groups), with or to another
material or materials.  Such materials include: proteins, peptides, polymers,
oligomers, oligonucleotides, other biomolecules, small molecules, therapeutic
agents, diagnostic agents, imaging agents and detectable labels.  PEGylation
shall include the synthesis, derivatization, characterization, and modification
of PEG for such purposes, together with the synthesis, derivatization,
characterization and modification of the raw materials and intermediates for the
manufacture of reagents (including PEG Reagents), Single Agent Compounds or
Products incorporating such reagent by means of covalent chemical bonding, and
all methods of making and using each and all of the foregoing.

1.192“Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

1.193“Pharmacovigilance Agreement” has the meaning set forth in Section 10.8.

1.194“Phase I Study” shall mean a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(a) or equivalent trial outside of the United
States.

1.195“Phase II Study” shall mean a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(b) or equivalent trial outside of the United
States.

1.196“Phase II/III Study” shall mean a clinical trial of a Product that is (a) a
Phase 2 Study combined with a Phase 3 Study, and (b) an adaptive design that
includes a prospectively planned opportunity for modification of one or more
specified aspects of the clinical trial design and hypothesis based on analysis
of data (usually interim data) from subjects in such clinical trial.

1.197“Phase III Study” shall mean a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(c) or equivalent trial outside of the United
States, which, for clarity, includes any open label extension.

1.198“POTV” has the meaning set forth in Section 12.6(a).

1.199“Pre-Approval Regulatory Expenses” shall mean any external Regulatory
Expense (but not internal costs) with respect to an Indication incurred by a
Party prior to Regulatory Approval of such Indication by the applicable
Regulatory Authority. For clarity, Pre-Approval Regulatory Expenses shall be
made on a Regulatory Authority-by-Regulatory Authority basis and an
Indication-by-Indication basis.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 23

--------------------------------------------------------------------------------

 

 

1.200“Post-Approval Regulatory Expenses” shall mean any Regulatory Expense
(internal and external) with respect to an Indication incurred by a Party after
Regulatory Approval of such Indication by the applicable Regulatory
Authority.  For clarity, Post-Approval Regulatory Expenses shall be made on a
Regulatory Authority-by-Regulatory Authority basis and an
Indication-by-Indication basis.  

1.201“Pricing Decisions” has the meaning set forth in Section 8.3(d).

1.202“Pricing Period” has the meaning set forth in Section 8.3(d).

1.203“Product” shall mean any pharmaceutical composition, preparation or
formulation that contains or comprises a Nektar Compound, but excluding any BMS
Asset, other Nektar Asset or Third Party Asset.

1.204“Product Brand Strategy” has the meaning set forth in Section 8.9(g)(i).

1.205“Product Brand Strategy Working Team” has the meaning set forth in
Section 8.9(g)(i).

1.206“Product Marks” has the meaning set forth in Section 8.10(a).

1.207“Protocol” has the meaning set forth in Section 3.2(d).

1.208“Publication Dispute” has the meaning set forth in Section 12.5(b).

1.209“Quality Agreement” has the meaning set forth in Section 5.6.

1.210“Quarterly Report” has the meaning set forth in Section 9.5(c).

1.211“Recipients” has the meaning set forth in Section 12.6(c).

1.212“Regulatory Approval” shall mean any and all approvals (including
supplements, amendments, pre- and post-approvals and BLA approvals), licenses,
registrations or authorizations (including marketing and Labelling
authorizations) of any national, supra-national (e.g., the European Commission
or the Council of the European Union), regional, state or local Regulatory
Authority, department, bureau, commission, council or other governmental entity,
that are necessary for the Manufacture, Commercialization, use, storage,
transport or sale of a product in a given jurisdiction.

1.213“Regulatory Authority” shall mean the FDA or any other governmental
authority outside the United States (whether national, federal, provincial
and/or local) that is the counterpart to the FDA, including the European
Medicines Agency for the European Union, and any successor regulatory agencies
of the foregoing.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 24

--------------------------------------------------------------------------------

 

 

1.214“Regulatory Documentation” shall mean all submissions to Regulatory
Authorities in connection with the Development of a product, including all INDs,
BLAs and NDAs and all amendments thereto, drug master files, correspondence with
regulatory agencies, periodic safety update reports, adverse event files,
complaint files, inspection reports and manufacturing records, in each case
together with all supporting documents (including documents with respect to
clinical data).

1.215“Regulatory Expenses” shall mean those costs (internal and/or external, as
the case may be) incurred in connection with filings to gain and maintain
Regulatory Approvals and pricing reimbursement, including costs and expenses to
prepare regulatory filings and fees paid to Regulatory Authorities.

1.216“Results” has the meaning set forth in Section 12.5(b).

1.217“Revenue Reporting and Reconciliation Procedures” has the meaning set forth
in Section 9.5(a).

1.218“Right of Cross-Reference” shall mean, with regard to a Party, an
authorization that permits an applicable Regulatory Authority in a country to
rely on the relevant information (by cross-reference, incorporation by reference
or otherwise) contained in Regulatory Documentation (and any data contained
therein) filed with such Regulatory Authority with respect to such Party’s
Single Agent Compound (including, in the case of BMS, the Nektar INDs, the
Combined Therapy Collaboration INDs or any other IND related to the Nektar
Assets and, in the case of Nektar, the Combined Therapy Collaboration INDs or
any other IND related to the BMS Assets), as necessary to conduct a
Collaboration Study or Independent Study, to support marketing approval of a
Product, to support a Label expansion, or to support a further Indication in
such country or as otherwise expressly permitted or required under this
Agreement to enable a Party to exercise its rights or perform its obligations
hereunder, and, except as to information contained in a Nektar IND relating to a
Combined Therapy or the Combined Therapy Collaboration IND, without the
disclosure of underlying Confidential Information to such Party.

1.219“Ruling” has the meaning set forth in Section 15.2(b).

1.220“Samples” shall mean biological specimens collected from Collaboration
Study subjects (including fresh and/or archived tumor samples, serum, peripheral
blood mononuclear cells, plasma, and whole blood for RNA and DNA sample
isolation).

1.221“SEC” shall mean the U.S. Securities and Exchange Commission.

1.222“Serious Adverse Event” or “SAE” shall mean an adverse event that results
in any of the following outcomes: death, a life-threatening adverse event,
inpatient hospitalization or prolongation of existing hospitalization, a
persistent or significant incapacity or substantial disruption of the ability to
conduct normal life functions, or a congenital anomaly/birth defect, is an
important medical event (defined as a medical event(s) that may not be
immediately life-

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 25

--------------------------------------------------------------------------------

 

 

threatening or result in death or hospitalization but, based upon appropriate
medical and scientific judgment, may jeopardize the participant or may require
intervention).

1.223“Single Agent Compound” shall mean, (a) with respect to Nektar, each Nektar
Asset, and (b) with respect to BMS, each BMS Asset.

1.224“Site/CRO List” has the meaning set forth in Section 3.4(c).

1.225“SPA” shall mean that certain Share Purchase Agreement, dated as of the
date hereof, entered into by and between Nektar and BMS, and attached hereto as
Exhibit A.

1.226“Sponsor” shall mean the Person that is the sponsor of record as provided
in 21 C.F.R. §312.50 (and comparable Applicable Law outside of the United
States) of a Clinical Trial with responsibility, unless otherwise delegated in
accordance with 21 C.F.R. §312.52 (and comparable Applicable Law outside of the
United States), for such Clinical Trial and making all required submissions to
Regulatory Authorities related thereto.

1.227“Statistical Analysis Plan” shall mean the set of analyses of the Study
Data for each Collaboration Study conducted hereunder prepared by the Lead Party
and approved by the JDC and shall include safety analyses for the Monotherapy or
Combined Therapy in each Collaboration Study.  The Statistical Analysis Plan
document for a Collaboration Study will be agreed to by the JDC before Database
Lock and any material amendments thereto will require JDC approval.

1.228“Study Data” has the meaning set forth in Section 10.4.

1.229“Sublicensing Revenue” shall mean with respect to a particular Product, the
revenue received by a Party (including any Affiliate) from any sublicensee of
such Party or of such Party Affiliate under this Agreement (including, in the
case of BMS, the revenue set forth in Section 9.15), for the sale, license,
disposition or other transfer of such Party’s rights, title and interest in a
Product in the Territory.  Such amounts shall be determined from the books and
records of a Party or sublicensee maintained and consistently applied from time
to time in accordance with U.S. GAAP or, in the case of sublicensees, such
similar accounting principles consistently applied.  Each Party further agrees
in determining such amounts, it will use such Party’s then-current standard
procedures and methodology consistently applied, including such Party’s
then-current standard exchange rate methodology for the translation of foreign
currency sales into U.S. dollars or, in the case of sublicensees, such similar
methodology, consistently applied.  For clarity, any revenue generated or
received by Nektar through licenses or covenants not to sue granted to Third
Parties outside of this Agreement regarding the use of Nektar Asset Patent
Rights, Nektar Background Patent Rights, Nektar Technology or Nektar Regulatory
Documentation, in each instance to the extent unrelated to Nektar Compounds and
Products, shall be excluded from Sublicensing Revenue.

1.230“Sunshine Laws” has the meaning set forth in Section 12.6(c).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 26

--------------------------------------------------------------------------------

 

 

1.231“Supply Agreement” has the meaning set forth in Section 5.7.

1.232“Tax Matters Agreement” has the meaning set forth in Section 9.8.

1.233“Technology” shall mean information, inventions, discoveries, trade
secrets, know-how, knowledge, technology, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
specifications, data and results not generally known to the public (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and know-how, including study designs and protocols), in all cases,
whether or not patentable, in written, electronic or any other form now known or
hereafter developed, materials, data and results, including Regulatory
Documentation.

1.234“Term” has the meaning set forth in Section 16.1.

1.235“Territory” shall mean worldwide.

1.236“Third Party” shall mean any Person other than Nektar, BMS and their
respective Affiliates.

1.237“Third Party Assets” shall mean all compounds Controlled by a Third Party
or any of its Affiliates.

1.238“Third Party Claim” has the meaning set forth in Section 14.1.

1.239“Third Party Collaborator” means any Third Party (including, with respect
to BMS, Ono) that is engaged with a Party in the Development or
Commercialization of any Nektar Asset or BMS Asset, as applicable.

1.240“Third Party License Payments” shall mean any payments (e.g., upfront
payments, maintenance payments, milestones, royalties) due to any Third Party
under license agreements or other written agreements granting rights to
intellectual property owned or controlled by such Third Party to the extent that
such rights are necessary for (a) the making, using or importing of a Party’s
Single Agent Compound (other than a Nektar Compound) for the conduct of the
Collaboration Studies, or (b) the conduct of any Collaboration Study.

1.241“Upfront Payment” has the meaning set forth in Section 9.1(a).

1.242“U.S. GAAP” has the meaning set forth in Section 1.168(f).

1.243Interpretation.  In this Agreement, unless the context otherwise requires,
a reference to:

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 27

--------------------------------------------------------------------------------

 

 

(a)unless specified to the contrary, references to Articles, Sections, Schedules
or Exhibits mean the particular Articles, Sections, Schedules or Exhibits of
this Agreement and references to this Agreement include all Exhibits, Schedules
and attachments hereto;

(b)any document includes a reference to that document (and, where applicable,
any of its provisions) as amended, novated, supplemented or replaced from time
to time;

(c)a statute or other law includes regulations and other instruments under it
and consolidations, amendments, re-enactments or replacements of any of them;

(d)the singular includes the plural and vice versa, except as it regards the
definitions of Party and Parties;

(e)one sex includes the other;

(f)“written” and “in writing” include any means of reproducing words, figures or
symbols in a tangible and visible form, including acknowledged email or
facsimile;

(g)a month or year is a reference to a calendar month or Calendar Year, as the
case may be;

(h)“days” means calendar days;

(i)“include,” “includes” and “including” means including without limitation, or
like expression unless otherwise specified, and “for example,” “e.g.,” “such as”
and similar words or phrases are descriptive, not limiting;

(j)words such as “herein,” “hereof” and “hereunder” refer to this Agreement as a
whole and not merely to the particular provision in which such words appear;

(k)“conventional T-cells” includes “effector T-cells”;

(l)the captions and headings to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement;

(m)dollars, “USD” or “$” refers to U.S. dollars; and

(n)“useful” means, when referring to data, information or intellectual property
being disclosed, provided or otherwise transferred in order to engage in
Development, Manufacturing or Commercialization activities hereunder, that such
data, information or intellectual property: (i) is useful to such applicable
activity as reasonably determined by the disclosing Party; (ii) has been used by
the Party for the Development, Manufacturing or Commercialization of a Product
in the Field in the Territory; or (iii) included in the abstract, disclosure or
claims of any Patent Rights licensed hereunder.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 28

--------------------------------------------------------------------------------

 

 

 

Article 2

OVERVIEW; JOINT EXECUTIVE COMMITTEE

2.1Scope of Collaboration.  

(a)Goals.  The Parties shall, pursuant to this Agreement, collaborate to
(i) conduct Collaboration Studies, (ii) Develop the Products in the Field
pursuant to the Joint Development Plan and (iii) Commercialize the Products in
the Field in the Territory.

(b)Pre-existing Clinical Trial Agreement.  This Agreement shall supersede and
replace the Clinical Trial Agreement as of the Effective Date for all Combined
Therapy Trials (as defined in the Clinical Trial Agreement), including with
respect to any intellectual property rights arising from such Combined Therapy
Trials; provided, however, that any “Development Costs” incurred with respect to
a Combined Therapy Trial (as defined in the Clinical Trial Agreement) that has
enrolled its first patient on or prior to the Effective Date of this Agreement
(i) shall be reported by each Party pursuant to the reporting mechanisms set
forth in this Agreement and (ii) such “Development Costs” shall be shared
between the Parties pursuant to the cost allocations set forth in this
Agreement, in each case commencing on the first calendar day of the next
calendar month following the Effective Date.  For clarity, any Combined Therapy
Trial (as defined in the Clinical Trial Agreement) that has not enrolled its
first patient on or prior to the Effective Date of this Agreement but that has
incurred “Development Costs” (x) shall be reported by each Party pursuant to the
reporting mechanisms set forth in this Agreement and (y) any incurred
“Development Costs” shall be shared between the Parties pursuant to the cost
allocations set forth in this Agreement, in each case commencing on the
Effective Date.  Notwithstanding anything to the contrary in this Section, the
approved budget for each Combined Therapy Trial (as defined in the Clinical
Trial Agreement) that has enrolled its first patient on or prior to the
Effective Date shall be retained until and unless the JDC under this Agreement
approves any amendments thereto.  To be clear, this Agreement shall supersede
and replace the Clinical Trial Agreement as of the Effective Date for any rights
or obligations created under the Clinical Trial Agreement, including in respect
of any Collaboration Studies or Independent Studies initiated hereunder but, for
clarity, shall not act as a waiver for any accrued obligation under the Clinical
Trial Agreement.

2.2Joint Executive Committee.  Promptly after the Effective Date, the Parties
shall form a Joint Executive Committee (the “JEC”).  The JEC shall consist of
[***].  Each Party shall be responsible for determining the qualifications and
substitutions of its JEC members. The JEC shall be co-chaired with one
chairperson designated by each Party (each, a “JEC Co-Chair”).  The JEC shall
meet at least [***], or at such other frequency as the JEC agrees (and it may
appoint working teams to meet more frequently), provided that either Party
through its JEC Co-Chair may request a meeting of the JEC at any time upon [***]
notice to the other Party, with the understanding that the other Party will use
reasonable efforts to comply with such request but such other Party will not be
in breach of this Agreement in the event that it is unable to comply with such
request but is using reasonable efforts to conduct a JEC meeting as promptly as
practicable.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 29

--------------------------------------------------------------------------------

 

 

Upon request by either Party, such meetings will be held by audio or video
teleconference; provided that face-to-face meetings shall occur at least [***],
alternating between Princeton, NJ and San Francisco, CA unless otherwise agreed
upon by the Parties.  There must be a minimum of [***] from each Party at any
meeting of the JEC to constitute a quorum for decision-making.  No fewer than
[***] prior to each meeting, and in any event as soon as reasonably practicable,
each Party shall use good faith efforts to disclose to the other Party any
proposed agenda items together with appropriate supporting information.  The
Alliance Managers shall alternate responsibility for preparing and circulating
definitive minutes of each meeting of the JEC.  Such minutes shall provide a
description, in reasonable detail, of the discussions at the meeting, a list of
material actions and decisions made by the JEC, a list of action items made by
the JEC and a list of material issues not resolved by the JEC.  The Alliance
Manager who drafts the minutes shall provide the other Alliance Manager and each
Party’s JEC Co-Chair with the initial draft meeting minutes, who shall return
the draft with any proposed changes, and this process shall be repeated until a
final version of the meeting minutes is agreed upon and signed (or acknowledged
as final via email) by the two JEC Co-Chairs.  The Parties shall reasonably
cooperate to complete and agree upon a final version of meeting minutes within
[***] from the date of the relevant meeting.  The final version of the meeting
minutes shall be signed (or acknowledged as final via email) by the two JEC
Co-Chairs, and each Party shall be provided with a copy of the final meeting
minutes for its safekeeping.  A reasonable number of additional representatives
of a Party may attend meetings of the JEC in advisory capacity with the prior
written consent of the other Party; provided that any JEC meetings that includes
representatives of either Party who are not JEC members may, at the request of
any JEC member, include a closed session consisting of only JEC members and
Alliance Managers.  All representatives to the JEC or attending JEC meetings
shall be subject to confidentiality and nonuse restrictions at least as
restrictive as those set forth herein.

2.3Responsibilities of the JEC.  The JEC shall have overall responsibility for
the collaboration of the Parties pursuant to this Agreement, including (a)
overseeing the Development and Commercialization of the Nektar Compounds and
Products; (b) reviewing, resolving, and/or approving such matters as are
referred to it by the Alliance Managers, JFC, JDC, JCC, JMC; and (c) performing
such other duties as are expressly assigned to the JEC in this Agreement.

 

Article 3

JOINT DEVELOPMENT

3.1Joint Development Plan.  

(a)Performance of Development Program.  Nektar and BMS will act in good faith,
using Commercially Reasonable Efforts, to perform their assigned tasks and
responsibilities as described in the Development Program.

(b)Joint Development Plan.  The Joint Development Plan describes the work to be
pursued by Nektar and BMS during each Calendar Year, which plan shall include a

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 30

--------------------------------------------------------------------------------

 

 

Development Budget for each Collaboration Study.  The Joint Development Plan may
be updated at any time by mutual agreement of the Parties at a meeting of the
JDC or by written agreement (including by email acknowledgment) of the JDC
Co-Chairs without a meeting.  Any material amendments to the Joint Development
Plan (“Material Amendments”), including the following, will be subject to mutual
agreement of the Parties at a meeting of the JDC:

(i)adding or removing a Collaboration Study;

(ii)amending the Development Budget;

(iii)delaying the start of a Collaboration Study by [***];

(iv)approving any investigator-initiated study or investigator-initiated
research for a Monotherapy or Combined Therapy;

(v)changing the tumor type(s) for a Collaboration Study;

(vi)changing the Indication or line of therapy for a Collaboration Study;

(vii)changing the compounds used in combination with the Product in a
Collaboration Study;

(viii)changing the patient population of a given Collaboration Study;

(ix)changing the primary end points or key secondary end points for the
Collaboration Study;

(x)materially changing the number of patients to be enrolled in a Collaboration
Study;

(xi)material changes in the Statistical Analysis Plan or a Bioanalysis Plan; and

(xii)any other matters that the JDC or the Parties may agree are Material
Amendments.

(c)Neither Party shall be required to continue a Collaboration Study if a Party
(i) reasonably deems there to be a Material Safety Issue for such Collaboration
Study or (ii) receives communications from a Regulatory Authority ordering or
suggesting the discontinuation of such Collaboration Study.  Prior to the
discontinuation of such Collaboration Study, representatives of the JDC shall
meet and discuss in good faith such Material Safety Issue or such Regulatory
Authority communication.  

3.2Collaboration Study Management.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 31

--------------------------------------------------------------------------------

 

 

(a)The Joint Development Plan will set out each Collaboration Study to be
performed under the Joint Development Plan, including the initial NKTR-214
Clinical Trials set forth in the initial Joint Development Plan (each such
initial NKTR-214 Clinical Trials, an “Initial Trial”).  The JDC shall determine
the Lead Party and Sponsor for each Collaboration Study and the latest date by
which each Collaboration Studies must have its first patient enrolled (the
“Diligence Date”) (subject to Allowable Delays), provided that, unless otherwise
agreed by the Parties, Nektar shall be the Lead Party and Sponsor for each
Monotherapy Collaboration Study.  Notwithstanding anything to the contrary in
this Agreement, the Lead Party and Sponsor (if different) for each Initial Trial
shall be set forth in the initial Joint Development Plan.  Each Initial Trial
shall commence as soon as practicable and the last Diligence Date for all such
trials is fourteen (14) months from the Effective Date, subject to tolling for
Allowable Delays.  The Parties intend to agree on end points for each Initial
Trial that are intended, if met, to be sufficient to support a Nektar Compound
Filing for Regulatory Approval.

(b)The JDC shall consider the capabilities of each Party and how to maximize the
efficiency of the applicable Collaboration Study when determining the Lead Party
for such Collaboration Study; provided that Nektar shall maintain a substantial
operational role with respect to the overall clinical Development of the
Product.  

(c)If all the Collaboration Studies for a particular Collaboration Therapy do
not meet their agreed primary end points, such Collaboration Therapy will,
unless otherwise agreed by the Parties, be removed from the Joint Development
Plan and Schedule 1.43 by written notice from either Party to the other and the
Parties shall use reasonable efforts to wind down activities related solely to
such removed Collaboration Studies and will apply in this respect the principles
set forth in Section 16.6.  If BMS is the Lead Party conducting one or more
Collaboration Studies in a particular Collaboration Therapy and does not meet
its Diligence Date (subject to Allowable Delays) for all of the Collaboration
Studies in such Collaboration Therapy, such Collaboration Studies will remain in
the Joint Development Plan, but the restrictions set forth in Section 7.3(d)
will no longer apply to such Collaboration Therapy.

(d)Each Collaboration Study shall be conducted in accordance with a protocol
(each, a “Protocol”) to be drafted by its Lead Party.  Such Protocol shall be
mutually agreed upon by the Parties at a meeting of the JDC.  Any substantive
amendments to a Protocol will be subject to mutual agreement of the Parties at a
meeting of the JDC or by written agreement (including by email acknowledgment)
of the JDC Co-Chairs without a meeting.  

(e)The JDC shall decide under which IND a Collaboration Study shall be conducted
under; provided that, unless otherwise agreed by the Parties:

(i)if a Collaboration Study is for a Nektar Compound for use as Monotherapy,
such trial shall be conducted under an existing IND for which Nektar is the
Sponsor or a new IND for which Nektar shall be the Sponsor;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 32

--------------------------------------------------------------------------------

 

 

(ii)if a Collaboration Study is for NKTR-214 for use as a Combined Therapy, such
trial shall be conducted under either (A) an existing IND for which Nektar is
the Sponsor or (B) if a new IND is required, a new IND for which the Lead Party
shall be the Sponsor; and

(iii)if such Collaboration Study is for a Nektar Compound (other than NKTR-214)
for use as a Combined Therapy, such trial shall be conducted under a new IND for
which the Lead Party shall be the Sponsor.

(iv)Nektar IND.  Nektar shall have complete legal interest in and control of
each Nektar IND.  Without limiting the obligation to share Net Profits under
this Agreement, in no event will Nektar be required to obtain the consent of BMS
to transfer or encumber any Nektar IND, and Nektar shall not have any obligation
to share with BMS any consideration received in connection with the sale,
license, use or other conveyance of any Nektar IND, provided that the transferee
or encumbrance holder agrees to abide by the terms and conditions of this
Agreement.  Nektar shall have complete control as to any Right of
Cross-Reference granted by Nektar to a Third Party solely with respect to any
portion of a Nektar IND relating to a Nektar Compound for use as monotherapy.

(v)Combined Therapy Collaboration IND.  Each Party shall have a beneficial
one-half interest in each Combined Therapy Collaboration IND; provided, however,
that:  (A) in no event will either Party be required to obtain the consent of
the other Party to transfer or encumber its interest in a Combined Therapy
Collaboration IND; provided that (1) the transferee or encumbrance holder agrees
to abide by the terms and conditions of this Agreement, (2) any transfer occurs
only in connection with, and to the same transferee of, a transfer of all of a
Party’s rights in its applicable Single Agent Compound, and (3) each Party
provide written notice of such transfer or encumbrance to the other Party within
thirty (30) calendar days of such transfer or encumbrance; and (B) the Lead
Party shall be the sole holder of all legal interests in the applicable Combined
Therapy Collaboration IND, and without limiting the obligation to share Net
Profits under this Agreement, neither Party shall have any obligation to share
with the other Party any consideration received in connection with the sale,
license or use of its interest in such Combined Therapy Collaboration IND where
permitted by this Agreement.  Each Party is permitted to grant any Third Party a
Right of Cross-Reference with respect to any portion of a Combined Therapy
Collaboration IND relating to a Nektar Compound’s use in an Independent Study
(and Nektar will cooperate and grant such Right of Cross-Reference solely with
respect to any portion of a Nektar IND relating to a Nektar Compound’s use in an
Independent Study, whether Nektar or BMS is the Lead Party).  Each Party shall
provide a Right of Cross-Reference to its existing respective INDs or future
INDs for its respective Single Agent Compound(s) as necessary to allow Combined
Therapy Collaboration Studies to be conducted under applicable Nektar INDs or
Combined Therapy Collaboration INDs.  For the avoidance of doubt, each Party
shall be responsible for (X) drafting and updating as necessary the
investigator’s brochure for its respective Single Agent Compound(s) and
(Y) filing all necessary Regulatory Documentation to the existing or

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 33

--------------------------------------------------------------------------------

 

 

future INDs for its respective Single Agent Compound(s), including the
submission to such existing or future INDs of Serious Adverse Events and adverse
drug reaction cases emerging from any Collaboration Study or any Independent
Study.

(f)Each Party will make available and promptly disclose to the other Party all
results of the work conducted by such Party pursuant to the Development Program,
and this Agreement, and will keep such records (paper and electronic) as
described herein.  Each Party will maintain records of the results in sufficient
detail and in good scientific manner appropriate for patent purposes, and in a
manner that properly reflects all work done and results achieved in the
performance of the Development Program (including all data, such as minutes from
dose escalation meetings with any Regulatory Authority and all final clinical
study reports, in the form required to be maintained under any applicable
governmental regulations).  Unless already provided pursuant to the Clinical
Trial Agreement:

(i)Nektar shall provide BMS with the following relating to each Nektar Compound:
[***].  All such disclosures are Confidential Information of Nektar.

(ii)BMS shall provide Nektar with the following relating to the BMS Compound:
[***].  All such disclosures are Confidential Information of BMS.

(iii)The Lead Party for each Collaboration Study will make available and
promptly disclose to the other Party all safety analyses for each Collaboration
Study in accordance with the applicable Statistical Analysis Plan.  Each Party
shall use any such data provided pursuant to this Section 3.2(f)(iii) solely to
evaluate the safety of (A) its own compound for use in the Collaboration Studies
and Independent Studies, (B) the Combined Therapy and (C) as permitted elsewhere
in this Agreement.  All such disclosures are Confidential Information of both
Parties; provided that any disclosures regarding a Monotherapy Collaboration
Study for use of a Nektar Compound as a Monotherapy are the Confidential
Information of Nektar.

(g)If further studies, including toxicity studies, are required or suggested by
a Regulatory Authority as a prerequisite for conducting any of the Collaboration
Studies, then the Parties agree to hold good faith discussions in a timely
manner to agree upon a protocol for such studies, each of which will be
considered a Collaboration Study and conducted on substantially the same terms
as set forth herein (including the Development Cost sharing); provided that, if
the Parties are unable to agree upon a protocol for such study or if the conduct
of such study shall cause a delay deemed unsatisfactory by either Party, then
such JDC Dispute shall be referred to the JEC for resolution pursuant to Section
3.7.

3.3Joint Development Committee.

(a)General.  Promptly after the Effective Date, the Parties shall form a Joint
Development Committee (the “JDC”).  The JDC shall consist of [***].  Each Party
shall be responsible for determining the qualifications and substitutions of its
JDC members.  It is

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 34

--------------------------------------------------------------------------------

 

 

anticipated that each Party’s representatives may include experts in finance,
clinical development, patient safety, regulatory affairs and pharmaceutical
quality.  The JDC shall be co-chaired with one chairperson designated by each
Party (each, a “JDC Co-Chair”).  The JDC shall meet at least [***], or at such
other frequency as the JDC agrees (and it may appoint working teams to meet more
frequently), provided that either Party through its JDC Co-Chair may request a
meeting of the JDC at any time upon [***] notice to the other Party, with the
understanding that the other Party will use reasonable efforts to comply with
such request but such other Party will not be in breach of this Agreement in the
event that it is unable to comply with such request but is using reasonable
efforts to conduct a JDC meeting as promptly as practicable.  Upon request by
either Party, such meetings will be held by audio or video teleconference;
provided that face-to-face meetings shall occur at least [***], alternating
between Princeton, NJ and San Francisco, CA unless otherwise agreed upon by the
Parties.  There must be a minimum of [***] from each Party at any meeting of the
JDC to constitute a quorum for decision-making.  No fewer than [***] prior to
each meeting, and in any event as soon as reasonably practicable, each Party
shall use good faith efforts to disclose to the other Party any proposed agenda
items together with appropriate supporting information.  The Alliance Managers
shall alternate responsibility for preparing and circulating definitive minutes
of each meeting of the JDC.  Such minutes shall provide a description, in
reasonable detail, of the discussions at the meeting, a list of material actions
and decisions made by the JDC, a list of action items made by the JDC and a list
of material issues not resolved by the JDC.  The Alliance Manager who drafts the
minutes shall provide the other Alliance Manager and each Party’s JDC Co-Chair
with the initial draft meeting minutes, who shall return the draft with any
proposed changes, and this process shall be repeated until a final version of
the meeting minutes is agreed upon and signed (or acknowledged as final via
email) by the two JDC Co-Chairs.  The Parties shall reasonably cooperate to
complete and agree upon a final version of meeting minutes within [***] from the
date of the relevant meeting.  The final version of the meeting minutes shall be
signed (or acknowledged as final via email) by the two JDC Co-Chairs, and each
Party shall be provided with a copy of the final meeting minutes for its
safekeeping.  A reasonable number of additional representatives of a Party may
attend meetings of the JDC in advisory capacity with the prior written consent
of the other Party; provided that any JDC meetings that includes representatives
of either Party who are not JDC members may, at the request of any JDC member,
include a closed session consisting of only JDC members and Alliance
Managers.  All representatives to the JDC or attending JDC meetings shall be
subject to confidentiality and nonuse restrictions at least as restrictive as
those set forth herein.

(b)Responsibilities of the Joint Development Committee.  Each Party shall use
Commercially Reasonable Efforts to keep the JDC informed about activities
performed by that Party under the Development Program.  The JDC will be
responsible for the overall oversight of the Development Program.  The JDC (or
in the absence of a formal JDC meeting the Co-Chairs) shall be responsible for
the following:

(i)overseeing the Development Program, including approving the Joint Development
Plan and any Material Amendments thereto;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 35

--------------------------------------------------------------------------------

 

 

(ii)overseeing the activities of the Parties with respect to the Collaboration
Studies, and providing a forum for the Parties to discuss, monitor and
coordinate all activities and communications regarding the Collaboration
Studies;

(iii)approving the annual, high-level Development Budget for each Collaboration
Study (as reviewed and provided by the JFC to the JDC), including reviewing and
approving any costs for a given budget of a Collaboration Study that are
reasonably anticipated to be greater than [***] of the JDC-approved budget;

(iv)determining the Lead Party (and any secondary study sponsor and operational
responsibilities of such sponsor) and Diligence Date for each Combined Therapy
Collaboration Study;

(v)reviewing (A) the progress of each Collaboration Study, (B) the proposed plan
for medical monitoring and site audits and (C) the results of such medical
monitoring and site audits;

(vi)reviewing and approving with respect to each Collaboration Study (A) the
applicable Protocol and the Statistical Analysis Plan, and any proposed
substantive amendment thereto and (B) the CRO Agreement(s) and proposed material
amendments thereto;

(vii)reviewing and approving any immunogenicity analysis for each Combined
Therapy Collaboration Study, including protocol and Person to do the analysis;

(viii)reviewing and approving any Bioanalysis Plan not set forth in the
Protocol, and any material amendments thereto;

(ix)reviewing and providing timely comments to proposed communication strategies
and communications with any Regulatory Authority regarding the conduct of the
Combined Therapy Collaboration Studies and, if applicable, approving such
proposed communications and communication strategies;

(x)approving any IND submitted for a Combined Therapy Collaboration Study, as
well as reviewing material submissions to any such IND in accordance with
Article 10 (Global Regulatory);

(xi)reviewing any Collaboration Study Regulatory Documentation, or portions
thereof, that relate to the Combined Therapy, in accordance with Article 10
(Global Regulatory);

(xii)reviewing any Regulatory Documentation from any Combined Therapy
Independent Study, or portions thereof, that relate to the use of the Nektar
Compound in the Combined Therapy, in accordance with Article 10 (Global
Regulatory);

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 36

--------------------------------------------------------------------------------

 

 

(xiii)subject to Section 3.4(c), agreeing on the final list of proposed clinical
trial sites pursuant to Section 3.4(c), and agreeing on communications to
clinical trial sites or IRBs relating to patient safety or early
termination/cessation of a Collaboration Study;

(xiv)appointing working teams, to be made up of representatives from each Party,
that will hold telephone discussions at a mutually agreed-upon frequency to
review clinical development, Protocols, patient safety and regulatory issues
that arise in the course of a study under the Joint Development Plan, and
delegating certain decision-making authority to such working teams;

(xv)determining the quantities of Nektar Assets, BMS Assets, Third Party Asset
and any co-medications, necessary for the Collaboration Studies within a
sufficient minimum lead time and coordinating the supply of such quantities by
the respective Party in accordance with Article 5 and the Supply Agreements;

(xvi)reviewing and approving, in advance, any additional analyses of, or that
include, the Collaboration Study Data proposed by either Party that are not
included in the Statistical Analysis Plan; provided that, for clarity, such
review and approval shall not apply to analyses by a Party of the monotherapy
data for its own Single Agent Compound (other than the Nektar Compound, in the
case of Nektar);

(xvii)reviewing and approving use of any Samples in accordance with Section 11.8
that are not described in the Protocol and ICF, so long as the JDC remains in
force and effect;

(xviii)for any CROs or Third Party contractors engaged after the Effective Date,
reviewing and approving (A) the selection of any such CRO and Third Party
contractor (other than individuals in a Party’s workforce who are engaged on an
independent contractor basis) that has a material role in each Collaboration
Study pursuant to Section 3.4(c) and (B) the terms of any such CRO contract or
pharmacovigilance contract (“CRO Agreement”);

(xix)reviewing and approving the template ICF form, template case report form
and template clinical site study agreement to be used in a given Collaboration
Study;

(xx)reviewing and approving the countries in which each Collaboration Study will
be conducted, as set forth in Section 3.4(a);

(xxi)approving the final clinical trial report (and/or final statistical
analysis in accordance with the Statistical Analysis Plan) from each
Collaboration Study;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 37

--------------------------------------------------------------------------------

 

 

(xxii)for each Collaboration Study, delegating to the Lead Party certain
decision-making authority in relation to certain JDC responsibilities, in each
case that do not constitute Material Amendments or any matters for which a Party
has final decision-making authority under Section 3.8;

(xxiii)subject to any Third Party limitations in respect of Confidential
Information, reviewing and discussing progress reports relating to the
Independent Studies and activities performed by either Party pursuant to Section
3.9; and

(xxiv)discussing any other topics or issues relating to the Collaboration
Studies that either Party requests that cannot be resolved at the working team
level.

3.4Operational Authority Generally.  

(a)The Lead Party shall, subject to the oversight and determinations of the JDC
as provided in Sections 3.3(a) and 3.3(b), the terms of the applicable Protocol,
the decisions and guidance of applicable committee(s) and/or working teams, and
applicable terms and conditions of this Agreement:  (i) manage and be primarily
responsible for the conduct of the applicable Collaboration Study; (ii) be the
sponsor and regulatory lead with respect to such Collaboration Study; and
(iii) as between the Parties, be the lead with respect to (A) the selection and
management of clinical study sites (including budget negotiations with vendors,
timelines and contingency planning), subject to Sections 4.2(a)(v), 4.2(b)(x)
and 4.2(c)(x) with respect to site selection and subject to the non-Lead Party’s
consent as to the country(ies) where such Collaboration Study will be conducted,
(B) conducting clinical study start-up activities, communicating with and
obtaining approval from institutional review boards and/or ethics committees, as
applicable, and drafting for both Parties’ approval the template informed
consent form (“ICF”) for such Collaboration Study, (C) subject recruitment and
retention activities, (D) ongoing site monitoring and quality assurance audits,
(E) management of safety reporting by contract research organizations and
clinical study sites, (F) ongoing medical monitoring, (G) management, monitoring
and audits of CROs in connection with each CRO involved in the conduct of such
Collaboration Study, and (H) inquiries from clinical study subjects (subsections
(A)‑(H), collectively, the “Operational Matters”).  The Lead Party shall use
Commercially Reasonable Efforts to perform such Operational Matters.  The JDC
shall set up a mechanism for the non-Lead Party or a working team of the JDC to
be informed and updated on a timely periodic basis regarding Operational
Matters, so that if such non-Lead Party has any concerns or disagreements
regarding same, the matter can be escalated to the JDC for review.

(b)The Lead Party shall provide the non-Lead Party with access to the safety
information and Study Data of the applicable Collaboration Study in accordance
with Sections 4.2(b)(vi), 4.2(b)(viii), 4.2(c)(vi) and 4.2(c)(viii).

(c)BMS acknowledges that Nektar, prior to the Execution Date, has (i) selected
and entered into agreements with certain CROs, investigators and Third Party
contractors (the list of which is attached as Schedule 3.4(c), (ii) identified a
number of clinical trial

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 38

--------------------------------------------------------------------------------

 

 

sites, and (iii) completed study initiation visits, and BMS approves of such
sites, investigators, CROs and Third Party contractors.  BMS acknowledges that
the CRO Agreements and/or any other documents related to such CROs,
investigators, Third Party contractors and clinical trial sites have been made
available to BMS prior to the Execution Date, and BMS hereby approves the
continuation of such agreements on their terms (including the budgets and
pricing included therein).  For any additional CROs, investigators, Third Party
contractors or clinical trial sites proposed after the Effective Date, the Lead
Party of a Collaboration Study, after discussion with the non-Lead Party, will
create and provide the JDC with a proposed list of potential clinical trial
site(s), CROs, investigators (including IMS grant plan analysis and/or a model
investigator grant budget) and Third Party contractors that may be used to
conduct such Collaboration Study, with the final list to be subject to JDC (or
Co-Chairs) approval within [***] (such JDC-approved list being the “Site/CRO
List”).  Except as otherwise noted in this Section 3.4(c), the proposed Site/CRO
List will be provided to the JDC prior to the Lead Party initiating site
selection negotiations or visits (for sites/investigators) or CRO negotiations
(for CROs) for such Collaboration Study.  The Lead Party shall have the
authority to select the final Clinical Trial sites, CROs, investigators and
Third Party contractors from the Site/CRO List.  In the event that additional
sites, CROs, investigators or Third Party contractors need to be added after the
initial list is approved, a new list will be created by the Lead Party that
includes the proposed new sites, CROs, investigators or Third Party contractors
and such list will be provided to the JDC for approval by the JDC (or Co-Chairs)
within ten (10) Business Days per this Section 3.4(c).

3.5Alliance Managers.  Each of the Parties will appoint one representative to
act as its alliance manager under this Agreement as soon as practicable after
the Effective Date (each, an “Alliance Manager”).  The role of the Alliance
Manager is to act as a primary point of contact between the Parties to assure a
successful relationship between the Parties.  The Alliance Managers will attend
all meetings of the JDC and support the JDC in the discharge of its
responsibilities.  An Alliance Manager may bring any matter concerning a Party’s
performance under this Agreement to the attention of the JDC if the Alliance
Manager reasonably believes that such attention is warranted.  Each Party may
change its designated Alliance Manager from time to time upon written notice to
the other Party.  Any Alliance Manager may designate a substitute to temporarily
perform the functions of such Alliance Manager upon written notice to the other
Party’s Alliance Manager.  Each Alliance Manager will be charged with creating
and maintaining a collaborative work environment within the JEC, JDC, JCC, JFC
and JMC.  Each Alliance Manager also will:

(a)be the point of first referral in all matters of dispute resolution in
accordance with Section 15.1;

(b)provide a point of communication both internally within its respective
Party’s organization(s) and between the Parties regarding the Joint Development
Plan and the activities undertaken in connection with such plan as well as
Commercialization and Manufacturing matters;

(c)assist in coordinating any collaborative efforts under this Agreement, if
any, and any external communications; and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 39

--------------------------------------------------------------------------------

 

 

(d)take responsibility for ensuring that JEC, JDC, JCC, JFC and JMC activities,
such as the conduct of required JDC meetings, occur as set forth in this
Agreement and that relevant action items, if any, resulting from such meetings
are appropriately carried out or otherwise addressed.

3.6Joint Development Committee Decision-Making.  

(a)[***].  In the absence of a formal meeting, the JDC Co-Chairs shall have
decision-making authority for the JDC, so long as any decisions are documented
as provided below.

(b)The JDC shall have the right to make only those determinations expressly
enumerated as decisions of the JDC in this Agreement; provided that such
determinations are documented in the written minutes signed (or acknowledged as
final via email) by the JDC Co-Chairs.  

(c)Notwithstanding anything to the contrary in this Agreement, the JDC will have
no power (i) to amend this Agreement or (ii) to modify either Party’s
obligations with regard to a study in the Joint Development Plan without such
Party’s prior written consent; in each case, except by a writing (and that is
not the minutes of a meeting) signed by both Parties.

3.7Dispute Resolution.  The representatives of the JDC shall attempt in good
faith to reach consensus on all matters properly brought before the JDC.  Except
as otherwise provided in this Agreement, if, after a good faith, reasonable and
open discussion among the members of the JDC, the JDC is unable to agree on a
matter that has been properly before it for a period of [***] and that calls for
a decision, either Party may refer the dispute (a “JDC Dispute”) to the JEC for
resolution.  If the JEC is unable to reach a resolution within [***] of the
referral of the JDC Dispute to the JEC, either Party may refer such JDC Dispute
to the Executive Officers for resolution.  If the Executive Officers are unable
to reach a resolution within [***] of such referral then:

(a)if such JDC Dispute regards whether or not to commence a Clinical Trial as a
new Collaboration Study (i.e., include a Clinical Trial (other than an Initial
Trial) into the scope of the Joint Development Plan), then such Clinical Trial
[***];

(b)if such JDC Dispute regards the initial Protocol and its contents (further to
Section 3.2(d)) or the initial budget for any Collaboration Study, in each case
before the commencement of such applicable Collaboration Study, then [***];

(c)if such JDC Dispute occurs subsequent to the commencement of a Collaboration
Study, and relates to either (1) a material amendment requiring mutual agreement
proposed by either Party to an agreed-upon Protocol or protocol synopsis, CRO
Agreement, Bioanalysis Plan or Statistical Analysis Plan relating to such
Collaboration Study or (2) any other matter relating to the strategy, conduct,
rationale, or safety of such Collaboration Study, there shall be no decision on
the matter and the then-existing terms of the applicable Protocol, protocol

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 40

--------------------------------------------------------------------------------

 

 

synopsis, CRO Agreement, Bioanalysis Plan or Statistical Analysis Plan relating
to such Collaboration Study shall govern.  Notwithstanding the foregoing,
neither Party shall be required to continue its involvement in a Collaboration
Study if a Party reasonably deems there to be a Material Safety Issue for such
Collaboration Study.  Each Party’s safety committee shall, to the extent
practicable, meet and discuss in good faith the Material Safety Issue and if
unresolved within [***], the applicable Collaboration Study shall be
discontinued.  The Parties shall use reasonable efforts to wind down activities
related solely to such discontinued Collaboration Study in accordance with
Sections 16.4 and 16.6; and

(d)if such JDC Dispute is not otherwise addressed by Section 3.7(a), Section
3.7(b), Section 3.7(c), Section 3.8 (Final Decision-Making Authority of the
Parties) or Section 5.5 (Manufacturing Option), the dispute shall be resolved
through arbitration as provided for in Section 15.3.

3.8Final Decision-Making Authority of the Parties.  In the event a JDC Dispute
is unresolved pursuant to Section 3.7 as set forth above, each Party shall have
final decision-making authority as follows:  

[***].

3.9Formulation Development.

(a)Fixed Dose Combinations.  Neither Party shall have the right to (i) conduct
any registrational Clinical Trial with any Fixed Dose Combination Product, (ii)
make a Filing with respect to a Fixed Dose Combination Product or (iii)
Commercialize any Fixed Dose Combination Product, whether alone or in
combination with other Persons.  Each Party has the right to conduct preclinical
and Phase I Studies (but not if such study could also be considered a
registrational study) of any Fixed Dose Combination Product at its own cost.  If
the Parties agree (each at their sole discretion) to jointly Develop or
Commercialize any Fixed Dose Combination Product, such Development or
Commercialization will be conducted in accordance with a separate agreement, or
an amendment to this Agreement, negotiated between the Parties.  For clarity, no
Party shall be obligated to collaborate with the other Party or to agree on any
terms with the other Party with respect to any Fixed Dose Combination Product.

(b)Alternative Formulations.  Each Party has the right to conduct preclinical
and non-registrational studies and Clinical Trials of any alternative
formulation or method of administration of the Nektar Compound or Product
(including subcutaneous formulations) at its own cost.  If the Parties agree
(each at their sole discretion) to jointly Develop or Commercialize any
alternative formulations or methods of administration of the Nektar Compound or
Product, such Development and Commercialization will be conducted in accordance
with a separate agreement, or an amendment to this Agreement, negotiated between
the Parties.  For clarity, no Party shall be obligated to collaborate with the
other Party or to agree on any terms with the other Party with respect to any
such alternative formulation or method of administration and neither

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 41

--------------------------------------------------------------------------------

 

 

Party has any right to seek Regulatory Approval of or Commercialize any
alternative formulations or methods of administration of the Nektar Compound or
Product under this Agreement.

(c)Each Party shall keep the JDC reasonably informed as to the progress of any
activities conducted pursuant to this Section 3.9.

3.10Conduct.  Each Party shall use Commercially Reasonable Efforts to perform
and fulfill its respective Development activities under this Agreement,
including all remaining pre-clinical and clinical testing necessary or useful
for Developing the Product and the preparation and submission of the appropriate
Regulatory Documentation required for the Commercialization of the Products in
the Field in the Territory, and each Party shall do so in accordance with
Applicable Law.

 

Article 4

DEVELOPMENT RESPONSIBILITIES

4.1General Responsibilities of the Parties.  Subject to the terms of this
Agreement, each Party shall use Commercially Reasonable Efforts to (a) perform
the Development activities assigned to it pursuant to this Agreement;
(b) conduct and complete each Collaboration Study for which it is the Lead Party
and any Statistical Analysis Plans and Bioanalysis Plans relating thereto on a
timely basis in accordance with the Protocol, Bioanalysis Plans, Statistical
Analysis Plans and Third Party agreements relating thereto; and (c) timely
provide Rights of Cross-Reference where required by this Agreement.

4.2Specific Responsibilities of the Parties.  Each Party shall use Commercially
Reasonable Efforts to conduct and shall be responsible for activities assigned
to it by the applicable Protocols and/or the JDC that such Party is not
otherwise obligated to perform by this Agreement, provided that, except as set
forth in this Agreement, in no event shall either Party be obligated to perform
any such assigned activities without its prior written consent (which may be
reflected in the minutes of meetings of the JDC or in a Protocol).  As of the
Effective Date, each Party shall be responsible for the following activities:

(a)Responsibilities of the Lead Party.  Subject to Section 10.1 and JDC
direction and oversight as provided in Section 3.3(b), each Lead Party shall be
responsible for the following activities for each Collaboration Study:

(i)with the cooperation of the non-Lead Party, compiling, amending and filing
all necessary Collaboration Study Regulatory Documentation with Regulatory
Authority(ies) and maintaining and making all required submissions to Regulatory
Authorities related thereto on a timely basis;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 42

--------------------------------------------------------------------------------

 

 

(ii)with the cooperation of the non-Lead Party, and subject to the provisions of
Section 12.5, listing any Collaboration Study required to be listed on a public
database such as www.clinicaltrials.gov or other public registry in any country
in which such Collaboration Study is being conducted in accordance with
Applicable Law and in accordance with the Lead Party’s internal policies
relating to clinical trial registration; provided that the non-Lead Party shall
provide the Lead Party with written notice of any comments to a proposed listing
within [***] of the date on which the Lead Party provides the applicable
information to the non-Lead Party;

(iii)drafting and, subject to Sections 3.3(b) and 3.4(c), providing the non-Lead
Party (through the JDC or otherwise) for its review and approval, each Protocol
and investigator’s brochure for a Collaboration Study, and the related template
ICF, template clinical site agreement, Bioanalysis Plan and Statistical Analysis
Plan, and any material amendments to each of the foregoing (provided that the
non-Lead Party shall provide the Lead Party with such approval or rejection
within [***] of the date on which the Lead Party provides the applicable
document to the non-Lead Party);

(iv)managing the operations of the Collaboration Studies in accordance with the
applicable Protocol, including overseeing compliance by any CRO with the terms
of its agreement with the Lead Party relating to the Collaboration Study;

(v)subject to Sections 3.3(b) and 3.4(c), providing to the non-Lead Party a list
of all proposed clinical trial sites and principal investigator(s) for each
Collaboration Study;

(vi)subject to Sections 3.3(b) and 3.4(c), ensuring that all clinical trial
service agreements and clinical trial site agreements (A) contain intellectual
property provisions that retain each of the Parties’ respective intellectual
property rights in the BMS Assets, Nektar Assets and the Combined Therapy, and
(B) allow for the non-Lead Party, as well as the Lead Party, to the extent
permitted by Applicable Law and any Third Party confidentiality restrictions or
obligations, to audit Collaboration Study sites for quality assurance and to
inspect and copy data, documentation and work products relating to the
activities performed by the site, including the medical records of any patient
participating in any clinical study; provided that should the non-Lead Party
seek to audit a study site (1) the non-Lead Party shall solely bear the cost and
expense for such audit, (2) the Lead Party shall accompany the non-Lead Party to
such audit, at a date and time mutually agreed upon by the Parties and the
applicable study site, and (3) the non-Lead Party shall provide the Lead Party
with a copy of any reports resulting from such audit.  This right to inspect and
copy data, documentation, and work products of a study site may be exercised at
any time during the Term, or such longer period as shall be required by
Applicable Law;

(vii)providing the non-Lead Party with copies of each final site template ICF
(if requested by the non-Lead Party);

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 43

--------------------------------------------------------------------------------

 

 

(viii)providing the non-Lead Party with minutes from any and all external drug
safety monitoring boards for the Collaboration Studies, if applicable, within
[***] after receipt by the Lead Party;

(ix)providing the non-Lead Party with updates on the status of the Collaboration
Studies at each teleconference for the clinical execution working team, or upon
the non-Lead Party’s reasonable request, including information regarding the
number and status of study sites, the number of screened subjects (actual to
target), the number of randomized subjects (actual to target), the number of
dosed, ongoing, discontinued and completed subjects, and any safety updates as
contemplated by the applicable Protocol, Section 3.2(e)(v), and/or routinely
performed by a Party in its normal course of trial management and reporting;

(x)analyzing the Study Data in a timely fashion and providing the non-Lead Party
with access to the Study Data from the applicable Collaboration Study as follows
(and within the timeframes below or such other timeframes as agreed by the JDC):

(A)pursuant to an appropriate timetable determined by the JDC:  (1) sharing with
the non-Lead Party for review and comment drafts of interim, ongoing and/or
final clinical trial reports (and/or statistical analyses in accordance with the
Statistical Analysis Plan) from each Collaboration Study and (2) providing the
raw Study Data in electronic or other mutually agreed format;

(B)within [***] after Database Lock, access to safety information that will be
used for an interim review by an external consultant (or drug safety monitoring
board, if required) to be agreed upon by the Parties and in accordance with the
Pharmacovigilance Agreement;

(C)within [***] after Database Lock, access to case report forms or patient
profiles for all patients in each Collaboration Study; and

(D)within [***] of the creation of a quality checked and closed database for the
Collaboration Study, copies of the Form 1572s, financial disclosures and other
relevant documents required to meet regulatory requirements related to the
Collaboration Studies (including any data or documents that may be required to
provide Aggregate Safety Information to a Regulatory Authority with respect to
the Nektar Compound or BMS Compound);

(E)within [***] of the creation of an electronic quality checked and closed
database for the Collaboration Study, an electronic copy of the such database
(it being understood that the form and format of such database must

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 44

--------------------------------------------------------------------------------

 

 

be reasonably acceptable to both Parties and shall be determined by the JDC);
and

(F)providing the non-Lead Party with any programs or SAS codes to be used for
the Statistical Analysis Plan for the Collaboration Study.

(xi)obtaining supplies of any co-medications, to the extent any such
co-medications are required for use in any Collaboration Study, and providing to
the non-Lead Party any information related to each Collaboration Study that is
provided to the manufacturer of any co-medication pursuant to Section 12.3
herein within [***] after the provision of the information to the manufacturer;

(xii)performing, either directly or through Third Parties, collection of
Samples; and

(xiii)such other responsibilities as may be agreed to by the Parties or
determined by the JDC.

(b)Responsibilities of Nektar.  Subject to Section 10.1 and JDC direction and
oversight as provided in Section 3.3(b), Nektar shall be responsible for the
following activities:

(i)(A) Manufacturing the Nektar Assets for use in the Collaboration Studies and
Independent Studies, and, if applicable, providing for the release by a
Qualified Person (as such term will be defined in the applicable Quality
Agreement) or providing the necessary documentation in support of quality
release, of the Nektar Assets if such release is required for the Collaboration
Studies and Independent Studies, (B) if applicable, packaging and Labelling Bulk
Form BMS Assets provided by BMS to Nektar for use in the Collaboration Studies
and Independent Studies, and (C) for each Collaboration Study for which Nektar
is the Lead Party, providing the JDC (or a working team designated by the JDC)
[***] with a clinical drug supply forecast for the BMS Assets, the Nektar Assets
and any other Third Party Asset (such forecasts to include strategies for drug
supply overages, drug supply quantities and required delivery dates);

(ii)for each Collaboration Study for which Nektar is the Lead Party, providing
BMS with reasonable advance notice of scheduled meetings or other material
non-written communications with a Regulatory Authority and the opportunity to
participate in each such meeting or other non-written communication, to the
extent that it relates to the Monotherapy, the Combined Therapy or a BMS Asset,
and providing BMS with the opportunity to review, provide comments to Nektar
within [***] on, and, if inconsistent with the applicable Protocol(s) or JDC
guidance, approve all submissions and written correspondence with a Regulatory
Authority that relates to the Monotherapy, Combined Therapy or a BMS Asset;
provided, however, in no event shall Nektar or any Affiliate of Nektar initiate
communications with or respond to any communications

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 45

--------------------------------------------------------------------------------

 

 

initiated by any Regulatory Authority solely with respect to a BMS Asset without
the prior written consent of BMS;

(iii)for each Collaboration Study for which Nektar is the Lead Party, providing
to BMS a written summary of meetings or a summary of other non-written
communications with a Regulatory Authority within [***] of such meeting or
communication, and copies of any official correspondence to or from a Regulatory
Authority within [***] of receipt or provision, in each case to the extent that
it relates to the Monotherapy, Combined Therapy or a BMS Asset, and copies of
all Collaboration Study Regulatory Documentation within [***] of submission to
Regulatory Authorities;

(iv)for each Collaboration Study for which Nektar is the Lead Party,
coordinating with BMS and providing to the JDC (or a subcommittee designated by
the JDC for such purpose) drafts of (A) submissions to the Nektar IND (if
applicable) and/or the Combined Therapy Collaboration IND (if applicable); and
(B) Collaboration Study Regulatory Documentation, or portions thereof, that
relate to the Nektar Compounds, the Combined Therapy or a BMS Assets, for JDC
review and approval, and providing BMS with the opportunity to review, comment
on and approve all other written correspondence with a Regulatory Authority
relating to the Collaboration Studies; provided that BMS shall provide Nektar
with written notice of any such comments (and, where applicable, approvals or
rejections) within [***] of the date on which Nektar provides the applicable
document to BMS;

(v)to the extent necessary for the conduct of any Collaboration Study or
Independent Study or BMS’s filing of a BLA or supplemental BLA as set forth in
Section 10.1(b), providing BMS a Right of Cross-Reference to the relevant
Regulatory Documentation, provided that, such Right of Cross-Reference shall
terminate upon the expiration or termination of this Agreement for purposes of
conducting any new Clinical Trials, except that in the case of termination for a
Material Safety Issue pursuant to Section 16.4, such Right of Cross-Reference
shall remain in effect solely (A) to the extent necessary to permit Nektar to
comply with any outstanding obligations required by a Regulatory Authority
and/or Applicable Law or (B) as necessary to permit BMS to continue to dose
subjects enrolled in each Collaboration Study or Independent Study through
completion of the applicable Protocol if required by the applicable Regulatory
Authority(ies) and/or Applicable Laws;

(vi)for each Collaboration Study, providing BMS with access to all safety
information (including any updates to the investigator’s brochure for the Nektar
Compound) in the Global Safety Database through the provision of case safety
reports (“CSRs”) and listings related to the Monotherapy, Combined Therapy or a
BMS Asset during the Collaboration Studies in accordance with the
Pharmacovigilance Agreement;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 46

--------------------------------------------------------------------------------

 

 

(vii)providing BMS with any information regarding the pharmacokinetics, efficacy
and safety of a Nektar Asset alone, a BMS Asset alone or a Nektar Asset in
combination with a BMS Asset;

(viii)providing BMS with access to an investigator’s brochure for the Nektar
Asset as determined by Nektar (and any updates thereto), as well as all relevant
safety information for the Nektar Asset;

(ix)providing and making available as necessary information and/or Persons with
knowledge concerning the Nektar Asset to support the Collaboration Studies,
including any interactions with a Regulatory Authority;

(x)reviewing and, if applicable, suggesting alternatives to the Lead Party’s
proposed list of Clinical Trial sites and principal investigator(s) for each
Collaboration Study;

(xi)promptly reviewing and providing comments on and communicating its approval
(or rejection) of each Protocol, the BMS and Nektar investigator’s brochures for
each Collaboration Study (as it relates to the Nektar Compound and the Combined
Therapy), any template ICF, Bioanalysis Plan and Statistical Analysis Plan, and
any amendments to each of the foregoing (provided that Nektar shall provide BMS
with written notice of any such comments (and, where applicable, approvals or
rejections) within [***] of the date on which BMS provides the applicable
document to Nektar);

(xii)jointly reviewing, providing comments to BMS within [***] on, and (if
inconsistent with the applicable Protocol(s)) approving all Collaboration Study
Regulatory Documentation and providing BMS with copies of Nektar Regulatory
Documentation, as both Parties agree is necessary or reasonably expected to be
necessary, and is requested by BMS, (1) to obtain and maintain an IND for the
Collaboration Study and prepare and file any Collaboration Study Regulatory
Documentation in accordance with this Agreement, or (2) to comply with
Applicable Law, with regard to the BMS Asset and a Combined Therapy
Collaboration Study, which may include information regarding the
pharmacokinetics, efficacy and safety of a Nektar Asset alone or in combination
with the BMS Asset (provided that Nektar shall provide BMS with written notice
of any such comments (and, where applicable, approvals or rejections) within
[***] of the date on which BMS provides the applicable document to Nektar);

(xiii)such other responsibilities as may be agreed to by the Parties or
determined by the JDC; and

(xiv)subject to the Pharmacovigilance Agreement, owning and being responsible
for (or appointing a Third Party reasonably acceptable to both Parties to be
responsible for) the maintenance of the Global Safety Database and safety
reporting for the

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 47

--------------------------------------------------------------------------------

 

 

Monotherapy and Combined Therapy, collecting, evaluating and reporting Serious
Adverse Events, other safety data and any further pharmacovigilance information
from the Collaboration Studies, and providing BMS with the opportunity to
participate in and comment on such pharmacovigilance activities.

(c)Responsibilities of BMS.  Subject to Section 10.1 and JDC direction and
oversight as provided in Section 3.3(b), BMS shall be responsible for the
following activities:

(i)(A) Manufacturing the BMS Assets for use in the Collaboration Studies and
Independent Studies, and, if applicable, providing for the release by a
Qualified Person (as such term will be defined in the applicable Quality
Agreement) or providing the necessary documentation in support of quality
release, of the BMS Assets if such release is required for the Collaboration
Studies and Independent Studies, (B) if applicable, packaging and Labelling Bulk
Form Nektar Compound provided by Nektar to BMS for use in the Collaboration
Studies and Independent Studies, and (C) for each Collaboration Study for which
BMS is the Lead Party, providing the JDC (or a working team designated by the
JDC) [***] with a clinical drug supply forecast for Nektar Assets, the BMS
Assets and any Third Party Asset (such forecasts to include strategies for drug
supply overages, drug supply quantities and required delivery dates);

(ii)for each Collaboration Study for which BMS is the Lead Party, providing
Nektar with reasonable advance notice of scheduled meetings or other material
non-written communications with a Regulatory Authority and the opportunity to
participate in each such meeting or other non-written communication, to the
extent that it relates to the Monotherapy, Combined Therapy or a Nektar Asset
and providing Nektar with the opportunity to review, provide comments to BMS
within [***] on, and, if inconsistent with the applicable Protocol(s) or JDC
guidance, approve all submissions and written correspondence with a Regulatory
Authority that relates to the Monotherapy, Combined Therapy or Nektar Asset;
provided, however, in no event shall BMS or any Affiliate of BMS initiate
communications with or respond to any communications initiated by any Regulatory
Authority solely with respect to a Nektar Asset without the prior written
consent of the Nektar and provided further that Nektar, if requested, shall step
out of any portions of such meetings or other non-written communications with a
Regulatory Authority that relate solely to the use of a BMS Asset as a
monotherapy;

(iii)for each Collaboration Study for which BMS is the Lead Party, providing
Nektar a written summary of meetings or a summary of other non-written
communications with a Regulatory Authority within [***] of such meeting or
communication, and copies of any official correspondence to or from a Regulatory
Authority within [***] of receipt or provision, in each case to the extent that
it relates to the Monotherapy, Combined Therapy or a Nektar Asset, and copies of
all Collaboration Study Regulatory Documentation within [***] of submission to
Regulatory Authorities;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 48

--------------------------------------------------------------------------------

 

 

(iv)for each Collaboration Study for which BMS is the Lead Party, coordinating
with Nektar and providing to the JDC (or a subcommittee designated by the JDC
for such purpose) drafts of (A) a Combined Therapy Collaboration IND and
(B) Collaboration Study Regulatory Documentation, or portions thereof, that
relate to the Combined Therapy or a Nektar Asset, for JDC review and approval,
and providing Nektar with the opportunity to review, comment on and approve all
other written correspondence with a Regulatory Authority relating to the
Collaboration Studies; provided that Nektar shall provide BMS with written
notice of any such comments (and, where applicable, approvals or rejections)
within [***] of the date on which BMS provides the applicable document to
Nektar;

(v)to the extent necessary for the conduct of any Collaboration Study,
Independent Study or Nektar’s filing of a BLA or supplemental BLA as set forth
in Section 10.1(b), providing Nektar a Right of Cross-Reference to the relevant
Regulatory Documentation, provided that, such Right of Cross-Reference shall
terminate upon the expiration or termination of this Agreement for purposes of
conducting any new Clinical Trials, except that in the case of termination for a
Material Safety Issue pursuant to Section 16.4, such Right of Cross-Reference
shall remain in effect solely (1) to the extent necessary to permit Nektar to
comply with any outstanding obligations required by a Regulatory Authority
and/or Applicable Law or (2) as necessary to permit Nektar to continue to dose
subjects enrolled in each Collaboration Study or Independent Study through
completion of the applicable Protocol if required by the applicable Regulatory
Authority(ies) and/or Applicable Law;

(vi)for each Collaboration Study for which BMS is the Lead Party, providing
Nektar with access to all safety information (including any updates to the
investigator’s brochure for the BMS Asset) for the Global Safety Database
through CSRs and listings related to the Monotherapy, Combined Therapy or a
Nektar Asset during the Collaboration Studies in accordance with the
Pharmacovigilance Agreement;

(vii)providing Nektar with any information regarding the pharmacokinetics,
efficacy and safety of a BMS Asset alone, a Nektar Asset alone, or a Nektar
Asset in combination with a BMS Asset;

(viii)providing Nektar with access to an investigator’s brochure for a BMS Asset
as determined by BMS (and any updates thereto), as well as all relevant safety
information for the BMS Asset;

(ix)providing and making available as necessary information and/or Persons with
knowledge concerning a BMS Asset to support the Combined Therapy Collaboration
Studies, including any interactions with a Regulatory Authority;

(x)reviewing and, if applicable, suggesting alternatives to the Lead Party’s
Clinical Trial sites and principal investigator(s) for each Collaboration Study;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 49

--------------------------------------------------------------------------------

 

 

(xi)promptly reviewing and providing comments on and communicating its approval
(or rejection) of each Protocol, the BMS and Nektar investigator’s brochures for
each Collaboration Study (as it relates to the BMS Asset and the Combined
Therapy), any template ICF, Bioanalysis Plan and Statistical Analysis Plan, and
any amendments to each of the foregoing (provided that BMS shall provide Nektar
with written notice of any such comments (and, where applicable, approvals or
rejections) within [***] of the date on which Nektar provides the applicable
document to BMS);

(xii)jointly reviewing, providing comments to Nektar within [***] on, and (if
inconsistent with the applicable Protocol(s)) approving all Collaboration Study
Regulatory Documentation and providing Nektar with copies of BMS Regulatory
Documentation, as both Parties agree is necessary or reasonably expected to be
necessary, and is requested by Nektar, (A) to obtain and maintain an IND for a
Combined Therapy Collaboration Study and prepare and file any Collaboration
Study Regulatory Documentation in accordance with this Agreement, or (B) to
comply with Applicable Law with regard to a Nektar Asset and a Combined Therapy
Collaboration Study, which may include information regarding the
pharmacokinetics, efficacy and safety of a BMS Asset alone or in combination
with a Nektar Asset (provided that BMS shall provide Nektar with written notice
of any such comments (and, where applicable, approvals or rejections) within
[***] of the date on which Nektar provides the applicable document to BMS); and

(xiii)such other responsibilities as may be agreed to by the Parties or
determined by the JDC.

4.3Documents and Collaboration Study Contracts.  

(a)The Lead Party bears primary responsibility for conduct of each of its
Collaboration Studies and the analysis of the Study Data under the applicable
Statistical Analysis Plan.  In consultation with the other Party, the Lead Party
shall draft the Protocols and Statistical Analysis Plans, and any amendments to
each of the foregoing, and shall provide such documents to the other Party for
review, comment, and if applicable, approval pursuant to Section 4.2(a)(vi) and
Sections 3.3(b) and 3.4(c).  The non-Lead Party shall have [***] from the date
on which the Lead Party provides the applicable document to the non-Lead Party
to provide any comments, and if applicable, approvals or rejections to the Lead
Party concerning the applicable draft Protocol or Statistical Analysis Plan, or
any amendment to each of the foregoing.

(b)Subject to Sections 3.3(b) and 3.4(c), the Lead Party shall be responsible
for negotiating and entering into contracts for services relating to its
applicable Collaboration Study, including selecting vendors, approving contract
deliverables and managing contract performance, including site contracts,
obtaining IRB approval for site informed consent forms, obtaining signed
informed consents, monitoring plans, etc.  The Lead Party will be responsible
for ensuring that any such contracts allow the Lead Party to provide the other
Party with access to and use of Study Data, Samples, and other information and
documents as required pursuant to this Agreement (and in no event not less than
the same access or use as is granted to the Lead Party).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 50

--------------------------------------------------------------------------------

 

 

 

Article 5

MANUFACTURE AND SUPPLY

5.1Joint Manufacturing Committee.  Promptly after the Effective Date, the
Parties shall form a Joint Manufacturing Committee (the “JMC”).  The JMC shall
consist of [***].  Each Party shall be responsible for determining the
qualifications and substitutions of its JMC members.  It is anticipated that
each Party’s representatives may include experts in manufacturing and supply of
human therapeutic products.  The JMC shall be co-chaired with one chairperson
designated by each Party (each, a “JMC Co-Chair”).  The JMC shall meet at least
[***], or at such other frequency as the JMC agrees (and it may appoint working
teams to meet more frequently), provided that either Party through its JMC
Co-Chair may request a meeting of the JMC at any time upon [***] notice to the
other Party, with the understanding that the other Party will use reasonable
efforts to comply with such request but such other Party will not be in breach
of this Agreement in the event that it is unable to comply with such request but
is using reasonable efforts to conduct a JMC meeting as promptly as
practicable.  Upon request by either Party, such meetings will be held by audio
or video teleconference; provided that face-to-face meetings shall occur at
least [***], alternating between Princeton, NJ and San Francisco, CA unless
otherwise agreed upon by the Parties.  There must be a minimum of [***] from
each Party at any meeting of the JMC to constitute a quorum for
decision-making.  No fewer than five [***] prior to each meeting, and in any
event as soon as reasonably practicable, each Party shall use good faith efforts
to disclose to the other Party any proposed agenda items together with
appropriate supporting information.  The Alliance Managers shall alternate
responsibility for preparing and circulating definitive minutes of each meeting
of the JMC.  Such minutes shall provide a description, in reasonable detail, of
the discussions at the meeting, a list of material actions and decisions made by
the JMC, a list of action items made by the JMC and a list of material issues
not resolved by the JMC.  The Alliance Manager who drafts the minutes shall
provide the other Alliance Manager and each Party’s JMC Co-Chair with the
initial draft meeting minutes, who shall return the draft with any proposed
changes, and this process shall be repeated until a final version of the meeting
minutes is agreed upon and signed (or acknowledged as final via email) by the
two JMC Co-Chairs.  The Parties shall reasonably cooperate to complete and agree
upon a final version of meeting minutes within [***] from the date of the
relevant meeting.  The final version of the meeting minutes shall be signed (or
acknowledged as final via email) by the two JMC Co-Chairs, and each Party shall
be provided with a copy of the final meeting minutes for its safekeeping.  A
reasonable number of additional representatives of a Party may attend meetings
of the JMC in advisory capacity with the prior written consent of the other
Party; provided that any JMC meetings that includes representatives of either
Party who are not JMC members may, at the request of any JMC member, include a
closed session consisting of only JMC members and Alliance Managers.  All
representatives to the JMC or attending JMC meetings shall be subject to
confidentiality and nonuse restrictions at least as restrictive as those set
forth herein.

5.2Responsibilities and Authority of the Joint Manufacturing Committee.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 51

--------------------------------------------------------------------------------

 

 

(a)Each Party shall use Commercially Reasonable Efforts to keep the JMC informed
about Manufacturing activities (and Development activities as they relate to
Manufacturing) performed by that Party hereunder.  The JMC will be responsible
for the overall oversight of the CMC development and Manufacturing of Nektar
Compounds and Products.  The JMC (or in the absence of a formal JMC meeting the
JMC Co-Chairs) shall be responsible for the following:

(i)CMC development activities for the Nektar Compound and Product (including
PEGylation), including process development, formulation development,
specification setting, process characterization, scale-up and validation/PPQ;

(ii)worldwide Manufacturing and sourcing strategies in support of the
Development and Commercialization of the Products in the Field in the Territory;

(iii)use of Third Parties to Manufacture and supply any Nektar Compounds or
Products, including the Third Parties (and their Affiliates) set forth in
Schedule 5.2(a)(iii) currently engaged in or retained to assist with
Manufacturing;

(iv)logistical strategies, capacity planning and inventory levels for each
Nektar Compounds or Products for consistency with the then-current Joint
Development Plan and Commercialization Plan and Budget for the Product in the
Field in the Territory;

(v)results of regulatory inspections related to any Nektar Compounds or Products
and reviewing steps to be taken by the Parties to address any deficiencies
noted;

(vi)capacity planning and supply continuity plans (including, if agreed by the
JMC, through stock build-up or second source of supply) for each Nektar
Compounds or Product for consistency with the then-current Joint Development
Plan and Commercialization Plan and Budget for the Product in the Field in the
Territory;

(vii)reviewing the demand forecast for the Nektar Compound for use in
Collaboration Studies, Independent Studies, and Commercialization activities
[***];

(viii)regulatory compliance related to the Manufacture of Nektar Compounds or
Products;

(ix)material quality-related issues concerning the Nektar Compounds or Products;

(x)monitoring and managing the costs of Manufacture;

(xi)providing updates to the JEC, JDC or JCC, as applicable, upon request
relating to Manufacturing issues;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 52

--------------------------------------------------------------------------------

 

 

(xii)appointing working teams, to be made up of representatives from each Party,
that will hold telephone discussions at a mutually agreed frequency to review
matters assigned to such working teams; and

(xiii)such other matters as the Parties agree in writing shall be the
responsibility of the JMC.

(b)The JMC will have no power (i) to amend this Agreement or (ii) to modify
either Party’s obligations with regard to this Agreement.  The representatives
of the JMC shall attempt in good faith to reach consensus on all matters
properly brought before the JMC.  If, after a good faith, reasonable and open
discussion among the members of the JMC, the JMC is unable to agree on a matter
that has been properly before it for a period of [***] and that calls for a
decision, either Party may refer the dispute (a “JMC Dispute”) to the JDC.  JEC
for resolution.  If the JEC is unable to reach a resolution within [***] of the
referral of the JMC Dispute to the JEC, either Party may refer such JMC Dispute
to the Executive Officers for resolution.  If the Executive Officers are unable
to reach a resolution within [***] of such referral and are not otherwise
addressed by Section 3.7(a), Section 3.7(b), Section 3.7(c), Section 3.8 (Final
Decision-Making Authority of the Parties) or Section 5.5 (Manufacturing Option),
the dispute shall be resolved through arbitration as provided for in Section
15.3.

5.3Manufacture and Supply of Nektar Assets and Products.

(a)Nektar Compounds and Products.  Unless BMS exercises the Manufacturing Option
set forth in Section 5.5(a), during the Term, Nektar, as Manufacturing Party,
shall be solely responsible for the Manufacture or having Manufactured all
Nektar Compounds and Products (including all such Manufacturing for use in
pre-clinical trials, Collaboration Studies, Independent Studies, GLP toxicology
studies and for commercial sale).  [***].  All Nektar Assets and Products
supplied for a Collaboration Study or Independent Study shall have sufficient
expiration dates to complete such Collaboration Study or Independent Study.  The
Manufacturing Party or a Third Party conducting activities on behalf of the
Manufacturing Party will, if applicable, package, Label and distribute the
Nektar Compounds and Products (i) for use in the Collaboration Studies and
Independent Studies and (ii) for the Commercialization of the Product in the
Field in the Territory.  

(b)Nektar Assets (other than the Nektar Compounds and Product).  During the
Term, Nektar shall be solely responsible for the Manufacture or having
Manufactured all Nektar Assets (other than Nektar Compounds and Products)
(including all such Manufacturing for use in pre-clinical trials, Collaboration
Studies, Independent Studies, GLP toxicology studies and for commercial
sale).  [***].  All such Nektar Assets supplied for a Collaboration Study or
Independent Study shall have sufficient expiration dates to complete such
Collaboration Study or Independent Study.  Nektar will, if applicable, package,
Label and distribute such Nektar Assets for use in the Collaboration Studies and
Independent Studies.

(c)Costs.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 53

--------------------------------------------------------------------------------

 

 

(i)The Clinical Manufacturing Costs of Nektar Compounds and Products for
Collaboration Studies and other Joint Development Plan activities shall be split
between the Parties so that Nektar shall be responsible for 65% of such Clinical
Manufacturing Costs and BMS shall be responsible for 35% of such Clinical
Manufacturing Costs.

(ii)The Clinical Manufacturing Costs of the Nektar Assets (other than Nektar
Compounds and Product) for Joint Development Plan activities shall be borne
solely by Nektar.

(iii)Subject to Section 7.3(b), the Clinical Manufacturing Costs of the Nektar
Assets (other than Nektar Compounds and Product) for Independent Studies shall
be borne solely by Nektar.

(iv)The Fully Burdened Costs to Manufacture any Nektar Compounds or Products for
Commercialization of the Product in the Field in the Territory shall be split
between the Parties in accordance with Sections 9.4 and 9.5.

(v)[***].  

(vi)[***].

(d)Standards.  The Nektar Compounds and Products shall be Manufactured in
accordance with Applicable Law (including GMP) and, to the extent that Nektar is
the Manufacturing Party, shall be of similar quality to Nektar Assets and
Products used by Nektar for its other clinical trials of Nektar Assets and
Products.  The Manufacturing Party shall deliver to the non-Manufacturing Party
certificates of analysis, and any other documents specified in the applicable
Quality Agreement, including such documentation as is necessary to allow the
non-Manufacturing Party to compare the applicable Nektar Asset or Product
certificate of analysis to the applicable Nektar Assets or Product
specifications.

(e)Customs Valuation.  If applicable, Nektar will provide BMS with
country-specific customs valuations for the Nektar Assets and Products, which
BMS must use for deliveries to each country.  BMS must request these valuations
at least [***] prior to each shipment through Nektar’s clinical supply
organization.

(f)Use of Nektar Assets Supplied by Nektar to BMS.  BMS shall use the quantities
of Nektar Assets and Products supplied to it under this Agreement solely as
necessary for, and in accordance with, this Agreement and the Protocols, and for
no other purpose, including as a reagent or tool to facilitate its internal
research efforts, for any commercial purpose, or for other research unrelated to
the Collaboration Studies, Independent Studies, with respect to Nektar Compounds
for or Commercialization of the Products in the Field in the Territory.  Except
as may be required under this Agreement, a Bioanalysis Plan, or a Protocol, BMS
shall not perform, and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 54

--------------------------------------------------------------------------------

 

 

shall not allow any Third Parties to perform, any analytical testing of the
quantities of Nektar Assets or Products supplied to it under this Agreement.

(g)Prior Manufacturing Agreements.  BMS acknowledges that Nektar, prior to the
Execution Date, has (i) selected and entered into agreements with certain Third
Party contract manufacturers, (ii) identified a number of Manufacturing
facilities/sites and (iii) completed visits to such facilities/sites, and BMS
approves of such sites, and Third Party contract manufacturers, each as set
forth in Schedule 5.2(a)(iii).  BMS acknowledges that the information related to
such Third Party contract manufacturers and Manufacturing facilities/sites have
been made available to BMS prior to the Effective Date, and subject to a
satisfactory quality audit to be performed by BMS after the Effective Date in
accordance with BMS’s internal SOPs, BMS will approve the continuation of the
related Manufacturing agreements on their terms (including the budgets and
pricing included therein), and hereby ratifies, on behalf of its appointees to
the JMC and JDC, the decisions taken by Nektar prior to the Effective Date that
would otherwise be under the purview of the JMC or JDC pursuant to this
Agreement, solely to the extent that such decisions have been disclosed to BMS
prior to the Effective Date.  For any additional Third Party contract
manufacturers or Manufacturing facilities/sites proposed after the Effective
Date, the Manufacturing Party, after discussion with the non-Manufacturing
Party, will create and provide the JMC with a proposed list of potential
Manufacturing facilities/sites and Third Party contract manufacturers that may
be used to Manufacture the Nektar Compounds and Product, with the final list to
be subject to JMC (or JMC Co-Chairs) approval (such JMC-approved list being the
“Facility List”).  Except as otherwise noted in this Section 5.3(g), the
proposed Facility List will be provided to the JMC prior to the Manufacturing
Party initiating facility/site selection negotiations or visits.  The
Manufacturing Party shall have the authority to select the final Third Party
contract manufacturers or Manufacturing facilities/sites from the Facility
List.  In the event that additional facilities/sites or Third Party contract
manufacturers need to be added after the initial list is approved, a new list
will be created by the Manufacturing Party that includes the proposed new
facilities/sites or Third Party contract manufacturers and such list will be
provided to the JMC for approval by the JMC (or JMC Co-Chairs) per this
Section 5.3(g).

(h)Audit.  Nektar shall permit BMS, its Affiliates, and their representatives
and designees to inspect and audit Nektar’s facilities, production, operations,
testing, storage, and books and records to confirm Nektar’s compliance with the
terms and conditions of this Section 5.3, during regular business hours at BMS’s
expense; provided, however, that such inspection or audit shall not unreasonably
interfere with the operations of the applicable facility.  In connection with
any such inspection or audit, Nektar shall have no obligation to provide BMS
and/or a Third Party access to Nektar Confidential Information related to any
compound or product other than the Nektar Assets used in Collaboration
Studies.  Such audits may be conducted at any date during the Term upon
reasonable notice (which shall be no less than [***]’ prior notice, unless a
shorter period is mutually agreed to by the Parties), but no more than
[***].  Nektar shall cooperate with BMS to facilitate any such audit.  [***].

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 55

--------------------------------------------------------------------------------

 

 

5.4Manufacture and Supply of BMS Assets.  

(a)BMS Assets.  During the Term, BMS shall be solely responsible for the
Manufacture or having Manufactured all BMS Assets (including all such
Manufacturing for use in Clinical Trials, GLP toxicology studies and for
commercial sale).  [***].  All BMS Assets supplied for a Collaboration Study or
Independent Study shall have sufficient expiration dates to complete such
Collaboration Study or Independent Study.  BMS will, if applicable, package,
Label and distribute the BMS Assets for use in the Collaboration Studies and
Independent Studies.

(b)Costs.  

(i)The Clinical Manufacturing Costs of the BMS Assets for Joint Development Plan
activities, shall be borne solely by BMS.

(ii)The Clinical Manufacturing Costs of the BMS Assets for Independent Studies
shall be borne solely by BMS.

(iii)[***].  

(c)Standards.  The BMS Assets shall be Manufactured in accordance with
Applicable Law (including GMP) and shall be of similar quality to the BMS Assets
used by BMS for its other Clinical Trials of the BMS Assets.  BMS shall deliver
to Nektar certificates of analysis, and any other documents specified in the
applicable Quality Agreement, including such documentation as is necessary to
allow Nektar to compare the applicable BMS Assets certificate of analysis to the
applicable BMS Assets specifications.  

(d)Customs Valuation.  If applicable, BMS will provide Nektar with
country-specific customs valuations for the BMS Assets, which Nektar must use
for deliveries to each country.  Nektar must request these valuations at least
[***] prior to each shipment through BMS’s clinical supply organization.

(e)Use of BMS Asset Supplied by BMS to Nektar.  Nektar shall use the quantities
of BMS Asset supplied to it under this Agreement solely as necessary for, and in
accordance with, this Agreement and the Protocols, and for no other purpose,
including as a reagent or tool to facilitate its internal research efforts, for
any commercial purpose, or for other research unrelated to the Collaboration
Studies or Independent Studies.  Except as may be required under this Agreement,
a Bioanalysis Plan, or a Protocol, Nektar shall not perform, and shall not allow
any Third Parties to perform, any analytical testing of the quantities of BMS
Assets supplied to it under this Agreement.

5.5Manufacturing Option.  

(a)BMS shall have the option to obtain the right to Manufacture NKTR-214 (for
itself or by an Affiliate or Third Party acting on BMS’s behalf), including
[***] upon (i) a Change of Control of Nektar, or (ii) in the event that [***],
(the “Manufacturing Option”).  Such

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 56

--------------------------------------------------------------------------------

 

 

notice shall specify the desired commencement date of such Manufacturing by or
on behalf of BMS (such specified date, the “Manufacturing Commencement
Date”).  BMS shall reimburse Nektar for Nektar’s Fully Burdened Costs associated
with the transfer of the Nektar Manufacturing Know-How in the event that BMS
exercises its Manufacturing Option upon a Change of Control.  Each Party shall
otherwise share the costs of such transfer so that BMS bears thirty-five percent
(35%) and Nektar bears sixty-five percent (65%) of the Fully Burdened Costs
associated with the transfer of the Nektar Manufacturing Know-How to BMS.

(b)Unless otherwise agreed by the Parties, commencing on the Manufacturing
Commencement Date, BMS and Nektar shall be jointly responsible for Manufacturing
NKTR-214 for use in activities under this Agreement.  For all Manufacturing of
NKTR-214, BMS shall at all times (i) use the Nektar Manufacturing Process and
adhere to all applicable specifications and quality control and assurance
policies and procedures that Nektar provides to BMS and (ii) adhere to the
applicable Quality Agreement, GMPs, and Applicable Law.

(c)If BMS exercises the Manufacturing Option, BMS shall use [***].  

(d)(i) Subject to Nektar’s contracts with its contract manufacturers for
NKTR-214, Nektar shall facilitate the transfer of all Nektar Manufacturing
Know-How that is necessary or reasonably useful to Manufacture NKTR-214 to BMS
or to a contract manufacturer selected by BMS, which transfer shall be subject
to the terms and conditions of Schedule 5.5(d)(i).  (ii) With respect to the PEG
Reagent required for the Manufacture of the NKTR-214, BMS shall have the option
to either (A) cause Nektar to enter into a mutually-agreeable supply agreement
with BMS for supply by Nektar of such PEG Reagent at a fee equal to Nektar’s
Fully Burdened Cost to Manufacture, or (B) cause Nektar to facilitate a transfer
of all Nektar Manufacturing Know-How that is necessary or reasonably useful to
Manufacture the PEG Reagent to BMS or a contract manufacturer selected by BMS,
which transfer shall be subject to the terms and conditions of Schedule
5.5(d)(ii).

(e)Notwithstanding anything to the contrary herein, (i) BMS shall not commence
Manufacture of NKTR-214 until the Parties have executed a Quality Agreement for
such Manufacture and (ii) BMS may not sell NKTR-214 Manufactured by or for BMS
until Nektar’s “Quality Management” group has audited and approved BMS’s
Manufacturing processes and controls, as applicable, and validated the quality
of the initial batch of the NKTR-214 Manufactured by BMS, such approval not to
be unreasonably withheld or delayed.  

(f)BMS shall permit Nektar, its Affiliates, and their representatives and
designees to inspect and audit BMS’s facilities, production, operations,
testing, storage, and books and records to confirm BMS’s compliance with the
terms and conditions of this Section 5.5, in relation to the Manufacture of the
Nektar Compound and Product, during regular business hours at Nektar’s expense;
provided, however, that such inspection or audit shall not unreasonably
interfere with the operations of the applicable facility.  In connection with
any such inspection or audit, BMS shall have no obligation to provide Nektar
and/or a Third Party access to BMS Confidential Information related to any
compound or product other than NKTR-214.  Such audits

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 57

--------------------------------------------------------------------------------

 

 

may be conducted at any date during the Term upon reasonable notice (which shall
be no less than [***] prior notice, unless a shorter period is mutually agreed
to by the Parties), but no more than [***].  BMS shall cooperate with Nektar to
facilitate any such audit.  [***].

(g)BMS shall, at its sole expense, obtain, maintain, update, and remain in
compliance with all permits, licenses, Regulatory Approvals or other
governmental approvals required by Applicable Law for BMS to carry out its
Manufacturing activities of NKTR-214 hereunder.

(h)Upon notice and request by BMS and subject to Nektar’s prior approval, the
Manufacturing Option may be extended to include [***].

5.6Quality Agreement.  The Parties shall enter into quality agreements (each, a
“Quality Agreement”) (a) within [***] after the Effective Date, but in no event
later than the date on which the first shipment of any Bulk Form Nektar Asset,
Bulk Form BMS Asset or Product is supplied for use in the Collaboration Studies
or Independent Study and (b) if BMS exercises the Manufacturing Option, prior to
BMS’s Manufacture of NKTR-214 or any other Nektar Compound, as applicable.  Each
Quality Agreement shall outline the additional roles and responsibilities
relative to the quality of the applicable Nektar Assets, BMS Assets or Products
in support of the Collaboration Studies, Independent Studies or the
Commercialization of the Product in the Field in the Territory.  Each Quality
Agreement shall include the responsibility for quality elements including, by
way of example, inspections, sub-contractors and suppliers, change control and
corresponding regulatory amendments, out-of-specification results, deviations,
Product recalls, withdrawals, Product complaints and a list of key quality
contacts and investigations, in each case required to conduct the Collaboration
Studies or Independent Studies or to Commercialize the Product in the Field in
the Territory.  In addition, each Quality Agreement shall detail the
documentation required for each shipment of (x) Nektar Asset or Product supplied
for use in the Collaboration Studies or Independent Studies, (y) BMS Asset
supplied to Nektar or its designee for use in the Collaboration Studies or
Independent Studies, or (z) Nektar Compounds or Product to Commercialize the
Product in the Field in the Territory.  Each Quality Agreement shall also
indicate for the Commercialization of the Product in the Field in the Territory
whether any required transfer by a Party to the other Party of analytical
methods will be necessary to support identity testing by the other Party of the
compound or Product supplied to the other Party under this Agreement.

5.7Supply Agreements.  Within [***] after the Effective Date (but in no event
later than the date on which the first shipment of any Nektar Asset, BMS Asset
or Product, whether in Bulk Form or Finished Form, is supplied for use in a
Collaboration Study or Independent Study) or within [***] after the
Manufacturing Commencement Date, the Parties shall enter into supply agreements
(each, a “Supply Agreement”) to govern forecasting, ordering, expiration dates,
procedures for acceptance and rejection and other customary provisions for the
supply of the Nektar Compounds, Products, Nektar Assets and the BMS Assets for
the Collaboration Studies and Independent Studies.  In addition, within a
mutually agreed upon date reasonably prior to a Filing for Regulatory Approval
of the initial BLA for a Product and on an ongoing basis thereafter

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 58

--------------------------------------------------------------------------------

 

 

as required, the Parties shall enter into Supply Agreements or other
arrangements to govern the forecasting, ordering, expiration dates, procedures
for acceptance and rejection and other customary provisions for the commercial
supply of the Nektar Compounds, Products, Nektar Assets and BMS Assets, as
applicable, for Commercialization of the Products and Combined Therapies in the
Field.

 

Article 6

GLOBAL DEVELOPMENT COST SHARING

6.1Manufacturing and Supply Expenses; Intellectual Property Expenses.  Expenses
incurred as described in Article 5 (regarding manufacturing and supply), and
Article 11 (regarding intellectual property) shall be borne or shared by the
Parties as provided in such Articles.

6.2Monotherapy Collaboration Studies Expenses.  Subject to Section 6.1, for any
Monotherapy Collaboration Studies, Nektar shall be responsible for sixty-five
percent (65%) of the Development Costs and BMS shall be responsible for
thirty-five percent (35%) of the Development Costs, in each case to the extent
that such Development Costs are incurred in accordance with this Agreement and
the applicable Development Budget.  

6.3Combined Therapy Collaboration Studies Expenses.  Subject to Section 6.1, the
Development Costs (other than Clinical Manufacturing Costs) for Combined Therapy
Collaboration Studies shall be allocated to, and be the responsibility of the
Parties, in accordance with Schedule 6.3 (Combined Therapy Collaboration Study
Development Cost Allocation), in each case to the extent that such Development
Costs are incurred in accordance with this Agreement and the applicable
Development Budget.  For avoidance of doubt, Development Costs do not include
Third Party License Payments by BMS or Nektar or any Third Party Claims, in each
instance with respect to BMS Assets or Nektar Assets (other than Nektar
Compounds).  

6.4Nektar Annual Development Cost Cap.

(a)Nektar’s share of Collaboration Study Development Costs (including Clinical
Manufacturing Costs) is subject to an annual cap of one hundred twenty-five
million dollars ($125,000,000) in any given Calendar Year (the “Development Cost
Cap”) to be calculated in accordance with U.S. GAAP; provided that the
Development Cost Cap during the first Calendar Year shall be calculated on a pro
rata basis as of the Effective Date.  In the event that Nektar’s pro rata share
of Development Costs exceeds the Development Cost Cap in any given Calendar Year
(in each instance, the “Nektar Excess Development Cost”), BMS will be
responsible for, and shall pay for or reimburse Nektar for, all Development
Costs in excess of the Development Cost Cap, including the Nektar Excess
Development Cost.  To be clear, the Nektar Excess Development Cost remains a
payable by Nektar until full payment thereof, and may be carried forward to
future Calendar Years in accordance with the remainder of this Section 6.4.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 59

--------------------------------------------------------------------------------

 

 

(b)Nektar will reimburse BMS for the Nektar Excess Development Costs paid by BMS
as follows, until full reimbursement thereof to BMS in accordance with the
following:

(i)before the First Commercial Sale of the first Product in the Territory, in
each Calendar Year in which the Development Cost Cap is not reached, Nektar
shall reimburse BMS for any unreimbursed Nektar Excess Development Costs (but
solely to the extent that the Development Cost Cap it is not reached in such
Calendar Year);

(ii)following such First Commercial Sale, Nektar shall reimburse BMS for any
unreimbursed Nektar Excess Development Costs, as a reduction of Nektar Share of
Net Profits, according to the following schedule:

(A)for the [***] following such First Commercial Sale: up to [***] of Nektar
Share of Net Profits shall be directed to the reimbursement to BMS of any
unreimbursed Nektar Excess Development Cost; and

(B)in any subsequent years: up to [***] of Nektar Share of Net Profits shall be
directed to reimbursement of any unreimbursed Nektar Excess Development Cost;

provided that Nektar may voluntarily reimburse any Nektar Excess Development
Cost in advance of the above reimbursement schedule and process.

(c)[***].

 

Article 7

INDEPENDENT DEVELOPMENT

7.1General.  The Parties acknowledge that notwithstanding their collaboration to
Develop and Commercialize the Nektar Compounds and the Product in the Field in
accordance with this Agreement, but subject to Section 7.3(d), (a) Nektar
independently is entitled to Develop and Commercialize the Nektar Compound in
the Field in the Territory through Clinical Trials of the Nektar Compound as a
Monotherapy, other studies (including preclinical) and activities, in each case
undertaken outside of the Joint Development Plan (each such Clinical Trial,
study and activity, a “Monotherapy Independent Study”) and (b) each Party
independently is entitled to Develop and Commercialize the Nektar Compound in
the Field in the Territory through Clinical Trials of the Combined Therapy,
other studies (including preclinical) and activities, in each case undertaken
outside of the Joint Development Plan (each such Clinical Trial, study and
activity, a “Combined Therapy Independent Study”).  Before commencing any such
Clinical Trials, other studies or activities directed to the Development of a
Monotherapy or Combined Therapy in the Field as an Independent Study, the Party
proposing such Clinical Trials, other studies or activities shall review such
proposed Clinical Trials, other studies or activities with the other Party at a

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 60

--------------------------------------------------------------------------------

 

 

meeting of the JDC and shall endeavor reasonably to create a jointly agreed
strategy and plan for such Clinical Trials, other studies or activities, which
may include (x) amending the Joint Development Plan to include such Clinical
Trials, other studies or activities as a new Collaboration Study under this
Agreement (which would include the obligation for each Party co-funding its pro
rata share of the Development Costs for such new Collaboration Study), or (y)
the proposing Party independently conducting and funding such Clinical Trials,
other studies or activities as an Independent Study.  Notwithstanding the
meeting and discussion at the JDC, neither Party is obligated to disclose any
Confidential Information regarding the existence of or status of any
discussions, arrangements or disclosures with any Third Party regarding such
proposed Clinical Trials, other studies or activities.  Moreover, subject to the
rights and limitations set forth in Section 7.3, neither Party has any
obligation to obtain consent or approval from the JDC in respect of any
Independent Study, or any obligation to continue discussion of any Independent
Study at the JDC.

7.2Current Nektar Studies.  Notwithstanding anything in this Agreement to the
contrary, including pursuant to Section 7.3, Nektar is entitled to continue any
ongoing (as of the Execution Date) (and initiate new) preclinical and Combined
Therapy Clinical Trials under the terms of any existing Third Party arrangements
(such studies and Clinical Trials, the “Current Studies”).  Attached as Schedule
7.2 (Current Studies) is a schedule of the Current Studies.  Each Current Study
shall be treated as an Independent Study.  For clarity, any study with a Third
Party that is not a Current Study, shall be subject to the provisions of Section
7.1.

7.3Independent Studies: Rights and Limitations.  The rights and limitations set
forth in this Section 7.3 apply to each Party’s conduct of any Independent
Study.

(a)Supply of Certain BMS Assets.  At Nektar’s request through the JDC, and
subject to BMS approval not to be unreasonably withheld or delayed, BMS will
provide Nektar, free of charge, with the BMS Compound, [***], for use in
Combined Therapy Independent Studies (of a combination of Nektar Assets with
such BMS Assets (whether or not with any Third Party Assets) or for the conduct
of the activities permitted by Section 3.9, subject to the limitations and
restrictions described in this Section 7.3.  Nektar’s right to request
quantities of such BMS Assets for such Independent Studies will terminate on the
[***].

(b)Supply of certain Nektar Assets.  At BMS’s request through the JDC, and
subject to Nektar approval not to be unreasonably withheld or delayed, Nektar
agrees to provide BMS with any Nektar Asset [***], for use in Combined Therapy
Independent Studies of a combination of BMS Assets with such Nektar Assets
(whether or not with any Third Party Assets) or for the conduct of the
activities permitted by Section 3.9, subject to the limitations and restrictions
described in this Section 7.3.  Nektar shall provide supplies of such applicable
Nektar Asset free of charge for any Independent Studies of BMS Assets in
combination with the applicable Nektar Assets, to the exclusion of any Third
Party Asset, and for the conduct of the activities permitted by Section
3.9.  For any other Independent Studies, Nektar shall provide supplies of such
applicable Nektar Asset for a fee equal to [***].  BMS’s right to request
quantities of such Nektar Assets will terminate on the [***].

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 61

--------------------------------------------------------------------------------

 

 

(c)Supply of Nektar Compound.  At either Party’s request through the JDC, Nektar
(or BMS, if BMS has exercised the Manufacturing Option) agrees to provide either
Party with the Nektar Compound for use in any Independent Study (whether or not
with any other Nektar Assets, BMS Assets or Third Party Assets) or for the
conduct of the activities permitted by Section 3.9, subject to the limitations
and restrictions described in this Section 7.3.  The Nektar Compound shall be
supplied for a fee equal to [***].

(d)Clinical Trials for a Collaboration Therapy.

(i)For purposes of this Section 7.3(d):

(A)“Collaboration” and “Collaborate” refers to any arrangements whereby a Third
Party (whether for-profit, academic, or other) is involved in the clinical
development of a compound (including by providing any compound or other asset
free of charge or at a discount for purposes of such development) in such a way
that such Third Party obtains any rights or licenses to any clinical study data
or intellectual property rights (including Patent Rights and Right of
Cross-Reference) generated as a result of such clinical development, in relation
to the compound made available by Nektar or BMS (as applicable), or the compound
or assets such Third Party makes available;

(B)“Competing Combination” means a therapy using an IL-2 Agonist in combination
with at least one Competing Compound, whether as individual combinations or
Fixed Dose Combination;

(C)“Competing Compound” means, for each Collaboration Therapy, any large or
small molecule that binds to any of the targets listed in Schedule 1.43 opposite
such Collaboration Therapy (Lines and Indications) (other than an IL-2 Agonist);

(D)“Limited Indication Exclusivity Term” means the period from the Effective
Date until the later of (1) the date of the First Commercial Sale of the first
Product or (2) the third (3rd) anniversary date of the Effective Date; and

(E)“Limited Indication Exclusivity Extended Term” means the three (3) year
period immediately after the end of the Limited Indication Exclusivity Term.

(ii)During the Limited Indication Exclusivity Term, Nektar (or a Nektar
Successor) shall not (whether alone or in Collaboration with any Third Party)
Develop, without BMS’s prior written consent (at BMS’s sole discretion), a
Competing Combination for any Collaboration Therapy.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 62

--------------------------------------------------------------------------------

 

 

(iii)During the Limited Indication Exclusivity Extended Term, Nektar (alone or
with any of its Affiliates, but not in Collaboration with any Third Party) shall
be permitted to Develop a Competing Combination for any Collaboration Therapy,
using (1) a Nektar Compound and (2) one or more Nektar Assets and/or any other
Third Party Asset purchased on the open market.

(iv)In the event of a Change of Control of Nektar, the Nektar Successor shall be
permitted (A) during the Limited Indication Exclusivity Extended Term, to
Develop (alone or with any of its Affiliates, but not in Collaboration with any
Third Party), a Competing Combination for any Collaboration Therapy, using (1) a
Nektar Compound and/or any other IL-2 Agonist and (2) one or more Nektar Assets,
any compounds owned or controlled by such Nektar Successor and/or any other
Third Party Asset purchased on the open market, and (B) after the Limited
Indication Exclusivity Extended Term, to Develop a Competing Combination without
any further restrictions.  [***].

(v)During the Limited Indication Exclusivity Term, BMS (or a BMS Successor)
shall not (whether alone or in Collaboration with any Third Party) Develop,
without Nektar’s prior written consent (at Nektar’s sole discretion), a
Competing Combination for any Collaboration Therapy.

(vi)During the Limited Indication Exclusivity Extended Term, BMS (alone or with
any of its Affiliates, but not in Collaboration with any Third Party) shall be
permitted to Develop a Competing Combination for any Collaboration Therapy,
using (1) any IL-2 Agonist regardless of its origin (e.g., whether owned or
controlled by BMS, sourced from a Third Party or purchased on the open market)
and (2) one or more BMS Assets and/or any other Third Party Asset purchased on
the open market.

(vii)In the event of a Change of Control of BMS, the BMS Successor shall be
permitted (A) during the Limited Indication Exclusivity Extended Term, to
Develop (alone or with any of its Affiliates, but not in Collaboration with any
Third Party) a Competing Combination for any Collaboration Therapy, using (1)
any IL-2 Agonist owned or controlled by the BMS Successor and (2) one or more
BMS Assets, any compounds owned or controlled by such BMS Successor, or any
other approved Third Party products purchased on the open market, and (B) after
the Limited Indication Exclusivity Extended Term, to any Competing Combination
without further restrictions.

(viii)Notwithstanding anything herein to the contrary, in the event that a
Collaboration Therapy set forth on Schedule 1.43 is removed from the Label
Indication for the Nektar Compound, or for a Nektar Asset or BMS Asset used in
combination with the Nektar Compound, at the advice or direction of a Regulatory
Authority, such Collaboration Therapy shall automatically be removed from
Schedule 1.43 and such schedule shall be amended hereby.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 63

--------------------------------------------------------------------------------

 

 

(ix)For clarification, the limitations set forth in this Section 7.3(d) also
apply to any triplet or quad Combined Therapy Clinical Trial, even if the
Combined Therapy Collaboration Study under the Joint Development Plan for the
applicable Collaboration Therapy is a doublet combination (or does not otherwise
have the same number of compounds as are included in the proposed Combined
Therapy Clinical Trial) or any doublet or triplet Combined Therapy Clinical
Trial, even if the Combined Therapy Collaboration Study under the Joint
Development Plan for the applicable Collaboration Therapy is a triplet or quad
combination (or does not otherwise have the same number of compounds as are
included in the proposed Combined Therapy Clinical Trial).  As an example, a
Party is not permitted to Develop a triplet Combined Therapy that has one of the
same mechanism(s) of action (notwithstanding the additional compounds) as a
doublet Combined Therapy that is being pursued under the Development Program,
without, in each instance, the other Party’s approval.  

(x)Notwithstanding anything to the contrary herein, this Section 7.3(d) shall
remain unaffected by any Change of Control of either Party, except that any IL-2
Agonist assets controlled by such BMS Successor or Nektar Successor or any of
their respective Affiliates (before or after the effective date of such Change
of Control) shall remain unaffected by any of the limitations of this Section
7.3(d), provided such IL-2 Agonist assets are not made available to Nektar or
BMS (as the case may be) or combined with other Nektar Assets or BMS Assets (as
the case may be) for Clinical Trials.

(e)[***].

(f)[***].

(g)All Independent Studies (and supply of compounds from either Party in
connection with an Independent Study) are subject to the following:

(i)the total number of subjects to be treated with the BMS Assets, if Nektar is
[***];

(ii)unless the Parties agree otherwise in writing, the dosage and dosage regimen
of the other Party’s Single Agent Compound to be used in an Independent Study
shall be [***], or (3) such other dose and regimen that the Parties reasonably
agree on;

(iii)such Independent Study is approved by all applicable IRBs, and is otherwise
conducted in compliance with Applicable Law; and

(iv)without limiting the supplying Party’s approval authority pursuant to
Sections 7.3(a) or 7.3(b), as applicable, an Independent Study shall not proceed
if the supplying Party reasonably deems there to be a Material Safety Issue
regarding the conduct of the Independent Study (unless and until such Material
Safety Issue is addressed to the supplying Party’s reasonable satisfaction).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 64

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, each Party has the right to request additional
supply of BMS Assets or such Nektar Assets, as applicable, from the other Party
in connection with a Combined Therapy Independent Study; provided that such
requesting Party shall reimburse the other Party for such supplied BMS Assets or
Nektar Assets, as applicable, at a fee equal to [***] for such BMS Asset or
Nektar Asset, or a fee as otherwise mutually agreed by the Parties.  For
clarity, such costs for the additional supply BMS Assets or Nektar Assets, as
applicable, for Combined Therapy Independent Studies shall be included in
Opt-Out Development Costs.

(h)Each Party leading an Independent Study shall be responsible for preparing,
filing and maintaining all Regulatory Documentation associated with such
Independent Study.

(i)Each Party will make available and promptly disclose to the JDC, subject to
Third Party confidentiality restrictions (if applicable), all results of the
work conducted by such Party pursuant to the Independent Study that is related
to the use of a Nektar Compound, or other Nektar Asset or BMS Asset (as the case
may be), and will keep such records (paper and electronic) as described
herein.  The Party engaged in the Independent Study will maintain records of the
results relating to such Nektar Compound, or other Nektar Asset or BMS Asset (as
the case may be), in sufficient detail and in good scientific manner appropriate
for patent purposes, and in a manner that properly reflects all work done and
results achieved in the performance of the Independent Study (including all
data, such as minutes from dose escalation meetings with any Regulatory
Authority and all final clinical study reports relating to such Nektar Compound,
or other Nektar Asset or BMS Asset (as the case may be), in the form required to
be maintained under any applicable governmental regulations).  

(j)With respect to adverse event reporting related to the use of a Nektar
Compound, or other Nektar Asset or BMS Asset (as the case may be), under an
Independent Study, the Party engaged in the Independent Study shall report to
the other Party any such adverse events of the type required to be reported
under Section 10.8 in the manner and in accordance with the procedures set forth
in Section 10.8.

(k)For any Independent Study where a Party is supplying a Nektar Asset or BMS
Asset to the other Party pursuant to Sections 7.3(a) or 7.3(b), as applicable,
the Parties will enter into a separate clinical collaboration agreement in
relation to such Independent Study and such agreement shall contain the same
rights and obligations of the Parties as set forth in this Agreement and
applicable to Collaboration Studies with respect to the use and disclosure of
the results, sharing of information and Patent Rights in connection with the
applicable Independent Study and the Parties will agree, if applicable, on any
additional terms and conditions (including in relation to governance) that would
apply to such Independent Study.

7.4Reimbursement for Opt-Out Development Costs.  If a Monotherapy Independent
Study or Combined Therapy Independent Study results in Regulatory Approval or a
Label expansion of a BMS Asset or Nektar Asset (including the Nektar Compound),
the non-funding Party shall reimburse the funding Party for the non-funding
Party’s allocated share of Opt-Out Development Costs incurred by the funding
Party for the applicable Monotherapy Independent

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 65

--------------------------------------------------------------------------------

 

 

Study or Combined Therapy Independent Study (using the principles set forth in
Sections 5.3(c)(i), 6.2 and 6.3) for which the non-funding Party would have been
responsible had such Independent Study been a Collaboration Study, plus an
amount equal to [***] of such reimbursement.  Such reimbursed Opt-Out
Development Costs (and the [***] additional reimbursement for such Independent
Study) shall be subject to the reconciliation procedures set forth in Section
9.7 but shall not be subject to the Development Cost Cap.

 

Article 8

GLOBAL COMMERCIALIZATION

8.1Joint Commercialization.  Subject to Sections 8.9 and 8.12 and the terms and
conditions of this Agreement, the Parties are jointly responsible for
Commercializing the Products in the Field in the Territory in compliance with
this Agreement and in all material respects with Applicable Law, and shall use
their Commercially Reasonable Efforts in this respect.  Joint Commercialization
of the Product will apply to all Indications for which the Product receives
Regulatory Approval whether pursuant to a Collaboration Study or an Independent
Study.

8.2Joint Commercialization Committee.  No later than the commencement of the
first Initial Trial under the Joint Development Plan, the Parties shall form a
Joint Commercialization Committee (the “JCC”) to oversee global
Commercialization activities and to serve as a decision-making forum.  The JCC
shall consist of [***].  Each Party shall be responsible for determining the
qualifications and substitutions of its JCC members.  It is anticipated that
each Party’s representatives may include experts in clinical development, global
commercialization, and supply.  The JCC shall be co-chaired with one chairperson
designated by each Party (each, a “JCC Co-Chair”).  The JCC shall meet at least
[***], or at such other frequency as the JCC agrees (and it may appoint working
teams to meet more frequently), provided that either Party through its JCC
Co-Chair may request a meeting of the JCC at any time upon [***] notice to the
other Party, with the understanding that the other Party will use reasonable
efforts to comply with such request but such other Party will not be in breach
of this Agreement in the event that it is unable to comply with such request but
is using reasonable efforts to conduct a JCC meeting as promptly as
practicable.  Upon request by either Party, such meetings will be held by audio
or video teleconference; provided that face-to-face meetings shall occur at
least [***], alternating between Princeton, NJ and San Francisco, CA unless
otherwise agreed upon by the Parties.  There must be a minimum of [***] from
each Party at any meeting of the JCC to constitute a quorum for
decision-making.  No fewer than five (5) Business Days prior to each meeting,
and in any event as soon as reasonably practicable, each Party shall use good
faith efforts to disclose to the other Party any proposed agenda items together
with appropriate supporting information.  The Alliance Managers shall alternate
responsibility for preparing and circulating definitive minutes of each meeting
of the JCC.  Such minutes shall provide a description, in reasonable detail, of
the discussions at the meeting, a list of material actions and decisions made by
the JCC, a list of action items made by the JCC and a list of material issues
not resolved by the JCC.  The Alliance Manager who drafts the minutes shall
provide the other Alliance Manager and each Party’s JCC Co-Chair with the

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 66

--------------------------------------------------------------------------------

 

 

initial draft meeting minutes, who shall return the draft with any proposed
changes, and this process shall be repeated until a final version of the meeting
minutes is agreed upon and signed (or acknowledged as final via email) by the
two JCC Co-Chairs.  The Parties shall reasonably cooperate to complete and agree
upon a final version of meeting minutes within [***] from the date of the
relevant meeting.  The final version of the meeting minutes shall be signed (or
acknowledged as final via email) by the two JCC Co-Chairs, and each Party shall
be provided with a copy of the final meeting minutes for its safekeeping.  A
reasonable number of additional representatives of a Party may attend meetings
of the JCC in advisory capacity with the prior written consent of the other
Party; provided that any JCC meetings that includes representatives of either
Party who are not JCC members may, at the request of any JCC member, include a
closed session consisting of only JCC members and Alliance Managers.  All
representatives to the JCC or attending JCC meetings shall be subject to
confidentiality and nonuse restrictions at least as restrictive as those set
forth herein.

8.3Responsibilities of the Joint Commercialization Committee.  Each Party shall
use Commercially Reasonable Efforts to keep the JCC informed about activities
performed by that Party hereunder.  The JCC will be responsible for the overall
oversight of the global Commercialization of the Product.  Commercialization of
each Product shall be pursuant to the Commercialization Plan and Budget,
provided that Commercialization in the countries other than Major Markets shall
be conducted in a manner consistent with the Commercialization Plan and
Budget.  The JCC (or in the absence of a formal JCC meeting, the JCC Co-Chairs)
shall be responsible for the following:

(a)reviewing and providing timely comments to the initial Commercialization Plan
and Budget proposed by BMS;

(b)updating and amending the Commercialization Plan and Budget as Regulatory
Approvals for the Product are obtained (whether as a result of Collaboration
Studies or Independent Studies);

(c)overseeing the Commercialization Plan and Budget and Global Pricing and
Reimbursement Plan, including approving the Commercialization Plan and Budget
and any material amendments thereto;

(d)determining the initial post-approval Product price, any price
increase/decrease ranges, and annual price discounting/rebate ranges
(collectively, “Pricing Decisions”), the period for which the applicable Pricing
Decisions shall apply (the “Pricing Period”) including approving any amendments
thereto; provided that all Pricing Decisions shall be subject to both Parties’
legal and compliance guidelines, and Nektar final decision-making authority
under Section 8.6(a);  

(e)overseeing the activities of the Parties with respect to the global
Commercialization and pricing of the Product, and providing a forum for the
Parties to discuss, monitor and coordinate all activities and communications
regarding the global Commercialization

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 67

--------------------------------------------------------------------------------

 

 

and pricing of the Products, including payor interactions and discount/rebate
negotiations with respect to Products;

(f)overseeing BMS’s price negotiations and other interactions with Third Party
payors or purchasers of Product in the Field in the Territory and any proposed
price changes related thereto;

(g)reviewing and providing timely comments to proposed communication strategies
and communications with any Regulatory Authority regarding the global
Commercialization of the Product and, if applicable, approving such proposed
communications and communication strategies;

(h)appointing working teams, to be made up of an equal number of representatives
from each Party, that will hold telephone discussions at a mutually agreed-upon
frequency to review global Commercialization of the Product issues that arise in
the course of a study under the Commercialization Plan and Budget set forth
therein, and delegating certain decision-making authority to such working teams;

(i)reviewing each Party’s [***] forecast provided to the JCC for quantities of
Product necessary for global Commercialization of the Products, which shall be
reviewed [***], and for which [***];

(j)determining the quantities of Product, necessary for global Commercialization
of the Products within a sufficient minimum lead time and coordinating the
supply of such quantities by the respective Party in accordance with Article 5
and the Supply Agreements or other arrangements;

(k)reviewing each Party’s Commercialization forecast for the BMS Assets and
other Nektar Assets used in Combined Therapies and advising each Party with
respect to allocation of applicable available inventory; and

(l)discussing any other topics or issues relating to the global
Commercialization of the Product that either Party requests that cannot be
resolved at the working team level.

8.4Joint Commercialization Committee Decision-Making.  

(a)The JCC shall take action by unanimous consent, with each Party having a
single vote, irrespective of the number of its representatives actually in
attendance at a meeting.  In the absence of a formal meeting, the JCC Co-Chairs
shall have decision-making authority for the JCC, so long as any decisions are
documented as provided below.

(b)The JCC shall have the right to make only those determinations expressly
enumerated as decisions of the JCC in this Agreement; provided that such
determinations are

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 68

--------------------------------------------------------------------------------

 

 

documented in the written minutes signed (or acknowledged as final via email) by
the JCC Co-Chairs.  

(c)Notwithstanding anything to the contrary in this Agreement, the JCC will have
no power (i) to amend this Agreement or (ii) to modify either Party’s
obligations with regard to a study in the Joint Development Plan without such
Party’s prior written consent; in each case, except by a writing (and that is
not the minutes of a meeting) signed by both Parties.

8.5Dispute Resolution.  The representatives of the JCC shall attempt in good
faith to reach consensus on all matters properly brought before the JCC.  Except
as otherwise provided in this Agreement, if, after a good faith, reasonable and
open discussion among the members of the JCC, the JCC is unable to agree on a
matter that has been properly before it for a period of [***] and that calls for
a decision, either Party may refer the dispute (a “JCC Dispute”) to the JEC for
resolution.  If the JEC is unable to reach a resolution within [***] of the
referral of the JCC Dispute to the JEC, either Party may refer such JCC Dispute
to the Executive Officers for resolution.  Subject to the following sentence, if
the Executive Officers are unable to reach a resolution within [***] of such
referral and such JCC Dispute is not otherwise addressed by Section 8.6 (Final
Decision-Making Authority of the Parties), the dispute shall be resolved through
arbitration as provided for in Article 15, whether as a Commercial/Financial
Dispute or as an Arbitration Matter.  If the JCC Dispute regards the
Commercialization Plan and Budget and its contents for any Product, then such
JCC Dispute shall not be subject to arbitration hereunder, no Party shall have
final decision-making authority and the Parties shall not be deemed to be in
breach of their Commercially Reasonable Efforts to Commercialize the Product and
the previous year’s Commercialization Plan and Budget shall apply.

8.6Final Decision-Making Authority of the Parties.  In the event a JCC Dispute
is unresolved pursuant to Section 8.5 as set forth above:

(a)Nektar shall have final decision-making authority regarding (i) Pricing
Decisions for the Product on a continuing, global basis, provided that the
Pricing Decisions, once established for any given Pricing Period, shall not be
changed during the applicable Pricing Period except as jointly agreed by the
Parties through the JCC, and (ii) the Commercialization of Nektar Combinations
and any Monotherapy.

(b)Subject to Nektar’s final decision-making authority set forth in
Section 8.6(a), BMS shall have final decision-making authority regarding (i) the
Commercialization (but not Pricing Decisions) of the BMS Combinations, and (ii)
any execution decisions for implementing the Commercialization Plan and Budget,
to the extent not otherwise explicitly set forth or in conflict with any other
provision in this Agreement.

8.7Pricing.  As a general matter and subject to the oversight of the JCC under
Section 8.3, Nektar shall be responsible for price negotiations and other
interactions with Third Party payors or purchasers of the Product in Nektar
Combinations in all countries in the Territory, whether developed under the
Joint Development Plan or an Independent Study.  As a general

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 69

--------------------------------------------------------------------------------

 

 

matter and subject to the oversight of the JCC under Section 8.3, BMS shall be
responsible for price negotiations and other interactions with Third Party
payors or purchasers of the Product in BMS Combinations in all countries in the
Territory, whether developed under the Joint Development Plan or an Independent
Study.  Each Party shall have the right to jointly participate in any such
negotiations or interactions led by the other Party.  With respect to the
foregoing, any deviation from the Pricing Decisions requires a disclosure to and
approval of the JCC, subject to Nektar’s final decision making authority under
Section 8.6, as limited by such Section.

8.8Booking of Sales. Unless otherwise agreed by Nektar in writing during the
Term, required by Applicable Law, or if required by applicable accounting
principles (as determined by Nektar, but subject to Section 15.1(a)), Nektar
shall book all sales and revenue of Nektar Compounds and Product, and the
Parties shall agree to the procedures to allow Nektar to (a) book all such sales
and revenue and (b) receive all proceeds from such sales and revenue directly
from the applicable Third Parties, in each case in accordance with applicable
accounting principles to maintain Finance and Accounting Compliance.  The
Parties will cooperate and report and reconcile Net Product Sales and Net
Profits in accordance with the Revenue Reporting and Reconciliation Procedures
and Section 9.5.  Nektar will book all sales and revenue of all other Nektar
Assets (i.e., all Nektar Assets other than the Nektar Compounds) and retain all
revenue for such sales.  BMS will book all sales of BMS Assets and retain all
revenue for such sales.  

8.9Commercialization.  

(a)The Parties shall be responsible for paying all Commercialization costs
incurred by such Party set forth in the Commercialization Plan and Budget and
Global Pricing and Reimbursement Plan approved by the JCC, and subject further
to the Revenue Reporting and Reconciliation Procedures and Section 9.5.  Each
Party shall use Commercially Reasonable Efforts to Commercialize Products in the
Field in the Territory in accordance with the Commercialization Plan and Budget
and the terms of this Agreement.  

(b)The JCC may establish standards applicable to the Parties’ performance of
Commercialization activities in accordance with the Commercialization Plan and
Budget and this Agreement, which may include standards for sales representatives
promoting Products in the Field.  The Parties may review and discuss each
Party’s (and its Affiliates’) performance against such standards at each meeting
of the JCC.  If the JCC determines that a Party or its Affiliate has failed to
comply with such standards and such failure could adversely affect the
Development or Commercialization of any Product in the Field, or if the JCC does
not agree and one Party believes such is the case, the JCC shall (or such Party
may) escalate the issue to the JEC for review and resolution.

(c)Each Party shall be responsible for day-to-day implementation of the
Commercialization activities with respect to the Product for which it has or
otherwise is assigned responsibility under this Agreement or the
Commercialization Plan and Budget and shall keep the other Party reasonably
informed as to the progress of such activities, as determined by the JCC.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 70

--------------------------------------------------------------------------------

 

 

The Commercialization Plan and Budget shall include a description of the
promotional efforts on a country-by-country basis for the Nektar Combinations
and BMS Combinations.

(i)BMS shall have all promotional responsibility for the promotion, marketing,
medical support, market access/reimbursement and patient advocacy activities, in
the Territory for BMS Combinations Developed under the Joint Development Plan or
under an Independent Study.

(ii)Nektar shall have all promotional responsibility for the promotion,
marketing, medical support, market access/reimbursement and patient advocacy
activities, in the Territory for Nektar Combinations Developed under the Joint
Development Plan or under an Independent Study.

(d)For clarity, nothing in Section 8.9(c) shall limit either Party from
promoting the Product to the extent permitted by Applicable Law outside of the
scope of the Commercialization Plan and Budget, provided that (A) such promotion
shall be consistent with the other provisions of this Article 8; (B) such
promotion shall be consistent with the Product Brand Strategy in order to
prevent counter-detailing of BMS Combinations or Nektar Combinations; (C) the
Parties will not be permitted to create, disseminate or otherwise use or employ
negative messaging regarding the BMS Assets and BMS Combinations, in the case of
Nektar, and the Nektar Assets and Nektar Combinations, in the case of BMS; and
(D) the Parties shall limit claims of efficacy and safety for any Product to
those that are consistent with Applicable Laws.

(e)Unless otherwise approved by the JCC, in the performance of Commercialization
(including promotion) of the Nektar Compound and Product pursuant to this
Agreement, neither Party (nor any Nektar Successor or BMS Successor) shall use,
other than promotional materials approved in accordance this Agreement, the
trademarks, logos, promotional materials, trade dress, copyrights, corporate
logos, corporate names, visual identity and branding elements of the other Party
(or the other Party’s other products) without the prior written consent of such
other Party.

(f)The Parties shall use Commercially Reasonable Efforts to ensure commercial
availability of the Nektar Assets (other than the Product) or BMS Assets, as
applicable, that are used in Combined Therapies, at a level and volume of supply
necessary to support achievement of the forecasted sales of the Product.

(g)Product Brand Strategy and Promotional Materials.

(i)The JCC shall appoint a joint Product brand strategy working team (the
“Product Brand Strategy Working Team”).  As set forth in the Commercialization
Plan and Budget, Nektar and BMS shall develop the global brand strategy for the
Product (the “Product Brand Strategy”), including positioning, branding, and
global messaging, that will guide the development of the relevant sales,
promotion, market access and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 71

--------------------------------------------------------------------------------

 

 

advertising materials by Nektar (for the Nektar Combinations pursuant to Section
8.9(g)(ii)) and by BMS (for the BMS Combinations pursuant to Section
8.9(g)(iii)).  The Product Brand Strategy must comply with each Party’s
applicable SOPs, the Commercialization Plan and Budget, Applicable Laws and
Regulatory Approvals.  If the Product Brand Strategy Working Team cannot agree
upon certain matters relating to the Product Brand Strategy, the matter may be
referred to (A) the JCC or (B) for legal and compliance matters, the legal or
compliance departments of the Parties, and then to the JCC for resolution,
subject in this case to the final approval of the Parties’ respective compliance
officers and legal departments, provided that if the Parties’ compliance
officers or legal departments are unable to reach an agreement on the matter
referred to them in accordance with the immediately preceding sentence, then the
Parties shall adopt the approach of the Party with the more conservative
compliance or legal position regarding such matter.

(ii)Nektar shall develop the relevant sales, promotion, market access and
advertising materials relating to the Nektar Combinations for use in the
Territory by Nektar and its Affiliates, provided that such materials, to the
extent that they relate to the Product, shall be consistent with the Product
Brand Strategy.  Nektar shall be responsible for compliance for such materials,
including with Applicable Law and the applicable Regulatory Approvals.

(iii)BMS shall develop the relevant sales, promotion, market access and
advertising materials relating to the BMS Combinations for use in the Territory
by BMS and its Affiliates, provided that such materials, to the extent that they
relate to the Product, shall be consistent with the Product Brand Strategy.  BMS
shall be responsible for compliance for such materials, including with
Applicable Law and the applicable Regulatory Approvals.

(iv)Copies of all promotional materials relating to the Nektar Combinations and
BMS Combinations as set forth in Sections 8.9(g)(ii) and 8.9(g)(iii), used by
Nektar and BMS and their Affiliates in the Territory will be archived by Nektar
and BMS, as applicable, in accordance with Applicable Law.

(v)The JCC shall develop and approve Product packaging for use in the Territory
by both Parties and their Affiliates, which shall be consistent with the
Commercialization Plan and Budget and compliant with the Product Brand Strategy,
each Party’s applicable SOPs, Applicable Laws and Regulatory Approvals.

(h)The Parties shall establish reasonable procedures to protect the secrecy of
Nektar’s and BMS’s competitively sensitive Confidential Information with respect
to the Commercialization of Combined Therapies, including limiting access to
such information to ensure that employees performing activities in connection
with a Party’s assets or combination of assets outside the Joint Development
Plan that compete with a Product in the Field do not receive

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 72

--------------------------------------------------------------------------------

 

 

competitively sensitive Confidential Information with respect to the
Commercialization of Combined Therapies.

8.10Trademarks.

(a)The Parties shall Commercialize the Product in the Territory under trademarks
selected by the JCC and Controlled by Nektar, provided that Nektar shall have
final decision making authority in relation to the selection of such
trademark.  The Parties shall Commercialize all Products in the Territory under
brands, logos, trade dress and other trademarks selected by the JCC, subject to
Nektar’s final decision making authority, except that BMS shall have the ability
to finally reject any trademark that it reasonably believes is too similar to
the registered trademark of any BMS Asset (collectively, the “Product Marks”),
provided that the Product packaging and inserts shall include the logos and
corporate names of both Parties in a manner to be agreed by the
Parties.  Product Marks may not use, incorporate or be confusingly similar any
trademarks, trade names, service marks, logos, slogans, or trade dress,
including corporate names, Controlled by BMS or any of BMS’s Affiliates without
BMS’s prior written consent.  Once the Product Marks are identified, Nektar
shall provide BMS with a license pursuant to a mutually agreed trademark
agreement to reproduce, use and display such Product Marks solely for the
purpose of (i) the Commercialization of the Product in the Field in the
Territory under this Agreement, (ii) to the extent that BMS is a Manufacturing
Party, the Manufacture of the Product, and (iii) any other activities permitted
by this Agreement.

(b)BMS shall display symbols and notices clearly and sufficiently indicating the
Product Marks’s trademark status and ownership.  All proprietary rights and
goodwill associated with BMS’s use of the Product Marks shall inure to the
benefit of Nektar.  BMS shall not (and shall cause its Affiliates and
sublicensees not to):  (i) use the Product Marks, either directly or indirectly,
in any promotional materials, packaging, or Labelling without Nektar’s prior
review and written consent in accordance with Section 8.9(g), such consent not
to be unreasonably withheld or delayed; (ii) publish or disseminate any
promotional materials or Labelling that is inconsistent in any material respect
with those previously reviewed and approved by Nektar; (iii) establish any
Internet domain name or URL incorporating any Product Mark without Nektar’s
prior written consent; (iv) use the Product Marks in combination with any other
name or trademark in a manner that creates a combination trademark; (v) contest
the validity of, or take any action that a reasonable person would believe would
impair any part of Nektar’s ownership of the Product Marks or diminish or dilute
their distinctiveness or validity; (vi) challenge Nektar’s ownership of the
Product Marks and/or registration thereof; or (vii) attempt to register any
Product Mark or any trademark confusingly similar to any Product Mark as a
trademark in BMS’s own name.

8.11Sales Representatives.  

(a)Nektar and BMS shall each ensure that its and its Affiliates’ sales
representatives do not make any representation, statement, warranty or guaranty
with respect to a Product that is not consistent with the applicable, current
package insert of prescribing information or other documentation accompanying or
describing such Product, including mutually approved

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 73

--------------------------------------------------------------------------------

 

 

limited warranty and disclaimers, if any.  Nektar and BMS shall each ensure that
its and its Affiliates’ sales representatives do not make any statements, claims
or undertakings to any Person with whom they discuss or promote the Products
that are not consistent with, nor provide or use any Labelling, literature or
other materials other than, those promotional materials currently approved for
use by the JCC in the Territory.  If at any time the JCC no longer approves the
use of specified promotional materials in a certain market in the Territory,
each Party shall immediately take action to remove the promotional materials
from use by its and its Affiliates’ sales representatives in such market.

(b)Nektar and BMS shall each ensure that its and its Affiliates’ sales
representatives do not create, disseminate or otherwise use or employ any
disparaging, untrue, misleading or inaccurate statements or comments about the
other Party or its employees, or about the Products (whether as a Monotherapy or
Combined Therapy).  

(c)Nektar and BMS shall each cause its and its Affiliates’ sales representatives
to comply with Applicable Laws and guidelines related to the performance of its
obligations hereunder.  Each Party shall, and shall cause its Affiliates to,
maintain records of its sales representative activities in the Territory and
each Party shall allow, and shall cause its Affiliates to allow, representatives
of the other Party to inspect such records upon request during normal business
hours and upon reasonable prior notice.

8.12BMS Combination Commercialization Option.  

(a)Option. Nektar has the option (on a country-by-country basis within the Major
Markets) to provide Commercialization resources or services (i.e., in addition
to the current BMS Commercialization-related FTEs and resources allocated to the
promotion of the BMS Combinations) for the promotion of the BMS Combinations in
any country in the Major Markets in accordance with this Section 8.12 (“BMS
Combination Commercialization Option”).  Nektar may exercise the BMS Combination
Commercialization Option in any of such countries in the Major Markets by
written notice to BMS indicating the percentage of and types of
Commercialization resources or services Nektar would provide (not to exceed
[***] of the aggregate Commercialization resources dedicated to the
Commercialization of the BMS Combinations in the applicable Commercialization
Plan and Budget, provided that BMS shall not be required to modify its sales
force structure or size as a result of the exercise of the BMS Combination
Commercialization Option (it being understood that the Parties shall work
together in good faith to optimize efficiency of sales force activities and
resources directed to the BMS Combinations)) at any time prior to the date that
is [***] prior to the estimated date of First Commercial Sale of Product in such
market, as reasonably estimated by the Parties, but in no event earlier than
[***].  If Nektar does not timely exercise its BMS Combination Commercialization
Option then, the BMS Combination Commercialization Option shall expire with
respect to such Major Market country.  All costs associated with the BMS
Combination Commercialization resources or services to be provided by Nektar
following exercise of the BMS Combination Commercialization Option will be
included in an amended Commercialization Plan and Budget, and the allocation of
such costs to a Product shall be based on an equitable allocation of such

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 74

--------------------------------------------------------------------------------

 

 

efforts to the Product versus other promotional activities being undertaken by
the applicable Nektar employees and representatives.  The methodology for such
allocation shall be determined by the JCC.  For the avoidance of doubt, any
Commercialization resources or services (including direct-to-consumer
advertisements) provided or performed by Nektar pursuant to this Section 8.12
shall be subject to the other provisions of this Agreement and, in particular,
Sections 8.6(b) and 8.9(g)(iii), and the standards and guidelines determined by
BMS, as lead Party for the Commercialization of the BMS Combinations pursuant to
Section 8.9(c)(i).

(b)Information Sharing Agreement.  If Nektar provides written timely notice to
BMS that Nektar will exercise the BMS Combination Commercialization Option for a
Major Market and elect to provide Commercialization-related FTEs for the
promotion of the BMS Combinations, the Parties shall enter into good faith
negotiations relating to the terms of, and shall enter into, an information
sharing agreement (“Information Sharing Agreement”) within ninety (90) calendar
days of the exercise of the BMS Combination Commercialization Option.  The
Information Sharing Agreement shall include mutually acceptable guidelines,
procedures and requirements for (i) the exchange of any applicable training
materials and other information concerning the Commercialization of the BMS
Combinations and (ii) the training of Nektar’s sales force prior to commencement
of Commercialization of the BMS Combination.  

(c)Sales Force Experience.  Nektar’s sales force to be used for any
Commercialization activities of the BMS Combinations shall be qualified to
perform the obligations hereunder in a competent way, will have at least one
year of prior experience promoting and detailing pharmaceutical products in the
field of oncology to specialty physicians or other relevant oncology experience,
and shall perform their obligations in accordance with all Applicable Law.

(d)Change of Control.

(i)[***].  

(ii)[***].

(iii)The Nektar Successor’s right to promote the Product to the full extent
permitted by Applicable Law, including under the BMS Combination
Commercialization Option to the extent exercised, remains unaffected by
termination of the Information Sharing Agreement.  Without limiting the
generality of the preceding sentence, the Nektar Successor is entitled to
promote all Indications (including Combined Therapies) of the Product in
accordance with this Agreement (including under the purview of the JCC and the
Commercialization Plan and Budget), provided that (A) the Nektar Successor will
not be permitted to create, disseminate or otherwise use or employ negative
messaging regarding the BMS Assets and BMS Combinations, in the case of Nektar,
and the Nektar Assets and Nektar Combinations, in the case of BMS, (B) the
Nektar Successor shall limit claims of efficacy and safety for any Product to
those that are consistent with Applicable Laws and with approved promotional
claims in, and not add, delete or otherwise

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 75

--------------------------------------------------------------------------------

 

 

modify claims of efficacy and safety in the promotion of Product in any respect
from those claims of efficacy and safety that are contained in relation to the
other Party’s Combinations or the Product Labels, and (C) the Nektar Successor
shall not use any BMS Confidential Information in relation to such promotion.

8.13Returns.  Nektar shall be responsible for handling all returns of the
Products in the Territory, and if a Product sold in the Territory is returned to
BMS, BMS shall promptly ship such Product to a facility designated by
Nektar.  Nektar shall also be responsible for handling all aspects of Product
order processing, invoicing and collection, distribution, inventory and
receivables in the Territory.  If Nektar elects to subcontract such activities,
the JCC will discuss whether to have such activities performed by BMS.

8.14Recalls, Market Withdrawals or Corrective Actions.  Subject to the
applicable Quality Agreement, in the event that any Regulatory Authority issues
or requests a recall or takes a similar action in connection with a Product in
the Territory, or in the event either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal in the Territory, the Party notified of such recall or similar
action, or the Party that desires such recall or similar action, shall within
[***], advise the other Party thereof by telephone or facsimile.  Nektar, in
consultation with BMS, through the JDC, JCC or JMC, as applicable, shall decide
whether to conduct a recall in any market in the Territory (except in the case
of a government mandated recall, when Nektar may act without such advance notice
but, shall notify BMS as soon as possible) and the manner in which any such
recall shall be conducted (and in the event of any disagreement regarding a
recall in the Territory, the approach that is more conservative shall
control).  Each Party will make available to the other Party, upon request, all
of such Party’s (and its Affiliates’) pertinent records that such other Party
may reasonably request to assist such other Party in effecting any recall.  The
costs and expenses of any such recall shall be taken into account in determining
Net Profits and calculated in accordance with Section 9.5.

8.15Medical Inquiries.  The Parties shall agree on the procedures to be followed
in relation the handling of all medical questions or inquiries from members of
the medical profession regarding the Products and the Parties shall cause their
sales representatives to refer all such questions and inquiries within [***] of
receipt in accordance with such agreed procedures.  The Parties’ costs and
expenses incurred in handling medical questions and inquiries in accordance with
this Section 8.15 shall be taken into account in the Commercialization Plan and
Budget and in accordance with Section 9.5. 

8.16Events Affecting Integrity or Reputation.  During the Term, the Parties
shall notify each other immediately of any circumstances of which they are aware
and which could impair the integrity and reputation of the Product in the Field
or if a Party is threatened by the unlawful activity of any Third Party in
relation to a Product in the Field, which circumstances shall include, by way of
illustration, deliberate tampering with or contamination of a Product in the
Field by any Third Party as a means of extorting payment from the Parties or
another Third Party.  In any such circumstances, the Parties shall use
Commercially Reasonable Efforts to limit any damage to the Parties and/or to the
Product with the understanding that the health and welfare of

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 76

--------------------------------------------------------------------------------

 

 

patients is of foremost importance.  The Parties shall promptly call a meeting
to discuss and resolve such circumstances.

Article 9

FINANCIAL MATTERS

9.1Initial Payments.

(a)On the Closing Date, BMS shall pay Nektar a non-refundable and non-creditable
amount equal to one billion dollars ($1,000,000,000) (the “Upfront Payment”).  

(b)On the Closing Date, and pursuant to, and as set forth in, the Investment
Agreements, BMS shall acquire eight hundred and fifty million dollars
($850,000,000) of equity in Nektar (the “Equity Payment”).

9.2Development Milestone.  

(a)Notice of Development Milestone Achievement.  Within [***] following the date
of achievement by Nektar (whether by Nektar or any of its Affiliates or any of
their respective sublicensees) of any of the Development Milestone events
described in the table in this Section 9.2 with respect to a Product (each a
“Development Milestone”), Nektar shall give notice to BMS thereof in writing,
but the failure to provide such timely notice shall not be deemed a breach of
this Section.  Within [***] following the date of achievement by BMS (whether by
BMS or any of its Affiliates or any of their respective sublicensees) of any of
the Development Milestone events, BMS shall give notice to Nektar thereof in
writing, but the failure to provide such timely notice shall not be a breach of
this Section.

(b)Payment for Development Milestone Achievement.  Within [***] following the
achievement of a particular Development Milestone event with respect to the
first Product to achieve such Development Milestone, BMS shall pay, or cause to
be paid, to Nektar the corresponding payment for the applicable Development
Milestone achieved as set forth below (each a “Development Milestone Payment”),
each such payment being non-refundable and non-creditable.

Product

Event

 

Payment Amount (USD) for 1st

Indication

 

Payment Amount (USD) for 2nd

Indication

Payment Amount (USD) for 3rd

Indication

Payment Amount (USD) for 4th

Indication

BLA Filing in U.S. for a Product

[***]

[***]

[***]

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 77

--------------------------------------------------------------------------------

 

 

BLA (or equivalent) Filing

in E.U. for a Product

[***]

[***]

[***]

[***]

BLA (or equivalent) Filing in Japan for a Product

[***]

[***]

[***]

[***]

First Commercial Sale in U.S. for a Product

[***]

[***]

[***]

[***]

First Commercial Sale in E.U. for a Product

[***]

[***]

[***]

[***]

First Commercial Sale in Japan for a Product

[***]

[***]

[***]

[***]

Total

$650M

$260M

$260M

$260M

 

Each Development Milestone set forth in this Section 9.2 shall be payable only
one time regardless of the number of Products that achieve such Development
Milestone.  Each Product may obtain Regulatory Approval for more than one
Indication and as such may be subject to multiple Development Milestones.  For
clarity, a single Filing may relate to multiple Indications, and if so, may
trigger multiple Development Milestone Payments.  As used in this Section 9.2,
the Product Event describing a BLA (or equivalent) Filing in the U.S., E.U. or
Japan for a Product includes any BLA Filing seeking an accelerated or
conditional approval.  For clarity, in no event shall total Development
Milestone Payments to be made with respect to a particular Product exceed
$1,430,000,000 in the aggregate.

 

9.3Commercial Milestones.  

(a)Notice of Commercial Milestone Achievement.  Within [***] after the date of
the achievement (in aggregate by the Parties, any Third Party Collaborator,
their respective Affiliates and sublicensees), of any of the Commercial
Milestone events (which Net Product Sales are aggregated for all Products)
described in the table in this Section 9.3 below (each a “Commercial
Milestone”), Nektar shall give notice to BMS thereof in writing.

(b)Payment for Commercial Milestone Achievement.  Within [***] following the
receipt of the notice referred to in Section 9.3(a), BMS shall pay, or cause to
be paid, to Nektar the corresponding payment for the applicable Commercial
Milestone achieved as set forth below (each a “Commercial Milestone Payment”),
each such payment being non-refundable and non-creditable.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 78

--------------------------------------------------------------------------------

 

 

Net Product Sales Event

Payment Amount (USD)

The first Calendar Year in which the total annual worldwide Net Product Sales
for any or all Product(s) (including all Indications and formulation of such
Products) equals or exceeds [***] USD

[***]

The first Calendar Year in which the total annual worldwide Net Product Sales
for any or all Product(s) (including all Indications and formulation of such
Products) equals or exceeds [***] USD.

[***]

The first Calendar Year in which the total annual worldwide Net Product Sales
for any or all Product(s) (including all Indications and formulation of such
Products) equals or exceeds [***] USD.

[***]

Total

$350 million

 

Each Commercial Milestone set forth in this Section 9.3 shall be payable only
one time.

(c)Calculation of Commercial Milestone.  For the purposes of calculating the
Commercial Milestone events and Commercial Milestone Payments set forth in this
Section 9.3, the revenue received by a Party (including any Affiliate) from any
sublicensee of such Party or of such Party Affiliate under this Agreement, for
the sale, license, disposition or other transfer of a particular Product in the
Territory, shall be adjusted to an estimated Net Product Sales equivalent number
according to Nektar accounting policies.

9.4Global Commercial Profit Sharing.

(a)During the Term, Nektar and BMS shall share global Commercialization profits
and losses with respect to each Product as follows:  (i) the BMS share shall
equal thirty-five percent (35%) of the Net Profit, whether positive or negative
(the “BMS Share of Net Profit”); and (ii) the Nektar share shall equal
sixty-five percent (65%) of the Net Profit, whether positive or negative (the
“Nektar Share of Net Profit”).  Notwithstanding the proceeding sentence, solely
for the first twelve (12) Calendar Quarters following the First Commercial Sale
of the first Product, for any Calendar Quarter in which Net Profit is negative,
an amount equal to fifteen percent (15%) of the Net Profit for any such Calendar
Quarter (a “Loss Carry-Forward”) shall be borne by BMS on behalf of Nektar and
carried over to subsequent Calendar Quarters in which Net Profit is positive, to
be set off against Nektar Share of Net Profit and retained by BMS in such
positive Calendar Quarter and any subsequent positive Calendar
Quarters.  Notwithstanding anything to the contrary, in the event of a Change of
Control of Nektar, [***].

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 79

--------------------------------------------------------------------------------

 

 

(b)For territories that are not Major Markets, if the JFC agrees, the Parties
may agree to convert the profit share set forth above in Section 9.4(a) into an
equivalent royalty to be paid to the Party that does not book the Product sales,
provided that neither Party has any obligation to consent to such conversion.

9.5Calculation and Payment of Net Profit/Net Loss Share

(a)The JFC shall prepare for JCC approval reporting and reconciliation
procedures for Commercialization and Product revenue (“Revenue Reporting and
Reconciliation Procedures”) that will provide both Parties with sufficient
information to record appropriate reserves, adjustments and other accruals
required, under each Party’s accounting policies, including for Nektar to
properly state Net Product Sales of the Product on a monthly basis in accordance
with Nektar’s accounting policies.  The Revenue Reporting and Reconciliation
Procedures will be developed in order to enable each Party to maintain Finance
and Accounting Compliance under Applicable Law.  

(b)On the [***] after the end of each Calendar Quarter, each Party shall use
best efforts to report to the other Party estimated Net Product Sales incurred
during such Quarter.

(c)Within [***] after the end of each Calendar Quarter, each Party shall provide
to the other Party its estimated Allowable Commercialization Expenses incurred
by such Party for each Product during such Calendar Quarter in each country in
Territory, in accordance with U.S. GAAP, to allow for the calculation of
estimated Net Profits for such Calendar Quarter.  Each Party shall report to the
other Party, within [***] after the end of each Quarter, the actual Net Product
Sales and Allowable Commercialization Expenses incurred by such Party for each
Product during such Calendar Quarter in each country in the Territory in a
manner sufficient to enable the other Party to comply with its Finance and
Accounting Compliance and on a line item basis consistent with the budgetary
line items set forth in the Commercialization Plan and Budget (the “Quarterly
Report”).  Such Quarterly Report shall specify in reasonable detail all
deductions allowed in the calculation of such Net Product Sales and all expenses
included in Allowable Commercialization Expenses for such Product.  If requested
by a Party, any invoices or other supporting documentation for any payments to a
Third Party in respect of Allowable Commercialization Expenses that individually
exceed [***] (or such other amount as may be specified by the JEC from time to
time) shall be promptly provided not more than [***] after receipt of a request
therefor.

(d)Within [***] after the end of each Calendar Quarter (commencing with the
Calendar Quarter in which the first Commercialization expenses (such as
pre-launch expenses) are incurred), the Parties shall reconcile all Net Product
Sales and Allowable Commercialization Expenses on a country-by-country basis to
ascertain whether there is a positive or negative Net Profit with respect to any
Product in each such country, and not later than [***] following such
reconciliation the Parties shall make such payments to one another in accordance
with this Agreement as may be necessary to achieve the sharing of Net Profit
with respect to such Product in such country, such payment may also be
reconciled with any other applicable payment to be

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 80

--------------------------------------------------------------------------------

 

 

made by one Party to the other Party so that a single reconciliation payment is
made.  To the extent any payments between the Parties include any element of Net
Profit, such payments shall be taken into account for purposes of determining
the ultimate settlement of Net Profit between the Parties.

(e)In determining the amount of Net Profit payment to be made with respect to a
given country, the Parties shall also take into account any payments made by
either Party to the other in such country (or its Affiliate) pursuant to any
other agreement between the Parties or their Affiliates in consideration of
Commercialization efforts in such country for the applicable period.

(f)Notwithstanding anything to the contrary in this Section, on a Calendar Year
basis, the Parties shall not share or reimburse any Allowable Commercialization
Expenses in excess of the amounts allocated for such Calendar Year in the
Commercialization Plan and Budget and each Party will be solely responsible for
Allowable Commercialization Expenses it incurs in excess of such budget;
provided, however, that Allowable Commercialization Expenses in excess of such
budget shall be included in the calculation of Net Profits to be shared by the
Parties if [***].

(g)The JFC shall also determine if a quarterly, nonbinding estimated Net Profit
report consistent with a Party’s internal reporting standards should be provided
for planning purposes, but which would not be binding or used to determine or
make any payments.

9.6Joint Finance Committee.  

(a)Joint Finance Committee.  Promptly after the Effective Date, the Parties
shall form a Joint Finance Committee (the “JFC”).  The JFC shall consist of an
equal number of representatives from each Party.  Each Party’s representatives
shall include JFC members with the appropriate level of seniority and expertise
in accounting, budgeting, cost allocation, and financial reporting.  The JFC
shall be co-chaired with one chairperson designated by each Party (each, a “JFC
Co-Chair”).  The JFC shall meet at such frequency as the JFC agrees (and it may
appoint working teams to meet more frequently), provided that either Party
through its JFC Co-Chair may request a meeting of the JFC at any time upon five
(5) Business Days’ notice to the other Party, with the understanding that the
other Party will use reasonable efforts to comply with such request but such
other Party will not be in breach of this Agreement in the event that it is
unable to comply with such request but is using reasonable efforts to conduct a
JFC meeting as promptly as practicable.  Upon request by either Party, such
meetings will be held by audio or video teleconference.  There must be a minimum
of [***] from each Party at any meeting of the JFC.  No fewer than five
(5) Business Days prior to each meeting, and in any event as soon as reasonably
practicable, each Party shall use good faith efforts to disclose to the other
Party any proposed agenda items together with appropriate supporting
information.  The JFC Co-Chairs or Alliance Managers of each Party shall
alternate responsibility for preparing and circulating definitive minutes of
each meeting of the JFC.  Such minutes shall provide a description, in
reasonable detail, of the discussions at the meeting, a list of material actions
and decisions made by the JFC, a list of action items made by the JFC and a list
of material issues not resolved by the JFC.  The Alliance

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 81

--------------------------------------------------------------------------------

 

 

Manager who drafts the minutes shall provide the other Alliance Manager and each
Party’s JFC Co-Chair with the initial draft meeting minutes, who shall return
the draft with any proposed changes, and this process shall be repeated until a
final version of the meeting minutes is agreed upon and signed (or acknowledged
as final via email) by the two JFC Co-Chairs.  The Parties shall reasonably
cooperate to complete and agree upon a final version of meeting minutes within
ten (10) Business Days from the date of the relevant meeting.  The final version
of the meeting minutes shall be signed (or acknowledged as final via email) by
the two JFC Co-Chairs, and each Party shall be provided with a copy of the final
meeting minutes for its safekeeping.  A reasonable number of additional
representatives of a Party may attend meetings of the JFC in advisory capacity
with the prior written consent of the other Party; provided that any JFC
meetings that includes representatives of either Party who are not JFC members
may, at the request of any JFC member, include a closed session consisting of
only JFC members and Alliance Managers.  All representatives to the JFC or
attending JFC meetings shall be subject to confidentiality and nonuse
restrictions at least as restrictive as those set forth herein.

(b)Responsibilities of the Joint Finance Committee.  Each Party shall use
Commercially Reasonable Efforts to keep the JFC informed about activities
performed by that Party under the Development Program and the Commercialization
Plan and Budget.  The JFC (or in the absence of a formal JFC meeting the JFC
Co-Chairs) shall be responsible for overseeing and coordinating the financial
matters of the Parties with respect this Agreement, and providing a forum for
the Parties to discuss, monitor and coordinate all financial activities and
communications regarding the Agreement.  JFC responsibilities include
undertaking the following activities, and reporting and making recommendations
to the JDC or JCC (as the case may be) as follows:

(i)preparing preliminary Development Budgets for Collaboration Studies and other
activities included in the Joint Development Plan by October 15th of the prior
Calendar Year, and presenting final draft versions of such Development Budgets
to the JDC for approval (which presentations shall be made with enough lead time
for the JDC to review, and approve, by November 30th of the prior Calendar Year,
unless a different date is mutually agreed to by the JFC Co-Chairs):

(A)The Lead Party will prepare the initial budget of the applicable
Collaboration Study for review by the Joint Finance Committee and will be
responsible for maintaining such budget throughout the completion of the
applicable Collaboration Study.

(B)The Development Budget for a Collaboration Study should include any
additional information as the JFC may agree.

(ii)periodically reviewing the Development Budget status of Collaboration
Studies and monitoring:

(A)actual Development Costs incurred to date;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 82

--------------------------------------------------------------------------------

 

 

(B)forecast of remaining Development Costs; and

(C)contracted Third Party costs;

(iii)reviewing the estimated Development Cost of each Independent Study proposed
for inclusion in the Joint Development Plan as a Collaboration Study and, if
such proposed Independent Study is actually included in the scope of the Joint
Development Plan as a Collaboration Study, preparing and presenting the required
update to the Development Budget to the JDC for approval, based on criteria and
timelines mutually agreed to by the JFC Co-Chairs;

(iv)reviewing and revising (if needed) preliminary annual budgets under the
Commercialization Plan and Budget by October 15th of the prior Calendar Year,
and presenting such budgets to the JCC for approval (which presentations shall
be made with enough lead time for the JCC to review, and approve, by November
30th of the prior Calendar Year, unless a different date is mutually agreed to
by the JFC Co-Chairs);

(v)developing a methodology for calculating Allowable Commercialization
Expenses, including the proper allocation of FTE costs including to the extent
that FTEs promote other products or otherwise engage in activities not solely
related to Commercialization of the Product;

(vi)reviewing and approving Allowable Commercialization Expenses or any other
allocations of a Party’s internal costs or expenses to be shared between the
Parties in connection with Commercialization of the Product;

(vii)overseeing the Development Cost Reporting Reconciliation Procedures and
Revenue Reporting and Reconciliation Procedures set forth in Sections 9.5 and
9.7;

(viii)overseeing the Opt-Out Development Cost Reconciliation Procedures set out
in Section 9.7;

(ix)reviewing the quarterly reconciliation of Collaboration Study Development
Costs and reconciliation of Net Profit, and approving the net payment due
between the Parties as set forth in Sections 9.5 and 9.7;

(x)overseeing internal and Third Party financial or accounting audits in
accordance with this Agreement;

(xi)providing support to the other Committees with respect to financial,
accounting, budgeting, reporting and other issues that may arise in connection
with the Development Budget, Commercialization Plan and Budget and other various
plans or budgets for activities under this Agreement; and

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 83

--------------------------------------------------------------------------------

 

 

(xii)discussing any other topics or issues relating the Development Budget,
Commercialization Plan and Budget or other that either Party requests that
cannot be resolved at the working team level.

(c)Authority of the Joint Finance Committee; Disputes.  The JFC shall take
action by unanimous consent, with each Party having a single vote, irrespective
of the number of its representatives actually in attendance at a meeting.  In
the absence of a formal meeting, the JFC Co-Chairs shall have decision-making
authority for the JFC, so long as any decisions are documented as provided
herein.  The JFC shall have the right to make only those determinations
expressly enumerated as decisions of the JFC in this Agreement; provided that
such determinations are documented in the written minutes signed (or
acknowledged as final via email) by the JFC Co-Chairs.  The JFC will have no
power (i) to amend this Agreement or (ii) to modify either Party’s obligations
with regard to this Agreement.  The representatives of the JFC shall attempt in
good faith to reach consensus on all matters properly brought before the
JFC.  If, after a good faith, reasonable and open discussion among the members
of the JFC, the JFC is unable to agree on a matter that has been properly before
it for a period of ten (10) Business Days and that calls for a decision, either
Party may refer the dispute (a “JFC Dispute”) to the JEC for resolution.  If the
JEC is unable to reach a resolution within [***] of the referral of the JFC
Dispute to the JEC, either Party may refer such JFC Dispute to the Executive
Officers for resolution.  If the Executive Officers are unable to reach a
resolution within [***] of such referral then the JFC Dispute shall be resolved
through arbitration as provided for in Article 15.

9.7Procedures For Development Cost Reporting and Reconciliation: Collaboration
Studies and Independent Studies.

(a)Subject to Section 6.4, Development Costs initially shall be borne by the
Party incurring the Development Cost, subject to reimbursement as provided in
this Section 9.7.  Each Party shall calculate and maintain records of
Development Costs incurred by it and its Affiliates in accordance with
procedures to be established by the JFC and approved by the JDC.  The procedures
for quarterly information sharing, reporting of actual results, quarterly
reconciliation, reasonable cost forecasting, and other finance and accounting
matters related to Development Costs for Collaboration Studies will be
determined by the JFC (the “Development Cost Reconciliation Procedures”).  The
Development Cost Reconciliation Procedures will enable each Party to achieve and
maintain Finance and Accounting Compliance.  With respect to each Collaboration
Study, each Party shall provide to the other Party, within [***] of the end of
each Calendar Quarter, the estimated Collaboration Study Development Costs
incurred in accordance with U.S. GAAP during such Calendar Quarter by such
Party.  A final report of actual Collaboration Study Development Costs incurred
in accordance with U.S. GAAP during such Calendar Quarter by such Party will be
provided within [***] of the end of each Calendar Quarter.  Such report shall
specify in reasonable detail all expenses included in such Collaboration Study
Development Costs during such Calendar Quarter.  Within [***] of the end of each
Calendar Quarter, or for the last Calendar Quarter in a Calendar Year, within
[***] of the end of such Calendar Year, amounts for Collaboration Study
Development Costs will be billed to the Party that has paid less than its share
of such Collaboration Study Development Costs and such Party

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 84

--------------------------------------------------------------------------------

 

 

shall make a reconciling payment to the other Party to achieve the applicable
sharing of such Collaboration Study Development Costs.  If reasonably requested
by the other Party, each Party shall make every reasonable attempt to
accommodate the request and provide copies of any applicable invoices that
individually exceed [***].

(b)Within [***] following the receipt of such report, unless a different
timeframe is mutually agreed to by the JFC Co-Chairs, each Party shall have the
right to request reasonable additional information related to the other Party’s,
its Affiliates’, and Third Party Collaborators’ Collaboration Study Development
Costs during such Calendar Quarter in order to confirm that such other Party’s
spending is in conformance with the Development Budget and this Agreement.  Upon
a receipt of a request for additional information, the Party receiving such
request shall attempt to comply with the request for additional information as
quickly as practicable.

(c)The Parties shall use [***] to discuss and resolve any disputed amounts with
respect to Collaboration Study Development Costs incurred or accrued by a Party
within [***], unless a different timeframe is mutually agreed to by the JFC
Co-Chairs, following the receipt by each Party of the other Party’s report under
this Section 9.7.

(d)Notwithstanding the foregoing, on a Calendar Year basis, the Parties shall
not share or reimburse any Collaboration Study Development Costs (other than
Clinical Manufacturing Costs, which shall not be capped by this Section 9.7(d))
in excess of the amounts allocated for such Calendar Year in the Development
Budget and each Party will be solely responsible for such Collaboration Study
Development Costs it incurs in excess of the amounts set forth in the
Development Budget; provided, however, that Collaboration Study Development
Costs in excess of the Development Budget shall be included in the calculation
of Collaboration Study Development Costs to be shared by the Parties if [***].  

(e)Nektar’s share of Collaboration Study Development Costs that it is
responsible for under the Joint Development Plan is subject further to the
Development Cost Cap and limitations set forth in Section 6.4, and any payments
required of Nektar or BMS (as applicable) shall be adjusted to account for the
Development Cost Cap and the reimbursement thereof to BMS in accordance with
Article 6.

(f)The procedures for annual reporting of actual results, annual review and
discussion of potential discrepancies, annual reconciliation, cost forecasting,
and other finance and accounting matters related to Opt-Out Development Costs
will be determined by the JFC (the “Opt-Out Development Cost Reconciliation
Procedures”).  The Opt-Out Development Cost Reconciliation Procedures will
provide enough information (subject to Third Party confidentiality restrictions,
if any) to enable the non-funding Party to comply with financial reporting
requirements under Applicable Law.  In any event, each Party shall submit to the
JFC by [***], a report (in an Independent Study-by-Independent Study format), in
such reasonable detail and format as is established by the JFC, of all Opt-Out
Development Costs incurred by such Party during such Calendar Year and the full
budget, remaining amount of budget, and forecasted costs for the following
Calendar Year associated with each such Independent Study.  Within [***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 85

--------------------------------------------------------------------------------

 

 

following the receipt of such report, unless a different timeframe is mutually
agreed to by the JFC Co-Chairs, each Party shall have the right to request
reasonable additional information related to the other Party’s and its
Affiliates’ Opt-Out Development Costs during such Calendar Year. The JFC shall
establish (subject to the Parties’ mutual agreement with respect thereto)
additional reasonable procedures for the Parties to share estimated Opt-Out
Development Costs for each Calendar Quarter prior to the end of such Calendar
Quarter, to enable each Party to appropriately review, account for and/or
disclose its potential future obligation of Opt-Out Development Costs for
financial reporting purposes.

9.8Certain Tax Matters. The Parties intend that the arrangements between the
Parties hereunder shall be treated as a partnership for U.S. federal and state
income tax purposes only.  As soon as practicable after the Effective Date but
no later than [***], the Parties shall enter into a separate agreement that will
cover tax matters (the “Tax Matters Agreement”) including provisions designating
the tax representative for the partnership, governing the preparation and filing
of tax returns, review of the tax returns, the Parties rights and obligations
under audit and contest, document retention and other items that are customarily
covered by an agreement of this type.

9.9Currency of Payments; Payment Method.  Except as otherwise provided in this
Agreement, all amounts owed by a Party under this Agreement shall be paid by
such Party via electronic funds transmission of immediately available funds in
U.S. dollars to the account designated in writing to such Party by the other
Party.  Conversion of amounts recorded in a currency other than U.S. dollars
shall be performed in a manner consistent with each Party’s normal practices
used to prepare its audited financial statements for internal and external
reporting purposes.  All payments by one Party to another Party under this
Agreement shall be paid by electronic funds transmission.  Each Party shall
provide payment method information to the JFC.  

9.10Interest on Late Payments.  Any undisputed payments or portions thereof that
are not paid on the date such payments are due, as provided in this Agreement,
shall bear interest at the rate of [***] in which such payments are overdue, or
[***], if less, in each case calculated on the number of days such payment is
delinquent, compounded monthly.

9.11Withholding of Taxes.  BMS agrees that the initial payment set forth in
Section 9.1(a), all Development Milestone Payments and all Commercial Milestone
Payments set forth in Section 9.2 and Section 9.3, and all other payments to
Nektar under this Agreement, shall be paid from a United States domiciled entity
for tax purposes; provided, however, that if any such payments are to be made
from an entity domiciled outside of the United States, BMS must provide Nektar
with notice at least [***] in advance of such payment to enable Nektar to meet
requirements under Applicable Law and IRS Form 8802.  Without modifying the
preceding sentence, any withholding of taxes levied by tax authorities on the
payments by BMS to Nektar hereunder that are required by Applicable Law to be
deducted from such payments to Nektar will be deducted by BMS from the sums
otherwise payable by it hereunder for payment to the proper tax authorities on
behalf of Nektar, and BMS will pay the taxes to the proper taxing authority and
send evidence of the obligation together with proof of tax payment to Nektar on
a timely basis following that tax

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 86

--------------------------------------------------------------------------------

 

 

payment.  Such taxes will be borne by Nektar.  BMS agrees to reasonably
cooperate with Nektar in the event Nektar claims exemption from such withholding
or seeks refunds or deductions under any double taxation or other treaty or
agreement from time to time in force, such cooperation to include providing
receipts of payment of such withheld tax or other documents reasonably available
to BMS.  

9.12Indirect Taxes.  The Parties shall discuss applicable mechanisms for
minimizing such taxes to the extent possible in compliance with Applicable
Law.  In addition, the Parties shall cooperate in accordance with Applicable Law
to minimize indirect taxes (such as value added tax, sales tax, consumption tax
and other similar taxes) in connection with this Agreement.  

9.13Financial Records.  Each Party will keep, and will cause its Affiliates and
sublicensees to keep, complete, true and accurate books and records in
accordance with its accounting standards, and to maintain Finance and Accounting
Compliance, in relation to Development Costs, Net Product Sales and Net
Profit.  Each Party will keep, and will cause its Affiliates and sublicensees to
keep, such books and records for at least [***] following the Calendar Quarter
to which they pertain or as otherwise required by Applicable Law.

9.14Audit.  At the request (and expense) of a Party, the other Party shall
permit a nationally recognized independent certified public accountant appointed
by such requesting Party and reasonably acceptable to the other Party (provided
that such accountant shall not be retained or compensated on a contingency basis
and shall have entered into a confidentiality agreement with the Party to be
audited), at reasonable times and upon reasonable notice, to examine those
records as may be reasonably necessary (as determined by the auditor) to
determine, with respect to any Calendar Year ending not more than [***] prior to
a Party’s request, the accuracy, correctness or completeness of any Development
Costs for Collaboration Studies (including, for clarity, Opt-Out Development
Costs reimbursed by the applicable Party pursuant to Section 7.4), Net Product
Sales, and Allowable Commercialization Expenses.  The foregoing right of review
may be exercised [***] per year and [***] with respect to each such periodic
report and payment.  The Party requesting the audit shall submit an audit plan,
including audit scope, to the Party to be audited for such audited Party’s
approval, which shall not be unreasonably withheld or delayed, prior to audit
implementation.  The auditor shall keep confidential any information obtained
during such inspection and shall report to the requesting Party and the audited
Party only the amounts of such Development Costs, Net Product Sales, and
Allowable Commercialization Expenses.  If it is determined that additional
payments are owed or due during such period, the audited Party will pay the
requesting Party (with interest subject to Section 9.10) the additional
payments, or the requesting Party will pay (with interest subject to Section
9.10) the audited Party the overpaid amounts within [***] of the date the
auditor’s written report is received by the Party that requested the audit.  The
fees charged by the auditor will be paid by the Party requesting the audit
unless such inspection reveals any unfavorable variance for the audited period
of [***] or more, in which case the audited Party will pay the reasonable fees
of the auditor.  Once a Party has conducted a review and audit of the other
Party pursuant to this Section 9.14 in respect of any given period, it may not
subsequently re-inspect the other Party’s or its Affiliates’ records in respect
of such period,

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 87

--------------------------------------------------------------------------------

 

 

unless a subsequent audit of a separate reporting period uncovers fraud on the
part of the audited Party that is reasonably expected to have been occurring
during the prior audited period.

9.15[***].

Article 10

GLOBAL REGULATORY  

10.1Regulatory Approvals.

(a)INDs.  Nektar, as the sponsor of record of each Nektar IND, shall prepare,
file, maintain and solely own all Regulatory Documentation associated with each
Nektar IND.  The Party who is designated to be Lead Party, as the sponsor of
record of the Combined Therapy Collaboration IND shall prepare, file, maintain
and solely own all Regulatory Documentation (including the applicable Combined
Therapy Collaboration IND) associated with the Combined Therapy Collaboration
IND.

(b)BLAs.  Notwithstanding either Party’s ownership of (i) a Combined Therapy
Collaboration IND as set forth in Section 3.2(e) or (ii) Regulatory
Documentation associated with a Combined Therapy Collaboration IND as set forth
in Section 10.1(a), unless otherwise agreed by the JDC:

(i)The Lead Party shall prepare all Regulatory Documentation for the first BLA
to be filed for a Product (including, for the avoidance of doubt, the first BLA
for NKTR-214) in the Field using any Monotherapy or Combined Therapy (including
in combination with any BMS Asset, Third Party Asset or any other Nektar
Asset).  Nektar shall solely own and Nektar shall file and maintain (directly or
through its designee, which may include BMS) all such Regulatory Documentation
for each Regulatory Authority (i.e., for each country or region) for such first
BLA to be filed for a Product (including, for the avoidance of doubt, the first
BLA for NKTR-214) in the Field using any Monotherapy or Combined Therapy
(including in combination with any BMS Asset, Third Party Asset or any other
Nektar Asset) and all Regulatory Approvals related thereto; provided that BMS
shall have the right to review and comment on all such regulatory filings;

(ii)The Lead Party (and if BMS is the Lead Party, then on behalf of Nektar)
shall prepare, file and maintain all Regulatory Documentation for any
supplemental BLA to be filed for a Product for any Indication in the Field using
any Monotherapy or Combined Therapy (including in combination with any BMS Asset
or Nektar Asset) and all Regulatory Approvals related thereto; provided that the
non-Lead Party shall have the right to review and comment on all such regulatory
filings; provided further that any supplemental BLA to be filed for a Product
for any Indication in the Field using any Monotherapy or Combined Therapy
(including in combination with any BMS

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 88

--------------------------------------------------------------------------------

 

 

Asset, Third Party Asset or any other Nektar Asset) shall be filed first as a
supplemental BLA to the NKTR-214 BLA (or the first BLA on another Nektar
Compound);

(iii)Notwithstanding Section 10.1(b)(ii), the Lead Party shall prepare all
Regulatory Documentation for the first BLA to be filed for any Combined Therapy
in a Collaboration Study or Independent Study that incorporates a Nektar Asset
(other than NKTR-214) or BMS Asset, as the case may be, for such asset that has
not achieved Regulatory Approval.  The Party that owns or controls such
non-approved asset shall solely own, and shall file and maintain (directly or
through its designee) all such Regulatory Documentation for such first BLA to be
filed for such asset and all Regulatory Approvals related thereto; provided that
both Parties shall have the right to review and comment on all such regulatory
filings; and

(iv)The Parties agree that Nektar and BMS shall each have all necessary Right of
Cross-Reference and other rights to support such BLA and supplemental BLA
filings, including through the rights set forth in Sections 3.2(e)(ii) (Combined
Therapy Collaboration IND), 4.2(b)(v), 4.2(c)(v), 10.1(c) (Right of
Cross-Reference), 10.3 (Regulatory Documentation) and 10.6 (Use of Study Data).
If required to support any such BLAs or supplemental BLAs, the Lead Party shall
transfer any Regulatory Approvals or Regulatory Documentation Controlled by such
Lead Party related to a Collaboration Study or Independent Study, but excluding,
for the avoidance of doubt, any BMS Regulatory Documentation in the case of
Nektar as Lead Party or any Nektar Regulatory Documentation in the case of BMS
as Lead Party (except that BMS shall have or be provided with the Regulatory
Documentation for Nektar Compounds and Products in instances where Nektar is the
Lead Party).

(c)Right of Cross-Reference.  Without limiting each Party’s rights and
obligations as set forth in Article 4 or Section 10.1, each Party, its
Affiliates and Third Party Collaborators (and Third Parties engaged in an
Independent Study) has an irrevocable Right of Cross-Reference to the other
Party’s, its Affiliates’ and the Third Party Collaborators’ Regulatory Approvals
and related filings anywhere in the world related to BMS Assets, Nektar Assets
or Products used in Collaboration Studies or Independent Studies, that are
Controlled by such other Party or its Affiliates, in each instance to the extent
necessary for a Party in relation to, the performance of its obligations and
exercise of its rights under this Agreement.  Each Party or its Affiliate in
furtherance of the foregoing, shall provide a signed statement to this effect,
if requested by the other Party, in accordance with 21 C.F.R. §314.50(g)(3) or
the equivalent as required in any country or region of the Territory, or shall
otherwise provide appropriate notification of such right of the other Party to
the applicable Regulatory Authority.

10.2Regulatory Authority Inspection.  Each Party shall promptly notify the other
Party in writing within one (1) Business Day of unannounced inspections by any
Regulatory Authority and within two (2) Business Days of receipt of notification
of an announced regulatory inspection with respect to any Nektar Compound or
Product Development, Manufacture, or Commercialization.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 89

--------------------------------------------------------------------------------

 

 

10.3Regulatory Documentation.  Subject to Section 10.1, (a) BMS shall retain
sole and exclusive ownership of any BMS Regulatory Documentation provided to
Nektar under this Agreement that is submitted with or referenced in
Collaboration Study Regulatory Documentation and (b) Nektar shall retain sole
and exclusive ownership of any Nektar Regulatory Documentation that is submitted
with or referenced in Collaboration Study Regulatory Documentation.  This
Section 10.3 is without limitation of any other disclosure obligations under
this Agreement.

10.4Records.  Each Party shall maintain complete and accurate records of all
work conducted with respect to the Collaboration Studies and Independent Studies
and of all results, information, data, data analyses, reports, records, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences and developments made by or provided to either Party, or by the
Parties together, in the course of such Party(ies)’ efforts with respect to the
Collaboration Studies (including the Statistical Analysis Plan and any
Bioanalysis Plan to be conducted pursuant to this Agreement) and Independent
Studies (such results, information, data, data analyses, reports, case report
forms, adverse event reports, trial records, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences,
developments, and each Protocol referred to as the “Study Data”).  Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Collaboration Studies and Independent Studies in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.

10.5Ownership of Study Data.  BMS shall own the Study Data to the extent that it
relates exclusively to the BMS Assets (“BMS Study Data”), and Nektar shall own
the Study Data to the extent that it relates exclusively to the Nektar Assets
(“Nektar Study Data”).  Both Parties shall jointly own any Study Data that is
generated from a Collaboration Study (“Collaboration Study Data”).  Both Parties
shall jointly own any Study Data that is generated from an Independent Study
(“Independent Study Data”) and that is not BMS Study Data or Nektar Study
Data.  Each Party shall, and does hereby, assign, and shall cause its Affiliates
to so assign, to the other Party, without additional compensation, such right,
title and interest in and to any Study Data as is necessary to fully effect the
foregoing, and agrees to execute all instruments as may be reasonably necessary
to effect same.

10.6Use of Study Data.  

(a)Use of a Party’s Own Study Data.  Each Party may use and analyze its own
Study Data for any purpose without obligation or accounting to the other.

(b)Use of Collaboration Study Data by BMS.  BMS (and its respective Affiliates),
Ono, and each of their respective (sub)licensees shall have the right to use and
analyze the Collaboration Study Data (i) in connection with its independent
Development, Commercialization or other exploitation of the BMS Assets (alone or
in combination with other compounds) and/or for inclusion in the safety database
for the BMS Assets, in each case without the consent of, or any obligation to
account to, Nektar, and (ii) to conduct studies with Samples pursuant to
Section 11.8.  Subject to Section 11.8, the results of all such analyses or uses
shall be

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 90

--------------------------------------------------------------------------------

 

 

owned by BMS, including any intellectual property arising out of same, unless
the Parties shall have agreed otherwise in writing.  BMS, its Affiliates, Ono
and licensees shall also be entitled to use the Collaboration Study Data and
Independent Study Data during and following the Term to (1) make regulatory
filings and seek approvals for the BMS Assets, either alone or in combination
with any Third Party Asset(s) or Nektar Assets evaluated in connection with an
Collaboration Study or an Independent Study, and (2) to promote products based
on, and to disseminate, the applicable Collaboration Study Data or Independent
Study Data for the benefit of any BMS Asset, either alone or as part of Combined
Therapy, where permitted by and in accordance with Applicable Law; provided,
that nothing in the foregoing is intended or shall be construed as granting BMS
any additional right or license, expressly or impliedly, to make, have made,
use, sell, offer for sale, or import the Nektar Compound other than as expressly
set forth in this Agreement.

(c)Use of Collaboration Study Data by Nektar.  Nektar, its Affiliates and each
of its and their respective (sub)licensees shall have the right to use and
analyze the Collaboration Study Data (i) in connection with its independent
Development, Commercialization or other exploitation of the Nektar Assets (alone
or in combination with other compounds) and/or for inclusion in the safety
database for the Nektar Assets, in each case without the consent of, or any
obligation to account to, BMS and (ii) to conduct studies with Samples pursuant
to Section 11.8.  Subject to Section 11.8, the results of all such analyses or
uses shall be owned by Nektar, including any intellectual property arising out
of same, unless the Parties shall have agreed otherwise in writing.  Nektar, its
Affiliates and licensees shall be entitled to use the Collaboration Study Data
and Independent Study Data during and following the Term to (1) make regulatory
filings and seek approvals for the Nektar Assets, either alone or in combination
with other Third Party Assets or BMS Assets evaluated in connection with an
Collaboration Study or an Independent Study, and (2) to promote products based
on, and to disseminate, the applicable Collaboration Study Data or Independent
Study Data for the benefit of the Nektar Assets, either alone or as part of a
Combined Therapy, where permitted by and in accordance with Applicable Law;
provided that nothing in the foregoing is intended or shall be construed as
granting Nektar any right or license, expressly or impliedly, to make, have
made, use, sell, offer for sale, or import the BMS Compound other than as
expressly set forth in this Agreement.  

(d)Biomarker/Diagnostic Agent Development.  Each Party may use and disclose to a
Third Party the Collaboration Study Data and its Single Agent Compound’s Study
Data, under obligations of confidentiality consistent with this Agreement, to
Develop and Commercialize a biomarker or diagnostic test for use with its Single
Agent Compound and/or the Combined Therapy, and, unless otherwise mutually
agreed by the Parties in writing, will own any intellectual property arising out
of the work funded or conducted by it with or through such Third Party.  The
Parties will discuss in good faith any opportunities to jointly participate in
the Development of any such biomarker or diagnostic test for use with the Nektar
Compound.

(e)No Other Uses.  All other uses of Study Data are limited solely to those
permitted by this Agreement, and neither Party may use Study Data for any other
purpose without the written consent of the other Party during and after the Term
of this Agreement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 91

--------------------------------------------------------------------------------

 

 

10.7Access to Study Data.  Subject to the provisions of Sections 4.2(a)(x),
4.2(b)(vi), 4.2(c)(vi) and 10.8 and the Pharmacovigilance Agreement, each Party
shall have access to all Study Data (including de-identified patient records) as
soon as reasonably practicable after such Study Data is reasonably available to
or generated by the Party responsible for generating or collecting such Study
Data.

10.8Adverse Event Reporting.  Subject to the terms of this Agreement, within
[***], or as soon as practicable after the Effective Date, as agreed to by the
Parties and prior to dosing the first study patient in any new Clinical Trial
subject to this Agreement, the Parties (under the guidance of their respective
pharmacovigilance departments, or equivalent thereof) shall use diligent efforts
to define and finalize the responsibilities the Parties shall employ to protect
patients and promote their well-being in connection with the use of the Nektar
Assets and BMS Assets in the framework of this Agreement, and to execute one or
more written pharmacovigilance agreements (each, a “Pharmacovigilance
Agreement”).  Such Pharmacovigilance Agreement shall include mutually acceptable
guidelines and procedures for the receipt, investigation, recordation,
communication, and exchange (as between the Parties) of adverse event reports,
pregnancy reports, and any other information concerning the safety of the Nektar
Assets and BMS Assets.  Such guidelines and procedures shall be in accordance
with, and enable the Parties and their Affiliates to fulfill, local and
international regulatory reporting obligations to government
authorities.  Furthermore, such agreed procedures shall be consistent with
relevant International Council for Harmonization (ICH) guidelines, except where
said guidelines may conflict with existing local regulatory safety reporting
requirements or Applicable Law, in which case local reporting requirements or
Applicable Law shall prevail.  Until such guidelines and procedures are set
forth in the Pharmacovigilance Agreement, the Party responsible for
pharmacovigilance prior to the Effective Date shall have sole pharmacovigilance
responsibility for the Party’s Single Agent Compound subject to all applicable
regulations and guidelines.  To the extent any provision set forth in the
Pharmacovigilance Agreement conflicts with any provision in this Agreement, the
provision set forth in the Pharmacovigilance Agreement shall control as related
to the exchange and reporting of safety information associated with use of the
Nektar Asset and BMS Assets pursuant to this Agreement as well as product safety
surveillance.  The Pharmacovigilance Agreement can be amended from time to
time.  In the event that this Agreement is terminated, the Parties agree to
implement the necessary procedures and practices to ensure that any outstanding
pharmacovigilance reporting obligations are fulfilled. 

 

Article 11

INTELLECTUAL PROPERTY  

11.1Nektar Grants.  

(a)Development License.  Subject to the terms and conditions of this Agreement,
Nektar hereby grants, and shall cause its Affiliates to grant, to BMS (and BMS
hereby

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 92

--------------------------------------------------------------------------------

 

 

accepts) a non-exclusive, worldwide, non-transferable (except as provided in
Section 17.12), royalty-free license (with the right to sublicense solely
pursuant to the terms of and subject to the limitations of Section 11.3) under
(i) the Nektar Asset Patent Rights, (ii) Nektar Background Patent Rights, (iii)
Nektar Technology, and (iv) Nektar Regulatory Documentation, in each case in
respect of clauses (i)-(iv), solely to use, Develop and have Developed the
Nektar Compounds and Products, other Nektar Assets that Nektar makes available
to BMS in accordance with this Agreement, in Monotherapies (but only Nektar
Compounds and Products) and Combined Therapies, in the Field in the Territory,
in each case solely to the extent necessary to discharge BMS’s obligations under
this Agreement and exercise its rights with respect to the Development of the
Nektar Compound and the Product (including the conduct of the Collaboration
Studies, Independent Studies and the activities described in Section 3.9).

(b)Commercialization License.  Subject to the terms and conditions of this
Agreement, Nektar hereby grants, and shall cause its Affiliates to grant, to BMS
(and BMS hereby accepts) a co-exclusive (with Nektar), worldwide,
non-transferable (except as provided in Section 17.12), royalty-free (with the
right to sublicense solely pursuant to the terms of and subject to the
limitations of Section 11.3) license under Nektar Asset Patent Rights, Nektar
Background Patent Rights, Nektar Technology, and Nektar Regulatory
Documentation, in each case in respect of the foregoing, solely:

(i)to Commercialize (but not to sell, offer for sale, have sold, or offer to
have sold) the Nektar Compounds and Products, in Monotherapies and Combined
Therapies, in the Field and in the Territory; and

(ii)from and after the date and to the extent that Nektar is not (by itself or
through an Affiliate, or through a Third Party acting as an agent of or on
Nektar’s behalf) selling or offering for sale any Nektar Compound or Products
(whether by operation of law or because Nektar has notified the JCC that it has
elected not to sell or offer to sell) to Commercialize (including to sell, offer
for sale, have sold, or offer to have sold) the Nektar Compounds and Products,
in Monotherapies (but only Nektar Compounds and Products) and Combined
Therapies, in the Field and in the Territory.  

(c)Manufacturing License.  Subject to the terms and conditions of this Agreement
and solely if BMS exercises the Manufacturing Option, Nektar hereby grants, and
shall cause its Affiliates to grant, to BMS (and BMS hereby accepts) a
co-exclusive (with Nektar), worldwide, non-transferable (except as provided in
Section 17.12), royalty-free license (with the right to sublicense solely
pursuant to the terms of and subject to the limitations of Section 11.3) under
the Nektar Asset Patent Rights, Nektar Background Patent Rights, Nektar
Manufacturing Know-How, Nektar Manufacturing Process, Nektar Technology, and
Nektar Regulatory Documentation to make, have made and otherwise Manufacture
NKTR-214, solely for use in Collaboration Studies or Independent Studies (by
either Party), GLP toxicology studies, activities permitted by Section 3.9, and
for Commercialization of the Nektar Compound or Product in Monotherapies and
Combined Therapies in the Field and in the Territory.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 93

--------------------------------------------------------------------------------

 

 

11.2BMS Grants.  

(a)Development License.  Subject to the terms and conditions of this Agreement,
BMS hereby grants, and shall cause its Affiliates to grant, to Nektar (and
Nektar hereby accepts) a non-exclusive, worldwide, non-transferable (except as
provided in Section 17.12), royalty-free license (with the right to sublicense
solely pursuant to the terms of and subject to the limitations of Section 11.3)
under (i) BMS Asset Patent Rights, (ii) BMS Background Patent Rights, (iii) BMS
Technology, and (iv) BMS Regulatory Documentation, in each case in respect of
clauses (i)-(iv), solely to use, Develop and have Developed BMS Assets in
combination with Nektar Assets and/or Nektar Compounds and Product (as part of a
Combined Therapy), whether with or without Third Party Assets, in the Field in
the Territory, in each case solely to the extent necessary to discharge Nektar’s
obligations and exercise its rights under this Agreement with respect to the
conduct of the Collaboration Studies, Independent Studies and the activities
described in Section 3.9.

(b)Commercialization License.  Subject to the terms and conditions of this
Agreement, BMS hereby grants, and shall cause its Affiliates to grant, to Nektar
(and Nektar hereby accepts) a non-exclusive, worldwide, non-transferable (except
as provided in Section 17.12), royalty-free (with the right to sublicense solely
pursuant to the terms of and subject to the limitations of Section 11.3) license
under BMS Asset Patent Rights, BMS Background Patent Rights, BMS Technology, and
BMS Regulatory Documentation, in each case in respect of the foregoing, solely
to Commercialize (but not to do any of the following: obtain pricing or
reimbursement approvals; sell; offer for sale; have sold; or offer to have sold)
the Nektar Compounds and Products, in Monotherapies (but only Nektar Compounds
and Products) and Combined Therapies, in the Field and in the Territory.

11.3Sublicensing.  

(a)Development Sublicensing.  Subject to Section 11.3(b) and Section 11.3(c),
each Party shall have the right to grant sublicenses under the licenses granted
to it under Sections 11.1(a) and 11.2(a) to Affiliates, and, if required for a
Third Party to perform such Party’s duties with respect to the Development of
the Nektar Compound and the Product (including the conduct of the Collaboration
Studies or Independent Studies (and agreed to by the other Party, such consent
not to be unreasonably withheld)), to Third Parties, solely as necessary to
assist a Party in carrying out its responsibilities and exercising its rights
hereunder.  Nektar hereby consents to a sublicense to Ono as set out in Section
11.3(b).

(b)Ono Sublicensing.  BMS (or any of its sublicensees) shall have the right to
grant to Ono and its Affiliates a sublicense under the license granted to BMS in
Section 11.1 solely to the extent necessary or reasonably useful for the
Development and Commercialization of the Nektar Compounds, Products (whether
alone or as part of a Nektar Combination or a BMS Combination), BMS Assets (to
the extent they are part of a BMS Combination) and Nektar Combinations in the
Field in the BMS/Ono Territory in accordance with this Agreement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 94

--------------------------------------------------------------------------------

 

 

(c)With regard to any such sublicenses permitted and made under this Agreement,
(i) such sublicensees, except to Affiliates (so long as they remain Affiliates
of a Party), shall be subject to written agreements that bind such sublicensees
to obligations that are consistent with a Party’s obligations under this
Agreement, including confidentiality and non-use provisions no less restrictive
than those set forth in Sections 10.5 and 10.6 and Article 12, and provisions
regarding intellectual property that ensure that the Parties will have the
rights, title, and interest provided under this Agreement to any intellectual
property created by such sublicensee; (ii) each Party shall provide written
notice to the other of any such sublicense and obtain approval for sublicenses
to Third Parties, it hereby being understood that Nektar hereby grants approval
with respect to Ono; and (iii) the licensing Party shall remain liable for all
actions or inactions of its sublicensees.

11.4No Implied Licenses.  Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any intellectual property of the other Party,
including Confidential Information disclosed to it under this Agreement or under
any Patent Rights Controlled by the other Party or its Affiliates.

11.5Inventions.  

(a)Nektar Ownership.  Subject to the terms of this Agreement, all Nektar Asset
Inventions shall be owned solely by Nektar, and Nektar will have the full right
to exploit such Nektar Asset Inventions without the consent of, or any
obligation to account to, BMS.  BMS hereby assigns (and shall cause its
Affiliates and contractors to assign) all right, title and interest in any
Nektar Asset Inventions to Nektar.  The Parties shall execute any documents
necessary to accomplish the foregoing assignment, and BMS shall execute such
further documents and provide other assistance as may be reasonably requested by
Nektar to perfect Nektar’s rights in such Nektar Asset Inventions, all at
Nektar’s expense.  Nektar shall have the sole right but not the obligation to
prepare, file, prosecute (including any proceedings relating to reissues,
reexaminations, protests, interferences, oppositions, post-grant reviews or
similar proceedings and requests for patent extensions) and maintain any Nektar
Asset Patent Rights or Nektar Background Patent Rights at its own expense.

(b)BMS Ownership.  Subject to the terms of this Agreement, all BMS Asset
Inventions shall be owned solely by BMS, and BMS will have the full right to
exploit such BMS Asset Inventions without the consent of, or any obligation to
account to, Nektar.  Nektar hereby assigns (and shall cause its Affiliates and
contractors to assign) all right, title and interest in any BMS Asset Inventions
to BMS.  The Parties shall execute any documents necessary to accomplish the
foregoing assignment, and Nektar shall execute such further documents and
provide other assistance as may be reasonably requested by BMS to perfect BMS’s
rights in such BMS Asset Inventions, all at BMS’s expense.  BMS shall have the
sole right but not the obligation to prepare, file, prosecute (including any
proceedings relating to reissues, reexaminations, protests, interferences,
oppositions, post-grant reviews or similar proceedings and requests for patent
extensions) and maintain any BMS Asset Patent Rights or BMS Background Patent
Rights at its own expense.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 95

--------------------------------------------------------------------------------

 

 

(c)Joint Collaboration Inventions.  

(i)Subject to the terms of this Agreement (including Section 7.3(d)), all Joint
Collaboration Inventions shall be jointly owned by the Parties, and either Party
shall have the right to freely exploit the Joint Collaboration Inventions and
Joint Collaboration Patent Rights, both within and outside the scope of this
Agreement, without accounting or any other obligation to the other Party (except
as expressly set forth in Section 11.5(c)(ii) and Sections 11.5(f) and 11.6(d)
with regard to the filing, prosecution, maintenance and enforcement of Joint
Collaboration Patent Rights) and each Party may use, and exploit its interest in
such Joint Collaborations Inventions and Joint Collaboration Patent Rights as
permitted under this Agreement; provided that neither Party shall be entitled to
grant, without the other Party’s prior written consent, any Commercialization
(and Manufacturing for Commercialization purposes) licenses to any Third Party
under those Joint Collaboration Inventions and Joint Collaboration Patent Rights
(except in the case of BMS, to Ono in the manner set forth in Section
11.3(b)).  The Parties shall execute any documents necessary to accomplish the
foregoing assignment, and each Party shall execute such further documents and
provide other assistance as may be reasonably requested by the other Party to
perfect such other Party’s rights in such Joint Collaboration Inventions, at the
requesting Party’s expense.  To be clear, nothing in this Section 11.5(c) is
granting any ownership or license rights with respect to underlying Nektar
Assets or BMS Assets (as the case may be).  

(ii)Any consideration received by a Party (including any Affiliate) from any
sublicensee of the Joint Collaboration Inventions and Joint Collaboration Patent
Rights for the sale, license, disposition or other transfer of the applicable
Party’s right, title and interest in and to such Joint Collaboration Inventions
or Joint Collaboration Patent Rights shall be shared by the Parties in
accordance with their respective economic interest.

(d)Joint Third Party Inventions.  

(i)Subject to the terms of this Agreement (including Section 7.3(d)), all Joint
Third Party Inventions shall be jointly owned by the Parties and the Third Party
in the applicable Independent Study, but solely if such Third Party is an
inventor party, and either Party shall have the right to freely exploit the
Joint Third Party Inventions and Joint Third Party Patent Rights, both within
and outside the scope of this Agreement, without accounting or any other
obligation to the other Party (except as expressly set forth in
Section 11.5(d)(ii) and Sections 11.5(f) and 11.6(d) with regard to the filing,
prosecution, maintenance and enforcement of Joint Third Party Patent Rights) and
each Party may use, exploit its interest in such Joint Third Party Inventions
and Joint Third Party Patent Rights as permitted under this Agreement; provided
that neither Party shall be entitled to grant, without the other Party’s prior
written consent, any Commercialization (and Manufacturing for Commercialization
purposes) licenses to any Third Party under those Joint Collaboration Inventions
and Joint Collaboration Patent Rights (except in the case of BMS, to Ono in the
manner set forth in Section 11.3(b)).  The Parties shall execute any documents

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 96

--------------------------------------------------------------------------------

 

 

necessary to accomplish the foregoing assignment, and each Party shall execute
such further documents and provide other assistance as may be reasonably
requested by the other Party to perfect such other Party’s rights in such Joint
Collaboration Inventions, at the requesting Party’s expense.  To be clear,
nothing in this Section 11.5(d) is granting any ownership or license rights with
respect to underlying Nektar Assets, BMS Assets or Third Party Assets (as the
case may be) to any of the Parties or the applicable Third Party.

(ii)Any consideration received by a Party (including any Affiliate) from any
sublicensee of the Joint Collaboration Inventions and Joint Collaboration Patent
Rights for the sale, license, disposition or other transfer of the applicable
Party’s right, title and interest in and to such Joint Collaboration Inventions
or Joint Collaboration Patent Rights shall be shared by the Parties in
accordance with their respective economic interest.

(e)Involvement of Third Parties.

(i)For Profit Entities. Neither Party shall, in relation to any Collaboration
Study or Independent Study, enter into any agreement with any for-profit Third
Party that does not provide for, or in any way prevents, the ownership of Nektar
Asset Inventions, BMS Asset Inventions, Joint Collaboration Inventions, or Joint
Third Party Inventions as set forth in Sections 11.5(a), 11.5(b), 11.5(c) and
11.5(d) respectively.

(ii)Not For Profit Entities. Neither Party shall, in relation to any Independent
Study, enter into any agreement with any not-for-profit Third Party (including
academic institutions) that either (A) does not provide for, or in any way
prevents, the ownership of BMS Asset Inventions as set forth in Section 11.5(b),
Nektar Asset Inventions as set forth in Section 11.5(a), the Joint Collaboration
Inventions as set forth in Section 11.5(c), Joint Third Party Inventions as set
forth in Section 11.5(d), as applicable, or (B) does not at least provide the
other Party with a non-exclusive, perpetual, irrevocable, worldwide, fully
paid-up, royalty-free, sublicensable and transferable (sub)license to the
applicable BMS Inventions, Nektar Inventions, Joint Collaboration Inventions,
Joint Third Party Inventions, as applicable.

(f)Prosecution of Joint Collaboration Inventions.  The Parties, using outside
patent counsel acceptable to both Parties, shall be responsible for preparing
and prosecuting the Joint Collaboration Patent Rights.  Each Party shall keep
the other Party advised as to material developments and all steps to be taken
with respect to any such Joint Collaboration Patent Rights and shall furnish the
other Party with copies of applications for such Patent Rights, amendments
thereto and other related correspondence to and from patent offices, and shall
permit the other Party a reasonable opportunity to review and offer comments.
The Parties shall reasonably assist and cooperate with one another in obtaining,
prosecuting and maintaining the Joint Collaboration Patent
Rights.  Notwithstanding the foregoing, neither Party shall take any position in
a submission to a patent office that interprets the scope of any Patent Rights
of BMS without the prior consent of BMS or any Patent Rights of Nektar without
the prior written consent of Nektar. Nektar and BMS shall be reimbursed for any
out of pocket costs and Third Party costs and expenses incurred

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 97

--------------------------------------------------------------------------------

 

 

in preparing and prosecuting the Joint Collaboration Patent Rights and the
subsequent maintenance of the Joint Collaboration Patent Rights such that
[***].  Nektar will report all such costs and expenses in accordance with
Section 9.7.  

(i)Abandonment of Patent Rights.  In the event that a Party determines either
(A) not to continue the prosecution or maintenance of a Patent Right within the
Joint Collaboration Patent Rights or (B) not to file any new patent application
requested to be filed by the other Party, in each case other than to optimize
overall patent protection of claimed inventions, the applicable Party shall
provide the other Party with notice of its decision at least [***] prior to any
pending lapse or abandonment thereof.  In such event, the applicable Party shall
provide the other Party with an opportunity to assume responsibility for all
costs associated with the filing or further prosecution and maintenance of such
Patent Rights (such filing to occur prior to the issuance of the Patent Rights
to which the application claims priority or expiration of the applicable filing
deadline, as set forth above). Such Patent Rights shall otherwise continue to be
subject to all of the terms and conditions of this Agreement in the same manner
and to the same extent as the other Patent Rights within the Joint Collaboration
Patent Rights.

(ii)Failure to Reimburse.  If a Party elects not to reimburse the other Party
for the costs of prosecution and maintenance of a Patent Right within the Joint
Collaboration Patent Rights in a given country as set forth in this
Section 11.5(f), the non-reimbursed Party shall have the right to file or
maintain such Patent Right in such country in its own name and at its own
expense, with the prior written consent of the other Party (which shall not be
unreasonably withheld) and the other Party does hereby assign its rights to the
joint invention in said country to the non-reimbursed Party if the
non-reimbursed Party wishes to file or maintain said Patent Right, and each
Party shall execute such further documents and provide other assistance as may
be reasonably requested by the other Party to perfect such other Party’s rights
in the applicable Patent Rights, at the requesting Party’s expense.  After
giving effect to such assignment, such assigned invention and any corresponding
Joint Collaboration Patent Rights thereto shall be the treated as a Nektar
Background Patent Rights or BMS Background Patent Rights, as applicable.  The
Party who does not wish to file or maintain a Patent Right within the Joint
Collaboration Patent Rights in any country shall assist in the timely provision
of all documents required under national provisions to register said assignment
of rights with the corresponding national authorities at the sole expense of the
Party who wished to file or maintain such Patent Right in that given country.  

(g)Prosecution of Joint Third Party Inventions.  The Parties shall, using
outside patent counsel acceptable to both Parties and the applicable Third Party
(if such Third party is an inventor in respect of such Joint Third Party
Invention), be responsible for preparing and prosecuting and maintaining Patent
Rights related to Joint Third Party Inventions, in accordance with the terms and
conditions of Section 11.5(f), provided that Nektar and BMS bear any out of
pocket costs and expenses incurred in preparing and prosecuting the applicable
Joint Third Party Patent Rights pursuant to this Section 11.5(g) and the
subsequent maintenance of the applicable

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 98

--------------------------------------------------------------------------------

 

 

Joint Third Party Patent Rights that are not borne by the applicable Third Party
joint owner such that [***].

(h)Separation of Patent Rights.  In order to more efficiently enable the
prosecution and maintenance of the BMS Asset Patent Rights, Nektar Asset Patent
Rights, Joint Collaboration Patent Rights and Joint Third Party Patent Rights
relating to Nektar Asset Inventions, BMS Asset Inventions, Joint Collaboration
Inventions and Joint Third Party Inventions as described above, the Parties will
use good faith efforts to separate BMS Asset Patent Rights, Nektar Asset Patent
Rights, Joint Collaboration Patent Rights and Joint Third Party Patent Rights)
into separate patent filings to the extent possible and without adversely
impacting such prosecution and maintenance.

(i)Disclosure and Assignment of Joint Collaboration Inventions and Joint Third
Party Inventions.  Each Party shall disclose promptly to the other Party in
writing and on a confidential basis all Joint Collaboration Inventions and Joint
Third Party Inventions prior to any public disclosure or filing of Patent Rights
and allowing sufficient time for comment by the other Party.  In addition, each
Party does hereby assign, and shall cause its Affiliates and contractors to so
assign, to the other Party, without additional compensation, such right, title
and interest in and to any Joint Collaboration Inventions or Joint Third Party
Inventions as well as any intellectual property rights with respect thereto, as
is necessary to fully effect, as applicable, the sole ownership provided for in
Sections 11.5(a) and 11.5(b) and the joint ownership provided for in
Sections 11.5(c) and 11.5(d).

11.6Infringement of Patent Rights by Third Parties.  

(a)Notice.  Each Party shall promptly notify the other Party in writing of any
alleged or threatened (in writing) infringement, or misappropriation by a Third
Party, of the BMS Background Patent Rights, BMS Asset Patent Rights, Nektar
Background Patent Rights, Nektar Asset Patent Rights, Joint Collaboration Patent
Rights or Joint Third Party Patent Rights of which its in-house patent counsel
becomes aware (such infringement, “Infringement,” and “Infringe” shall be
interpreted accordingly).

(b)Infringement of Patent Rights of Nektar.  

(i)With respect to Infringement of Nektar Asset Patent Rights or Nektar
Background Patent Rights anywhere in the world, in each case to the extent that
it relates to any Nektar Asset (other than a Nektar Compound or Product, and not
in combination with a Nektar Compound or Product), Nektar shall have the
exclusive right to prosecute such Infringement as it may determine in its sole
and absolute discretion, and Nektar shall bear all related expenses and retain
all related recoveries.  BMS shall reasonably cooperate with Nektar or its
designee (to the extent BMS has relevant information arising out of this
Agreement), at Nektar’s request and expense, in any such action.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 99

--------------------------------------------------------------------------------

 

 

(ii)Notwithstanding any right of enforcement (including subsidiary rights or
step-in rights) of any Nektar Asset Patent Rights or Nektar Background Patent
Rights that [***].  With respect to Infringement of Nektar Asset Patent Rights
or Nektar Background Patent Rights anywhere in the world, in each case to the
extent that it relates to any Nektar Compound or Product (whether as Monotherapy
or as part of a Combined Therapy), [***].  If either Party recovers monetary
damages from any Third Party in an action approved by the Parties and brought
under this Section 11.6(b)(ii), such recovery shall be allocated first to the
reimbursement of any actual, unreimbursed costs and expenses incurred by the
Parties in such litigation (including, for this purpose, a reasonable allocation
of expenses of internal counsel), then [***], and any remaining amounts shall be
split [***], unless the Parties agree in writing to a different allocation and
provided that [***].  In connection with any proceeding under this
Section 11.6(b)(ii), [***].  In the event that Nektar elects not to prosecute an
Infringement under this Section 11.6(b)(ii), Nektar shall inform BMS [***];
provided however, that Nektar has the ultimate right, at its sole discretion, to
determine whether or not an Infringement may be prosecuted.

(c)Infringement of Patent Rights of BMS.  With respect to Infringement of BMS
Asset Patent Rights or BMS Background Patent Rights anywhere in the world, BMS
shall have the exclusive right to prosecute such Infringement as it may
determine in its sole and absolute discretion, and BMS shall bear all related
expenses and retain all related recoveries.  Nektar shall reasonably cooperate
with BMS or its designee (to the extent Nektar has relevant information arising
out of this Agreement), at BMS’s request and expense, in any such action.

(d)Infringement of Joint Collaboration Patent Rights.

(i)With respect to Infringement of Joint Collaboration Patent Rights, [***].  

(ii)Regardless of which Party brings an enforcement action pursuant to
Section 11.6(d)(i), the other Party hereby agrees to cooperate reasonably in any
such action, including, if required, by bringing a legal action.  [***].  If
either Party recovers monetary damages from any Third Party in an action
approved by the Parties and brought under this Section 11.6(d)(ii), such
recovery shall be allocated [***], unless the Parties agree in writing to a
different allocation.  In connection with any proceeding under this
Section 11.6(d), neither Party shall enter into any settlement without the prior
written consent of the other Party.

(e)Infringement of Joint Third Party Patent Rights.  Section 11.6(d) shall apply
mutatis mutandis to the enforcement of Joint Third Party Patent Rights, subject
to the agreed cost and recoveries sharing with any Third Party co-owner, if
applicable.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 100

--------------------------------------------------------------------------------

 

 

11.7Infringement of Third Party Rights.  

(a)Notice.  If the activities relating to the Development or Commercialization
of the Nektar Compound or Product become the subject of a claim of infringement
of a patent, copyright or other proprietary right by a Third Party anywhere in
the world, the Party first having notice of the claim shall promptly notify the
other Party and, without regard to which Party is charged with said infringement
and the venue of such claim, the Parties shall promptly confer to discuss the
claim.

(b)Defense.  If both Parties are charged with infringement pursuant to a claim
described in Section 11.7(a), [***], unless they agree otherwise.  If only one
Party is charged with infringement, such Party will have the first right but not
the obligation to defend such claim.  If the charged Party does not commence
actions to defend such claim [***].  In any event, the non-defending Party shall
reasonably cooperate with the Party conducting the defense of the claim and
shall have the right to participate with separate counsel at its own expense,
and the defending Party shall consider comments by the non-defending Party in
good faith.  The Party defending the claim shall bear the cost and expenses of
the defense of any such Third Party infringement claim and shall have sole
rights to any recovery.  If the Parties jointly defend the claim, and [***];
provided, however, that, notwithstanding the foregoing, [***].  If either Party
recovers monetary damages or costs from any Third Party while jointly defending
the claim, such recovery shall be allocated [***], unless the Parties agree in
writing to a different allocation.  Neither Party shall enter into any
settlement concerning activities under this Agreement or the Monotherapy or
Combined Therapy that affects the other Party’s rights under this Agreement or
imposes any obligations on the other Party, including any admissions of
wrongdoing on behalf of the other Party, without such other Party’s prior
written consent, not to be unreasonably withheld or delayed, except that a Party
may settle any claim that solely relates to its Single Agent Compound (other
than a Nektar Compound) without the consent of the other Party as long as such
other Party’s rights under this Agreement are not adversely impacted (in which
case, it will obtain such other Party’s prior written consent, not to be
unreasonably withheld or delayed).

11.8Samples.  Samples collected in the course of activities conducted under a
Collaboration Study shall be jointly owned by the Parties (to the extent not
owned by the patient and/or the clinical trial site).  Any such Samples shall be
collected in accordance with the applicable Protocol and ICFs.  Neither Party
shall be permitted to use such Samples for any purpose without the prior written
consent of the other Party, which consent shall not be unreasonably withheld if
such use is directed to the Monotherapy or Combined Therapy and with the terms
of such use to be set forth in a written agreement between the Parties setting
forth the Samples to be used, and any appropriate terms/restrictions on such
use.  Any data and intellectual property arising out of such Sample use shall be
owned by the Lead Party conducting such study using the same; provided that to
the extent that any such data or intellectual property relates solely to the
Combined Therapy (or biomarkers solely for use with the Combined Therapy), such
data or intellectual property shall be considered Collaboration Study Data or
Joint Collaboration Inventions/Joint Collaboration Patent Rights, as the case
may be.  Samples for PK and ADA serum analysis will be stored for future use in
the Lead Party’s sample repository, at its own expense;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 101

--------------------------------------------------------------------------------

 

 

provided that if the Party holding the Samples determines that it no longer has
a use for the Samples and the other Party determines that it does, then the
Samples shall, subject to Applicable Law and the terms of the signed ICFs, be
transferred to the other Party and may be used solely thereafter by the other
Party.  If neither Party has any further use for the Samples, then the remaining
Samples will be destroyed pursuant to the respective Party’s standard operating
procedures for sample retention and destruction, subject to the terms of and
permission(s) granted in the ICFs by the subjects contributing the Samples in
the Collaboration Studies.  All Development Costs for collecting, testing and
storing the Samples will be split between the Parties in accordance with
Section 9.7, except as otherwise noted in this Section 11.8.

 

Article 12

CONFIDENTIALITY

12.1Nondisclosure and Nonuse of Confidential Information.  

(a)Except to the extent expressly authorized in this Section 12.1 and
Sections 12.2, 12.3 and 12.5 below, or as otherwise agreed in writing by the
Parties, each Party agrees that, for the Term and for a period of [***]
thereafter, it shall: (i) keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as expressly provided for
in this Agreement any Confidential Information owned by the other Party;
(ii) treat the other Party’s Confidential Information with the same degree of
care the receiving Party uses for its own confidential information but in no
event with less than a reasonable degree of care; and (iii) reproduce the
disclosing Party’s Confidential Information solely to the extent necessary to
accomplish the receiving Party’s obligations under this Agreement, with all such
reproductions being considered the disclosing Party’s Confidential Information;
provided, that with respect to BMS Confidential Information that BMS received as
confidential information from Ono and has identified as such to Nektar, the
obligations of confidentiality and non-use shall continue for the longer of the
period set forth above or five (5) years after the termination of the Ono-BMS
Agreements.

(b)For purposes of this Agreement, regardless of which Party discloses such
Confidential Information to the other, (i) all Nektar Asset Inventions, Nektar
Technology and Nektar Regulatory Documentation shall be Confidential Information
of Nektar, and BMS shall be deemed the receiving Party; (ii) all BMS Asset
Inventions, BMS Technology and BMS Regulatory Documentation shall be
Confidential Information of BMS, and Nektar shall be deemed the receiving Party;
(iii) inventions from Independent Studies (other than as noted in clause (iv))
shall be the Confidential Information of the Party(ies) owning such Study Data
or inventions; and (iv) all Joint Collaboration Inventions, Collaboration Study
Data, Joint Third Party Invention, Independent Study Data and Collaboration
Study Regulatory Documentation shall be Confidential Information of each Party.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 102

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding anything to the contrary in this Section 12.1, the receiving
Party may disclose the disclosing Party’s Confidential Information to its
employees, consultants, agents or permitted sublicensees solely on a
need-to-know basis for the purpose of fulfilling the receiving Party’s
obligations under this Agreement; provided, however, that (i) any such
employees, consultants, agents or permitted sublicensees are bound by
obligations of confidentiality at least as restrictive as those set forth in
this Agreement, and (ii) the receiving Party remains liable for the compliance
of such employees, consultants, agents or permitted sublicensees with such
obligations.  Each receiving Party acknowledges that in connection with its and
such representatives’ examination of the Confidential Information of the
disclosing Party, the receiving Party and such representatives may have access
to material, non-public information, and that the receiving Party is aware, and
will advise such representatives that State and Federal laws, including United
States securities laws, impose restrictions on the dissemination of such
information and trading in securities when in possession of such
information.  Each receiving Party agrees that it will not, and will advise its
representatives who are informed as to the matters that are the subject of this
Agreement to not, purchase or sell any security of the disclosing Party on the
basis of the Confidential Information to the extent such Confidential
Information constitutes material non-public information about the disclosing
Party or such security.

12.2Exceptions.  The obligations in Section 12.1 shall not apply with respect to
any portion of Confidential Information that the receiving Party can demonstrate
by contemporaneous tangible records or other competent proof:

(a)was already known to the receiving Party (or its Affiliates), other than
under an obligation of confidentiality, either (i) at the time of disclosure by
the disclosing Party, or (ii) if applicable, at the time that it was generated
hereunder, whichever ((i) or (ii)) is earlier;

(b)was generally available to the public or otherwise part of the public domain
either (i) at the time of its disclosure to the receiving Party, or (ii) if
applicable, at the time that it was generated hereunder, whichever ((i) or (ii))
is earlier;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)was disclosed to the receiving Party (or its Affiliates), other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Party owning or Controlling the information not to disclose such information to
others; or

(e)was independently discovered or developed by the receiving Party (or its
Affiliates) without the use of or reference to the Confidential Information
belonging to the disclosing Party.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 103

--------------------------------------------------------------------------------

 

 

12.3Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose and use Confidential Information solely owned
by the other Party to the extent such disclosure or use is reasonably necessary
in the following instances:

(a)filing or prosecuting Patent Rights;

(b)prosecuting or defending litigation, except that a Party may not use or
disclose the other Party’s Confidential Information to challenge the validity or
enforceability of such other Party’s Patent Rights;

(c)complying with Applicable Law or the rules or regulations of any securities
exchange on which such Party’s stock is listed;

(d)disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted sublicensees, contractors, ethics committees and
institutional review boards (collectively, “IRBs”), CROs, academic institutions,
consultants, agents, investigators, and employees and contractors engaged by
study sites and investigators involved with the Collaboration Studies and
Independent Studies, each of whom, prior to disclosure, must be bound by similar
terms of confidentiality and non-use at least equivalent in scope to those set
forth in this Article 12;

(e)disclosure that is deemed reasonably necessary by either Party to be
disclosed to its respective Affiliates, agents, consultants or actual or
prospective licensees (or other bona fide collaborators) in furtherance of the
Development, Manufacture or Commercialization of such Party’s compound or
assets, as applicable, on the condition that such Third Parties agree to be
bound by confidentiality and non-use obligations that are at least equivalent in
scope to those set forth in this Article 12;

(f)disclosure to its attorneys, accountants, auditors and other advisors on a
need to know basis provided such individuals or Persons are bound to
confidentiality and nondisclosure requirements by professional rules of conduct
or nondisclosure agreements, and to actual or prospective acquirers, lenders,
financers, or investors as may be necessary to comply with the terms, or in
connection with their evaluation, of such potential or actual acquisition, loan,
financing, or investment; on the condition that such acquires, lenders,
financers, or investors agree to be bound by confidentiality and non-use
obligations that are that are at least equivalent in scope to those set forth in
this Article 12;

(g)disclosure of the Collaboration Study Data, Joint Collaboration Inventions,
Joint Third Party Inventions, Joint Collaboration Patent Rights, Joint Third
Party Patent Rights to Regulatory Authorities in connection with the Development
of any Combined Therapy, any of the Nektar Assets or any of the BMS Assets; and

(h)disclosure of relevant safety information contained within Collaboration
Study Data to investigators, IRBs or ethics committees and Regulatory
Authorities that are

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 104

--------------------------------------------------------------------------------

 

 

involved in other Clinical Trials of the Nektar Assets with respect to Nektar,
and BMS Assets with respect to BMS, and (in the event of a Material Safety
Issue) to Third Parties that are collaborating with Nektar or BMS, respectively
in the conduct of such other clinical trials of the Nektar Assets or the BMS
Assets, in each case solely to the extent necessary for the conduct of such
clinical trials or to comply with Applicable Law and regulatory requirements;
and

(i)exercising its rights and performing its obligations under the Investment
Agreements.

Notwithstanding the foregoing, if a Party is required or otherwise intends to
make a disclosure of the other Party’s Confidential Information or any of the
terms and conditions of this Agreement pursuant to Section 12.3(b) or
Section 12.3(c), it shall (x) give reasonable advance notice to such other Party
of such impending disclosure in order to allow such other Party to review and
comment of the proposed disclosure and (y) endeavor in good faith to secure
confidential treatment of such Confidential Information or reasonably assist the
Party that owns such Confidential Information in seeking a protective order or
other confidential treatment.  Without limiting the generality of the foregoing,
the Parties shall use Commercially Reasonable Efforts to agree on the contents
of any redacted version of this Agreement to be filed with any securities
exchange on which a Party’s stock is listed.

12.4Disclosure to Ono.  Notwithstanding any other provision of this Agreement,
Nektar hereby expressly authorizes BMS to disclose to Ono, but only insofar as
the BMS Compound is involved, (a) the existence and the terms of this Agreement,
Collaboration Studies and Protocols; and (b) any other Nektar Confidential
Information, BMS Study Data, Collaboration Study Data and Independent Study
Data, in each case solely to the extent necessary for BMS to fulfill its
obligations to Ono under the Ono-BMS Agreements; provided that Ono is under
confidentiality obligations at least as restrictive as those set forth
herein.  For clarity, all disclosures of this Agreement (including to Ono prior
to the Effective Date) shall be subject to the Mutual Confidentiality Agreement,
by and between the Parties dated December 13, 2012, as amended.

12.5Press Releases and Publications.  

(a)Subject to this Section 12.5, the Parties shall jointly agree to the content
and timing of all external communications with respect to this Agreement
(including an initial press release, the content of which shall be as attached
hereto as Schedule 12.5, subsequent press releases, Q&As and the content and
wording of any listing for any Collaboration Study required to be listed on a
public database or other public registry (such as www.clinicaltrials.gov)).  For
clarity, if either Party terminates or suspends a Collaboration Study pursuant
to Section 16.4, the Parties shall mutually agree upon any external
communication related to such termination or suspension, which shall not include
the rationale for such termination or suspension unless (and to the extent)
mutually agreed by the Parties.  Neither Party shall use in advertising,
publicity or otherwise the name or any trademark of the other Party without the
prior written consent of the other Party.  Notwithstanding any provision of this
Agreement to the contrary and subject to Section 12.3, each Party shall be
permitted to publicly disclose information that such Party

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 105

--------------------------------------------------------------------------------

 

 

determines in good faith is necessary to be disclosed to comply with Applicable
Law or the rules or regulations of any securities exchange on which such Party’s
stock may be listed, or pursuant to an order of a court or governmental entity.

(b)Nektar and BMS agree to collaborate to publicly disclose, publish or present
(i) top-line results from each Collaboration Study, limited if possible to avoid
jeopardizing the future publication of the Study Data at a scientific conference
or in a scientific journal, solely for the purpose of disclosing, as soon as
reasonably practicable, the safety or efficacy results and conclusions that are
material to either Party under applicable securities laws, and (ii) the
conclusions and outcomes (the “Results”) of each Collaboration Study at a
scientific conference as soon as reasonably practicable following the completion
of such Collaboration Study, subject in the case of (ii) to the following terms
and conditions.  The Party proposing to disclose, publish or present the Results
shall deliver to the other Party a copy of (A) any abstract or press release at
least [***] before submission to a Third Party and (B) any proposed slide
presentation, publication, poster presentation or any other disclosure,
publication or presentation at least [***] before submission to a Third
Party.  The reviewing Party shall determine whether any of its Confidential
Information that may be contained in such disclosure, publication or
presentation should be modified or deleted, whether to file a patent application
on any Nektar Asset Invention (solely with respect to Nektar) or BMS Asset
Invention (solely with respect to BMS), Joint Collaboration Invention or Joint
Third Party Invention disclosed therein.  If practicable, the disclosure,
publication or presentation shall be delayed for an additional [***] if the
reviewing Party reasonably requests such extension to allow time for the
preparation and filing of relevant patent applications.  If the reviewing Party
reasonably requests modifications to the disclosure, publication or presentation
to prevent the disclosure of a material trade secret or proprietary business
information, the publishing Party shall edit such publication to prevent the
disclosure of such information prior to submission of the disclosure,
publication or presentation.  In the event of a disagreement as to content,
timing and/or venue or forum for any disclosure, publication or presentation of
the Results, such dispute (a “Publication Dispute”) shall be referred to the
JEC; provided that, in the absence of agreement after such good faith
discussions, and upon expiration of the additional [***]-period (to the extent
provided pursuant to the above), (1) academic collaborators engaged by Nektar in
connection with the performance of the Collaboration Studies may publish
Collaboration Study Data obtained by such academic collaborator solely to the
extent that such ability to publish such Collaboration Study Data is set forth
in an agreement between Nektar and such academic collaborator relating to the
conduct of Collaboration Studies and (2) the publishing Party may proceed with
the disclosure, publication or presentation provided that such disclosure,
publication or presentation is consistent with its internal publication
guidelines and customary industry practices for the publication of similar
data.  Authorship of any publication shall be determined based on the accepted
standards used in peer-reviewed academic journals at the time of the proposed
disclosure, publication or presentation.  The Parties agree that they shall make
reasonable efforts to prevent publication of a press release that could
jeopardize the future publication of Study Data at a scientific conference or in
a scientific journal but in no way will this or any other provision of this
Agreement supersede the requirements of any Applicable Law or the rules or
regulations of any securities exchange or listing entity on which a Party’s
stock is listed

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 106

--------------------------------------------------------------------------------

 

 

(including any such rule or regulation that may require a Party to make public
disclosures about interim or ongoing results of a Collaboration
Study).  Notwithstanding the foregoing, Nektar hereby authorizes disclosure to
Ono in accordance with Section 12.4 above.  Notwithstanding the foregoing,
nothing herein shall prevent or restrict Ono from making any disclosures of
published Study Data disclosed to it by BMS pursuant to Section 12.4 or of the
existence of this Agreement, in each case in order for Ono to comply with
requirements of Applicable Law, the rules or regulations of any securities
exchange or listing entity on which its stock may be traded or pursuant to an
order of a court or governmental entity to publicly disclose the existence of
the Agreement and the Study Data.

12.6Compliance with Sunshine Laws.  

(a)For purposes of compliance with reporting obligations under Sunshine Laws,
Nektar represents that it is not, as of the Effective Date, subject to reporting
obligations under the Sunshine Laws.  Therefore, as between the Parties, BMS
will report payments or other transfers of value (“POTV”) made by Nektar or the
CRO related to the conduct of the Collaboration Studies and any applicable
associated contractor engagements as required under the Sunshine Laws, for each
Collaboration Study initiated prior to such date that Nektar becomes responsible
for reporting POTV for studies sponsored by it.  BMS shall request delayed
publication for any reported POTV for the studies sponsored by Nektar as
permitted under the Sunshine Laws and if consistent with BMS’s normal business
practices.  In the event Nektar becomes responsible for reporting POTV for
studies sponsored by it in a given country during the Term, Nektar shall provide
written notification to BMS, and the Parties will meet and confer to discuss how
they wish to handle reporting thereafter.  Interpretation of the Sunshine Laws
for purposes of reporting any POTV by a Party shall be in such Party’s sole
discretion so long as the interpretation complies with Applicable Law.

(b)Nektar (i) will provide (to the extent in the possession of Nektar), or will
utilize Commercially Reasonable Efforts to obligate and ensure that each CRO and
other applicable Third Party contractors for each Collaboration Study for which
Nektar is the Lead Party provides, BMS with any information requested by BMS as
BMS may reasonably determine is necessary for BMS to comply with its reporting
obligations under Sunshine Laws (with such amounts paid to, or at the direction
of, each Recipient to be reported to BMS within a reasonable time period
specified by BMS and agreed by Nektar) and (ii) will reasonably cooperate with,
and will utilize Commercially Reasonable Efforts to obligate and ensure that
each CRO and other applicable Third Party contractors for each Collaboration
Study for which Nektar is the Lead Party reasonably cooperate with, BMS in
connection with its compliance with such Sunshine Laws.  The form in which
Nektar provides any such information shall be mutually agreed but sufficient to
enable BMS to comply with its reporting obligations and BMS may disclose any
information that it believes is necessary to comply with Sunshine Laws.  Without
limiting the foregoing, BMS shall have the right to allocate payments or other
transfers of value in connection with this Agreement in any required reporting
under Sunshine Laws in accordance with its normal business practices.  These
obligations shall survive the expiration and termination of the agreement to the
extent necessary for BMS to comply with Sunshine Laws.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 107

--------------------------------------------------------------------------------

 

 

(c)For purposes of this Section 12.6, “Sunshine Laws” means Applicable Laws
requiring collection, reporting and disclosure of POTVs to certain healthcare
providers, entities and individuals.  These Applicable Laws may include relevant
provisions of the Patient Protection and Affordable Health Care Act of 2010 and
implementing regulations thereunder.  “Recipients” means healthcare providers,
teaching hospitals or any other Persons for whom transfers of value or payments
must be reported under Sunshine Laws.

12.7Response Plan and Notification of Non-Authorized Disclosures.  Each Party
shall have a response plan in place for any disclosure of Confidential
Information that is not authorized or otherwise permitted under this Agreement. 
Such plan shall include considerations of, among other things, notification,
remediation and retrieval.  In the event that a Party becomes aware of an
unauthorized disclosure of the other Party’s Confidential Information, then such
Party shall notify the other Party promptly in writing.

12.8Destruction of Confidential Information.  Upon expiration or termination of
this Agreement, the receiving Party shall, upon request by the other Party,
immediately destroy or return all of the other Party’s Confidential Information
relating solely to such other Party’s compound or other assets as monotherapy
(but not to the Combined Therapy or the Collaboration Study Data) in its
possession; provided, however, that the receiving Party shall be entitled to
retain one (1) copy of Confidential Information solely for record-keeping
purposes and shall not be required to destroy any off-site computer files
created during automatic system back up which are subsequently stored securely
by the receiving Party.

 

Article 13

REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1Authority and Binding Agreement.  Nektar and BMS each represents and
warrants to the other that: (a) it is a company or corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated; (b) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(c) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (d) the Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms subject to bankruptcy, insolvency, reorganization, arrangement,
winding-up, moratorium and similar laws of general application affecting the
enforcement of creditors’ rights generally, and subject to general equitable
principles, including the fact that the availability of equitable remedies, such
as injunctive relief or specific performance, is in the discretion of the court.

13.2No Conflicts.  Nektar and BMS each represents and warrants that, to the best
of its knowledge as of the Execution Date, it has not (a) entered into any
agreement with any Third Party

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 108

--------------------------------------------------------------------------------

 

 

that is in conflict with the rights granted to the other Party under this
Agreement, including initiating a Clinical Trial under a Collaboration Therapy
or (b) taken any action that would in any way prevent it from granting the
rights granted to the other Party under this Agreement or that would otherwise
materially conflict with or materially adversely affect the rights granted to
the other Party under this Agreement, including initiating a Clinical Trial
under a Collaboration Therapy.

13.3Litigation.  Nektar and BMS each represents and warrants that, to the best
of its knowledge as of the Execution Date, it is not aware of any pending or
threatened litigation (and has not received any communication) that alleges that
its activities related to this Agreement have violated, or that by conducting
the activities as contemplated in this Agreement it would infringe,
misappropriate or violate any of the intellectual property or intellectual
property rights of any other Person (after giving effect to the license grants
in this Agreement).

13.4No Adverse Proceedings.  Except as otherwise notified to the other Party,
there is no pending or, to the knowledge of such Party as of the Execution Date,
threatened, against such Party, any claim, suit, action or governmental
proceeding that would, if adversely determined, materially impair the ability of
such Party to perform its obligations under this Agreement.

13.5Consents.  Nektar and BMS each represents and warrants that, to its
knowledge, all necessary consents, approvals and authorizations of all
Regulatory Authorities and other Persons (a) required to be obtained by such
Party in connection with the execution and delivery of this Agreement have been
obtained (or will have been obtained prior to such execution and delivery) and
(b) required to be obtained by such Party in connection with the performance of
its obligations under this Agreement have been obtained or will be obtained
prior to such performance.

13.6No Debarment.  Each Party hereby certifies to the other that it has not
used, and will not use the services of any person disqualified, debarred,
banned, subject to debarment or convicted of a crime for which a person could be
debarred by the FDA under 21 U.S.C. §335a, as amended (or subject to a similar
sanction of any other Regulatory Authority), in any capacity in connection with
any of the services or work provided under any Collaboration Study and that this
certification may be relied upon in any applications to the FDA or any other
Regulatory Authority.  It is understood and agreed that this certification
imposes a continuing obligation upon each Party to notify the other promptly of
any change in the truth of this certification.  Upon request by a Party, the
other Party agrees to provide a list of persons used to perform the services or
work provided under any activities conducted for or on behalf of such Party or
any of its Affiliates pursuant to this Agreement who, within the five (5) years
preceding the Execution Date, or subsequent to the Execution Date, were or are
convicted of one of the criminal offenses required by 21 U.S.C. §335a, as
amended, to be listed in any application for approval of an abbreviated
application for drug approval.

13.7Compliance with Applicable Law.  Nektar and BMS each represents and warrants
that it shall comply with all Applicable Laws of the country or other
jurisdiction, or any court or

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 109

--------------------------------------------------------------------------------

 

 

agency thereof, applicable to the performance of its activities hereunder or any
obligation or transaction hereunder, including those pertaining to the
production and handling of drug products and reporting of information, such as
those set forth by the Regulatory Authorities, as applicable, and the applicable
terms of this Agreement, in the performance of its obligations hereunder.

13.8Compliance with Party Specific Regulations.  The Parties agree to cooperate
with each other as may reasonably be required to ensure that each is able to
fully meet its obligations with respect to the Party Specific Regulations
applicable to it.  Neither Party shall be obligated to pursue any course of
conduct that would result in such Party being in material breach of any Party
Specific Regulation applicable to it.  All Party Specific Regulations are
binding only in accordance with their terms and only upon the Party to which
they relate.  “Party Specific Regulations” shall mean all judgments, decrees,
orders or similar decisions issued by any governmental authority specific to a
Party, and all consent decrees, corporate integrity agreements or other
agreements or undertakings of any kind by a Party with any governmental
authority, in each case as the same may be in effect from time to time and
applicable to a Party’s activities contemplated by this Agreement.

13.9Compliance with Internal Compliance Codes.  All Internal Compliance Codes
shall apply only to the Party to which they relate.  The Parties agree to
reasonably cooperate with each other to ensure that each Party is able to comply
with the substance of its respective Internal Compliance Codes and, to the
extent practicable, to operate in a manner consist with its usual
compliance-related processes.  For purposes of this Section 13.9, “Internal
Compliance Codes” shall mean a Party’s internal policies and procedures intended
to ensure that a Party complies with Applicable Laws, Party Specific
Regulations, and such Party’s internal ethical, medical and similar standards.

13.10Affiliates.  Nektar and BMS each represents and warrants that, to the
extent the intellectual property, Regulatory Documentation or Technology
licensed by it hereunder are Controlled by its Affiliates or a Third Party, it
has the right to use, and has the right to grant (sub)licenses to the other
Party to use, such intellectual property, Regulatory Documentation or Technology
in accordance with the terms of this Agreement and subject to any restrictions
expressly disclosed in writing to the other Party.

13.11Ethical Business Practices.  Nektar and BMS each represents and warrants
that neither it nor its Affiliates will make any payment, either directly or
indirectly, of money or other assets, including the compensation such Party
derives from this Agreement (collectively a “Payment”), to government or
political party officials, officials of International Public Organizations,
candidates for public office, or representatives of other businesses or Persons
acting on behalf of any of the foregoing (collectively “Officials”) where such
Payment would constitute violation of any Applicable Law, including the Foreign
Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.  In addition,
regardless of legality, neither it nor its Affiliates will make any Payment
either directly or indirectly to Officials if such Payment is for the purpose of
improperly influencing decisions or actions with respect to the subject matter
of this Agreement.  All activities

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 110

--------------------------------------------------------------------------------

 

 

under this Agreement will be conducted in compliance with the U.S. False Claims
Act and the U.S. Anti-Kickback Statute.

13.12Single Agent Compound Safety Issues.  Each Party represents and warrants
that, to the best of its knowledge, it is not aware of any material safety or
toxicity issue with respect to its Single Agent Compound that are not reflected
in the investigator’s brochure for its Single Agent Compound existing as of the
Effective Date.

13.13Single Agent Compound Information.  Each Party represents and warrants that
it has made available to the other Party all toxicology studies, clinical data,
manufacturing process data, material filings and material correspondence with
Regulatory Authorities, and all other material information in its possession or
control relating to its Single Agent Compound, and, to the knowledge of each
Party, all such information is complete and accurate in all material respects.

13.14Accounting.  Each Party represents and warrants that all transactions under
the Agreement shall be properly and accurately recorded in all material respects
on its books and records and that each document upon which entries in such books
and records are based is complete and accurate in all material respects.

13.15Compliance with Ono-BMS Agreements.  BMS represents and warrants it will
comply with its obligations under the Ono-BMS Agreements (and not to voluntarily
terminate same) to the extent necessary for each Collaboration Study or
Independent Study to be completed in accordance with the terms of this Agreement
and for Nektar to receive the rights and benefits provided to it under this
Agreement.

13.16Nektar Representations and Warranties.  Nektar represents and warrants to
BMS as of the Execution Date, that:

(a)there are no liens, charges or encumbrances on the Nektar Background Patent
Rights owned by Nektar that would prevent or limit BMS’s exercise of its rights
under the licenses granted to BMS under Section 11.1;

(b)Nektar is the owner of the Patent Rights describing the composition of
matter, method of manufacture or method of use of any Nektar Compound, and has
made available to BMS complete and accurate copies of such Patent Rights;

(c)none of the Nektar Background Patent Rights for the composition of matter,
method of manufacture or method of use of any Nektar Compound is Controlled by
Nektar pursuant to any in-license agreement;

(d)there are no judgments or settlements against or owed by Nektar or any of its
Affiliates and there are no pending claims or litigation relating to the Nektar
Compounds; and Nektar and its Affiliates have not received written notice of any
threatened claims or litigation

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 111

--------------------------------------------------------------------------------

 

 

seeking to invalidate or alleging the invalidity of any Patent Rights describing
the composition of matter, method of manufacture or method of use of any Nektar
Compound;

(e)none of the rights of Nektar or its Affiliates describing the composition of
matter, method of manufacture or method of use of any Nektar Compound owned by
Nektar or such Affiliate were developed with federal funding from the United
States government or any other governmental authority such that the United
States government or other governmental authority has any march-in rights in or
to any such Patent Rights or such that Nektar or its Affiliates would be subject
to any compulsory licensing requirements or any rights under 35 U.S.C. §§
201-212;

(f)Nektar has not received any written notice of and is not under a Clinical
Hold with respect to the Nektar Compound;

(g)Nektar has made available to BMS complete and accurate copies of all INDs and
all other material documentation submitted to any Regulatory Authority with
respect to the Nektar Compound and Nektar has filed with the FDA all required
notices, supplemental applications and annual or other reports or documents,
including adverse experience reports, with respect to each IND which, in each
instance, are material to the continued Development of the Nektar Compound;

(h)to its knowledge, the conception, development and reduction to practice of
any Nektar Technology material to the Development of the Nektar Compound has not
constituted or involved the misappropriation of any trade secrets or other
rights or property of any Person;

(i)without limiting the generality of Section 13.2, the agreement [***] does not
conflict with the rights granted to BMS under this Agreement; and

(j)[***].

13.17BMS Representations and Warranties.  BMS represents and warrants to Nektar
as of the Execution Date, that:

(a)there are no liens, charges or encumbrances on the BMS Background Patent
Rights owned by BMS or any of its Affiliates that would prevent or limit
Nektar’s exercise of its rights under the licenses granted to Nektar under
Section 11.2;

(b)BMS is the owner or licensee of the BMS Background Patent Rights that are
necessary or reasonably useful for the conduct of the Initial Trials;

(c)there are no judgments or settlements against or owed by BMS or any of its
Affiliates and there are no pending claims or litigation relating to the BMS
Compounds; and BMS and its Affiliates have not received written notice of any
threatened claims or litigation seeking to invalidate or alleging the invalidity
of any Patent Rights describing the composition of matter,

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 112

--------------------------------------------------------------------------------

 

 

method of manufacture or method of use of any BMS Compound, in each case to an
extent that would materially impair the ability of BMS to perform its
obligations under this Agreement;

(d)BMS has not received any written notice of and is not under a Clinical Hold
with respect to the BMS Compound;

(e)BMS has filed with the FDA all required notices, supplemental applications
and annual or other reports or documents, including adverse experience reports,
with respect to each IND which, in each instance, are material to the continued
Development of the BMS Compound; and

(f)to its knowledge, the conception, development and reduction to practice of
any BMS Technology material to the Development of the BMS Compound has not
constituted or involved the misappropriation of any trade secrets or other
rights or property of any Person to an extent that would materially adversely
impact the conduct of the Initial Trials that rely on such BMS Technology.

13.18Representations and Warranties of the Parties as of the Effective
Date.  Each Party’s representations and warranties in this Article 13, without
regard to materiality qualifiers contained within such representations and
warranties, shall be true and complete in all respects as of the Effective Date,
except for any failure of such representations and warranties to be true and
correct that would not reasonably be expected to have a Material Adverse Effect
(as defined in the SPA).

13.19DISCLAIMER OF WARRANTY.  NEITHER PARTY MAKES OR HAS MADE ANY
REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY SET FORTH IN THIS AGREEMENT.  Nektar
AND BMS ARE NOT RELYING ON, AND EACH HEREBY DISCLAIMS, ALL REPRESENTATIONS AND
WARRANTIES NOT EXPRESSLY CONTAINED HEREIN (WHETHER EXPRESS OR IMPLIED),
INCLUDING WITH RESPECT TO EACH OF THEIR RESEARCH, DEVELOPMENT AND
COMMERCIALIZATION EFFORTS HEREUNDER, WHETHER THE PRODUCTS CAN BE SUCCESSFULLY
DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY, RELIABILITY,
TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE PRODUCTS, OR THE NON-INFRINGEMENT
OR MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

Article 14

INDEMNIFICATION

14.1BMS Indemnification.  BMS hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) Nektar, its Affiliates, and its and their
agents, directors, officers, and employees (the “Nektar Indemnitees”) from and
against any and all liabilities,

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 113

--------------------------------------------------------------------------------

 

 

expenses and/or losses, including reasonable cost of investigations, experts,
legal expenses and attorneys’ fees (collectively “Losses”) resulting from Third
Party suits, claims, actions and demands (each, a “Third Party Claim”) to the
extent that they arise or result from: [***].  

14.2Nektar Indemnification.  Nektar hereby agrees to Indemnify BMS, its
Affiliates, and its and their agents, directors, officers, and employees (the
“BMS Indemnitees”) from and against any and all Losses resulting from Third
Party Claims to the extent that they arise or result from: [***].

14.3[***].

14.4Indemnification Procedure.  Each Party’s agreement to Indemnify the other
Party is conditioned on the performance of the following by the Party seeking
indemnification:  (a) providing written notice to the Indemnifying Party of any
Loss of the types set forth in Sections 14.1 and 14.2 within ninety
(90) calendar days after the Party seeking indemnification has knowledge of such
Loss; provided that, any delay in complying with the requirements of this
clause (a) will only limit the Indemnifying Party’s obligation to the extent of
the prejudice caused to the Indemnifying Party by such delay; (b) permitting the
Indemnifying Party to assume full responsibility (but without any reservation of
rights or recovery against the Indemnified Party) to investigate, prepare for
and defend against any such Loss; (c) providing reasonable assistance to the
Indemnifying Party, at the Indemnifying Party’s expense, in the investigation
of, preparation for and defense of any Loss; and (d) not compromising or
settling such Loss without the Indemnifying Party’s written consent, such
consent not to be unreasonably withheld or delayed.

14.5Separate Defense of Claims.  In the event that the Parties cannot agree as
to the application of Sections 14.1, 14.2 or 14.3 to any particular Loss, the
Parties may conduct separate defenses of such Loss.  Each Party further reserves
the right to claim indemnity from the other in accordance with Sections 14.1,
14.2 or 14.3 upon resolution of the underlying claim, notwithstanding clause (b)
of Section 14.3.

14.6Insurance.  Each Party shall maintain commercially reasonable levels of
insurance or other adequate and commercially reasonable forms of protection or
self-insurance to satisfy its indemnification obligations under this
Agreement.  Each Party shall provide the other Party with written notice at
least [***] prior to the cancellation, non-renewal or material change in such
insurance or self-insurance that would materially adversely affect the rights of
the other Party hereunder.  The maintenance of any insurance shall not
constitute any limit or restriction on damages available to a Party under this
Agreement.

14.7LIMITATION OF LIABILITY.  NEITHER PARTY NOR ITS AFFILIATES SHALL BE LIABLE
TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, OR SPECIAL DAMAGES, INCLUDING BUT
NOT LIMITED TO LOST PROFITS (OTHER THAN WITH RESPECT TO PAYMENT OF NET PROFIT
SHARES), ARISING FROM OR RELATING TO THIS AGREEMENT AND/OR SUCH PARTY’S
PERFORMANCE HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES AND

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 114

--------------------------------------------------------------------------------

 

 

REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, BREACH OF WARRANTY
OR OTHERWISE).  NOTHING IN THIS SECTION 14.7 IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER SECTIONS 14.1 OR
14.2, OR DAMAGES AVAILABLE FOR BREACHES OF PAYMENT OBLIGATIONS IN Article 9,
CONFIDENTIALITY OBLIGATIONS IN Article 12 OR FOR A PARTY’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR WILLFUL BREACH OF SECTION 7.3(d) OR SECTION 7.3(e).

Article 15

DISPUTE RESOLUTION

15.1Dispute Resolution.  

(a)In the event of any dispute, controversy or claim arising out of, relating to
or in connection with any provision of this Agreement (each a “Dispute”), other
than a JDC Dispute, JCC Dispute, JFC Dispute or JMC Dispute or a Publication
Dispute or a dispute as to whether a Material Safety Issue exists, the Parties
shall refer such Dispute promptly to the Alliance Managers for resolution.  If
the Alliance Managers are unable to resolve such Dispute within ten
(10) calendar days after a matter has been presented to them, then upon the
request of either Party by written notice, the Parties shall refer such Dispute
to the JEC.  This Agreement shall remain in effect during the pendency of any
such dispute.  In the event that no resolution is made by them in good faith
negotiations within [***] after such referral to them, such unresolved Dispute
shall be referred to the Executive Officers or their respective designee for
attempted resolution by good faith negotiations within [***] after such referral
is made.  In the event such officers are unable to resolve such Dispute within
such [***] period then, if such Dispute constitutes an Arbitration Matter, such
Dispute shall be resolved through arbitration in accordance with Sections 15.2
or 15.3; provided, however, that with respect to any such Dispute that relates
to a matter described in Section 17.5, either Party shall have the right to seek
an injunction or other equitable relief without waiting for the expiration of
such [***] negotiation period, and with respect to any JDC Dispute, JCC Dispute,
JMC Dispute, JFC Dispute or Publication Dispute, the specific dispute resolution
processes contained in Sections 3.7, 5.2(b), 8.5, 9.6(c) or 12.5(b), as
applicable, also will apply.

(b)In the event of a Dispute, a Party shall have no right to toll or delay any
payment or other obligation in this Agreement unrelated to the Dispute as a
result of the Dispute.  

15.2Commercial & Financial Disputes.  

(a)If, after completing the review process by the Executive Officers described
in Section 15.1, the Parties do not fully settle a Commercial/Financial Dispute,
and a Party wishes to pursue the matter, each such Commercial/Financial Dispute
will be resolved exclusively in the manner set forth in this Section 15.2.  The
Parties will endeavor for up to [***]to agree upon a single individual to serve
as a Commercial/Financial Dispute Arbitrator.  As used in this Agreement, the
“Commercial/Financial Dispute Arbitrator” shall be [***].  If the Parties cannot

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 115

--------------------------------------------------------------------------------

 

 

mutually agree on the Commercial/Financial Dispute Arbitrator within such [***],
then [***] to serve as the Commercial/Financial Dispute Arbitrator.  The process
for selecting a Commercial/Financial Dispute Arbitrator shall be completed in no
more than [***].  Once selected, the Commercial/Financial Dispute Arbitrator
shall render a final binding decision on the Commercial/Financial Dispute [***]
(or such other time as the Parties may mutually agree in writing) of the
appointment of said arbitrator as set forth in this Section 15.2.  

(b)The process for resolving the Commercial/Financial Dispute shall be conducted
in accordance with the American Arbitration Association Arbitration Rules and
shall be held, on an alternating basis, per arbitrated Commercial/Financial
Dispute, between San Francisco, CA and New York, NY (unless the Parties
otherwise mutually agree to telephone or video conference, or a different
location).  The language of the arbitration shall be English.  Within [***]
following selection of the Commercial/Financial Dispute Arbitrator, the Parties
each shall provide a memorandum to the Commercial/Financial Dispute Arbitrator
describing the Commercial/Financial Dispute, the background and supporting
factual materials in support of such Party’s proposed outcome, and a proposed
ruling that decides the outcome of the Commercial/Financial Dispute for issuance
by the Commercial/Financial Dispute Arbitrator, if adopted (a “Ruling”).  If a
Party fails to timely submit a memorandum and proposed Ruling, the
Commercial/Financial Dispute Arbitrator shall interpret such failure as the
Party having accepted the proposed Ruling of the other Party, and shall adopt
such other Party’s Ruling as the decision of the Commercial/Financial Dispute
Arbitrator.  

(c)The Commercial/Financial Dispute Arbitrator shall determine what discovery,
if any, shall be permitted based on the memoranda submitted by the Parties,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided the Commercial/Financial Dispute Arbitrator shall
permit such discovery as he or she deems necessary to permit an equitable
resolution of the dispute.  The Commercial/Financial Dispute Arbitrator further
is entitled to engage experts and other consultants to assist him or her in
rendering a decision regarding the Commercial/Financial Dispute.  Such experts
or consultants shall not have any voting power and shall be independent under
the same standard as applies to the Commercial/Financial Dispute
Arbitrator.  The costs of resolving the Commercial /Financial Dispute, including
administrative and arbitrator’s fees, shall be shared [***].  

(d)At the conclusion of discovery (if any) and review, the Commercial/Financial
Dispute Arbitrator shall adopt one of the proposed Rulings submitted by the
Parties as the decision of the Commercial/Financial Dispute Arbitrator in
respect of the Commercial/Financial Dispute.  The Commercial/Financial Dispute
Arbitrator must select for his or her decision one of the Parties’ Rulings, and
is not entitled to change such Ruling or issue an alternative award.  The
Parties agree that the Ruling issued by the Commercial/Financial Dispute
Arbitrator decision shall be the sole, exclusive and binding remedy between them
regarding the Commercial/Financial Dispute.  Any award may be entered in a court
of competent jurisdiction for a judicial recognition of the decision and an
order of enforcement.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 116

--------------------------------------------------------------------------------

 

 

Arbitration Matters.  If a Dispute that constitutes an Arbitration Matter
remains unresolved after escalation to the senior executives as described above,
either Party may refer the matter to arbitration as described herein, the
results of which shall be binding upon the Parties

.  Any arbitration under this Agreement shall be conducted under the auspices of
the American Arbitration Association (“AAA”) by a panel of three (3) arbitrators
pursuant to that organization’s Commercial Arbitration Rules then in
effect.  The fees and expenses of the arbitrators shall be [***].  Each Party
shall bear the fees and expenses of its legal representation in the
arbitration.  The arbitral tribunal shall not reallocate either the fees and
expenses of the arbitrators or of the Parties’ legal representation.  The
arbitration shall be held in New York, NY, USA, which shall be the seat of the
arbitration.  The language of the arbitration shall be English.  Notwithstanding
anything to the contrary in this Agreement, each Party shall be entitled to
recover its attorneys’ fees and arbitration fees and expenses to the extent it
is successful in bringing an action to enforce its rights to indemnification
under this Agreement against the other Party.

Article 16

TERM AND TERMINATION

16.1Term.  This Agreement shall commence on the Effective Date, and unless
earlier terminated pursuant to this Article 16 or any other termination right
expressly stated in this Agreement, shall expire: (a) with respect to the
Parties’ obligation to collaborate in the Development of Nektar Compounds and
Products, upon the expiration of the last to expire Patent Right that Covers a
Nektar Compound; and (b) for all other matters, upon the expiration of all
payment obligations set forth in Article 9 (the “Term”).  

16.2Termination for Material Breach.

(a)Notice and Cure Period.  If a Party (the “Breaching Party”) is in material
breach, the other Party (the “Non-Breaching Party”) shall have the right to give
the Breaching Party notice specifying the nature of such material breach.  The
Breaching Party shall have a period of [***] after receipt of such notice to
cure such material breach (the “Cure Period”) in a manner reasonably acceptable
to the Non-Breaching Party.  For the avoidance of doubt, this provision is not
intended to restrict in any way either Party’s right to notify the other Party
of any other breach or to demand the cure of any other breach.  The Parties
agree that for purposes of this Section 16.2, a breach of the representations or
warranties of a Party under this Agreement shall not be a cause for termination
of this Agreement unless such breach has had or would be reasonably expected to
have a material adverse effect on the Development, Manufacture or
Commercialization of the Product.

(b)Termination Right.  The Non-Breaching Party shall have the right to terminate
this Agreement (either in its entirety or only in part) as further described
below, upon written notice, in the event that the Breaching Party has not cured
such material breach within the Cure Period, provided, however, that if such
breach is capable of cure but cannot reasonably be cured within the Cure Period,
and the Breaching Party notifies the non-Breaching Party of its intent

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 117

--------------------------------------------------------------------------------

 

 

to cure such material breach, commences actions to cure such material breach
within the Cure Period and thereafter diligently continues such actions, the
Breaching Party shall have an additional [***] to cure such breach.  If a Party
contests such termination pursuant to the dispute resolution procedures under
Section 15.1, such termination shall not be effective until a conclusion of the
dispute resolution procedures in Section 15.1, as applicable, resulting in a
determination that there has been a material breach that was not cured within
the Cure Period (or, if earlier, abandonment of the dispute by such Party).  For
clarity, such material breach of this Agreement may apply to (i) this Agreement
in its entirety, in which case the termination right pursuant to this Section
16.2(b), and Section 16.6 (as applicable), shall apply to the entire Agreement;
(ii) a specific Product or Single Agent Compound in which case the termination
right pursuant to this Section 16.2(b), and Section 16.6 (as applicable), shall
apply only to such affected Product or Single Agent Compound; or (iii) a
specific Region or country within a Region, in which case the termination right
pursuant to this Section 16.2(b), and Section 16.6 (as applicable), shall apply
only to such affected Region as a whole.  As used in this Section 16.2, “Region”
shall mean each of the following groups of countries: [***].

16.3Termination for Bankruptcy.  Either Party will have the right to terminate
this Agreement in the event of a general assignment for the benefit of creditors
of the other Party, or if proceedings of a case are commenced in any court of
competent jurisdiction by or against such other Party seeking (a) such other
Party’s reorganization, liquidation, dissolution, arrangement or winding up, or
the composition or readjustment of its debts, (b) the appointment of a receiver
or trustee for or over such other Party’s property, or (c) similar relief in
respect of such other Party under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debt and, in each
case of clauses (a) through (c) such proceedings shall continue un-dismissed, or
an order with respect to the foregoing shall be entered and continue unabated,
for a period of more than [***].

16.4Termination or Suspension of Collaboration Study due to Material Safety
Issue or Clinical Hold.  

(a)Either Party shall have the right to suspend or terminate the applicable
Collaboration Study immediately upon written notice if it reasonably deems it
necessary to protect the safety, health or welfare of subjects enrolled in any
Collaboration Study due to the existence of a Material Safety Issue.  In the
event of a termination of a Collaboration Study due to a Material Safety Issue,
prior to the terminating Party providing written notice, each Party’s safety
committee shall, to the extent practicable, meet and discuss in good faith the
safety concerns raised by the terminating Party and consider in good faith the
input, questions and advice of the non-terminating Party, but should any dispute
arise in such discussion, the dispute resolution process set forth in Section
3.7 or Article 15 shall not apply to such dispute and the terminating Party
shall have the right to issue such notice and such termination shall take effect
without the Parties first following the procedures set forth in Section 3.7 or
Article 15.

(b)If a Clinical Hold with respect to any of the BMS Assets, Nektar Assets or
Third Party Assets used in a Collaboration Study should arise at any time after
the Effective Date,

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 118

--------------------------------------------------------------------------------

 

 

the Parties will meet and discuss the basis for the Clinical Hold, how long the
Clinical Hold is expected to last and how they might address the issue that
caused the Clinical Hold.  If, after [***] of discussions following the Clinical
Hold, either Party reasonably concludes that the issue is not solvable or that
unacceptable and material additional costs or delays have been or will continue
to be incurred in the conduct of the applicable Collaboration Study, then such
Party may immediately suspend or terminate the applicable Collaboration Study.

16.5BMS Right to Terminate without Cause.  

(a)BMS shall have the right to terminate this Agreement in its entirety (but not
in part) without cause at any time after the completion, discontinuation or
cancellation of all of the Initial Trials in accordance with this Agreement in
the event that no Regulatory Approval is obtained on the basis of the results of
any of the Initial Trials, subject to a six (6) month prior notice to Nektar.

(b)Provided that all of the Initial Trials have been completed, discontinued or
cancelled in accordance with this Agreement, BMS shall have the right to
terminate this Agreement in its entirety (but not in part) without cause at any
time after the first (1st) anniversary of the First Commercial Sale of the first
Product, subject to a twelve (12) month prior notice to Nektar after such First
Commercial Sale.

(c)In the event of a Change of Control of Nektar, BMS shall have the right to
terminate this Agreement in its entirety (but not in part) without cause at any
time after the First Commercial Sale of the first Product, subject to a six (6)
month prior notice to the Nektar Successor after such First Commercial Sale.

(d)At Nektar’s request after the effective date of the termination of this
Agreement pursuant to this Section 16.5, BMS will provide Nektar, free of
charge, with the BMS Compound, ipilimumab and any other BMS Asset owned by BMS
(subject to any Third Party limitations or obligations, including as may be
further limited following a Change of Control pursuant to Section 17.12(b)) for
which a BLA has been Filed or for which a BLA Regulatory Approval has been
provided, for use in Clinical Trials of a Combined Therapy of a combination of
Nektar Assets with such BMS Assets (whether or not also with any Third Party
Assets), pursuant to one or more clinical collaboration agreements to be entered
into by Nektar and BMS.  Nektar’s right to request quantities of such BMS Assets
pursuant to this Section 16.5 will terminate on the [***] of the effective date
of the termination of this Agreement pursuant to this Section 16.5.

16.6Effect of Termination.  

(a)Termination for Any Reason.  Upon any termination under this Article 16 (for
the avoidance of any doubt in the case of a termination with respect to one or
more particular Products, compounds or assets the following provisions shall
only apply to such particular Products, compounds or assets being terminated
and, therefore, shall have no application or effect

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 119

--------------------------------------------------------------------------------

 

 

on any of the other Products, compounds, assets or country(ies) not being
terminated), the provisions of this Section 16.6 shall apply:

(i)Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release either Party from any obligation or liability which, at
the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination. If applicable, upon termination of this Agreement, the Parties
shall remain responsible pursuant to the terms of this Agreement for any
expenses that are associated with terminating any ongoing Clinical Trial work or
resulting from such ongoing activities under this Agreement solely to the extent
such activities are deemed reasonably necessary by the JDC based on reasonable
medical judgment to protect the health of subjects participating in any
Collaboration Study or Independent Study.

(ii)Shared Profits. Upon the effective date of the termination of this
Agreement, BMS shall not share any additional global Commercialization profits
with respect to any Product after the effective date of the termination of this
Agreement.

(iii)Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
expiration or termination of this Agreement by a Party shall be without
prejudice to other remedies such Party may have at law or equity.

(iv)Regulatory Filings and Data.  BMS shall transfer, and shall cause each of
its Affiliates and sublicensees to transfer, to Nektar any and all regulatory
filings and Regulatory Documentation (other than INDs and related data, the
obligations with respect to which are set forth in Section 16.6(b)(ii)),
directly related to any Nektar Compound or Product, and upon Nektar’s request,
shall make available to Nektar any other relevant information and documentation
reasonably related to such regulatory filings and Regulatory Documentation
(including non-clinical, preclinical and clinical data that are held by or
reasonably available to BMS, its Affiliates or sublicensees), but without any
obligation to transfer BMS Regulatory Documentation. BMS shall take such actions
an execute such other instruments, assignments and documents as may be necessary
to effect the transfer of rights under such regulatory filings and Regulatory
Documentation to Nektar.  If Applicable Law prevents or delays the transfer of
ownership of any such regulatory filings or Regulatory Documentation to Nektar,
BMS hereby grants to Nektar an irrevocable right of access and Right of Cross
Reference to such regulatory filings and Regulatory Documentation for the
Products, and shall cooperate fully to make the benefits of such regulatory
filings and Regulatory Documentation available to Nektar or its designee.

(v)Domain Names.  Upon the effective date of the termination of this Agreement,
BMS hereby assigns and shall cause to be assigned to Nektar all Internet domain
names incorporating the applicable Product Marks or any variation or part of
such Product Mark(s) as its URL address or any part of such address, for domains
outside the

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 120

--------------------------------------------------------------------------------

 

 

United States.  It is understood that such assignment shall not include the name
of BMS or any of its Affiliates, nor the corporate logo, service mark, or
trademark for BMS or for any of its Affiliates as a corporate entity or any BMS
Asset.

(vi)Wind-Down.  The Parties shall use reasonable efforts to wind down activities
under this Agreement in a reasonable manner and avoid incurring any additional
expenditures or non-cancellable obligations; provided that, in the case of
termination, the applicable Lead Party may continue to dose subjects enrolled in
any then On-Going Collaboration Study through completion of the applicable
Protocol if dosing is in due regard for patient safety or required by the
applicable Regulatory Authority(ies) or Applicable Law(s).  The Development
licenses to BMS and Nektar in Sections 11.1(a) and 11.2(a) shall continue, as
the case may be, through such Development wind-down activities.  Any wind-down
activities under this Agreement will include the return to BMS, or destruction,
of all BMS Assets provided to Nektar and not consumed or planned to be consumed
in any applicable On-Going Collaboration Studies or ongoing Independent Studies,
and the return to Nektar, or destruction, of all Nektar Assets provided to BMS
and not consumed or planned to be consumed in any applicable On-Going
Collaboration Studies or ongoing Independent Studies.  

(vii)No Restrictions.  Upon the effective date of the termination of this
Agreement, neither Party (nor any successor thereto) shall have any further
obligations or limitations imposed upon it under Sections 7.3(d) or 7.3(e).

(viii)Post-Termination Product Liability Losses. In the event a Party or any of
its Affiliates incurs any Losses described in Section 14.1(e), Section 14.1(f),
Section 14.2(d) or Section 14.2(f) after the effective date of the termination
of this Agreement and after the final reconciliation of Net Profits under
Section 9.5 in accordance with Article 9, which Losses are attributable to sales
or other activities under this Agreement, each Party shall be responsible for
such Losses (but only to the extent attributable to sales or other activities
under this Agreement prior to the effective date of the termination of this
Agreement) as set forth in Section 14.3.  Each Party will promptly pay the other
Party its share of any such Losses after receipt of reasonably detailed
supporting documentation evidencing such Losses.

(b)BMS Termination for Convenience; Nektar Termination for Cause. In the event
that BMS terminates this Agreement pursuant to Section 16.5, or Nektar
terminates this Agreement pursuant to Section 16.2, the provisions of this
Section 16.6(b) shall apply in addition to the provisions of Section 16.6(a).

(i)Transition.  BMS agrees, and agrees on behalf of its Affiliates, to
reasonably cooperate with Nektar and its designee(s) to facilitate a smooth,
orderly and prompt transition of the program and activities with respect to
Nektar Compounds and Products, including any ongoing Development, Manufacturing
and Commercialization of Nektar Compounds or Products, to Nektar or its
designee(s), during the wind-down period.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 121

--------------------------------------------------------------------------------

 

 

(ii)On-Going Trials. In the event that any further Collaboration Study (after
completion of all the Initial Trials) with respect to Products has been
initiated (i.e., first patient dosed) and is on-going as of the effective date
of the termination of this Agreement (each, an “On-Going Collaboration Study”),
BMS shall continue to fund BMS’s share of Development Costs with respect to such
On-Going Collaboration Study pursuant to Section 6.2 and 6.3.  In addition, if
there are any On-Going Collaboration Studies or Independent Studies being
conducted by or under authority of BMS or its Affiliate at the time of notice of
termination, BMS agrees, as Nektar may request, to (A) promptly transition to
Nektar or its designee some or all of such On-Going Collaboration Studies or
Independent Studies and the activities and INDs related to or supporting such
Clinical Trials, (B) continue to conduct such On-Going Collaboration Studies and
Independent Studies through their completion after the effective date of such
termination, or (C) terminate such On-Going Collaboration Studies and
Independent Studies in a manner consistent with Applicable Laws; provided,
however, that neither BMS nor its Affiliate shall be required to continue an
On-Going Collaboration Study or Independent Study if a Party (1) reasonably
deems there to be a Material Safety Issue for such On-Going Collaboration Study
or Independent Study or (2) receives communications from a Regulatory Authority
ordering or suggesting the discontinuation of such On-Going Collaboration Study
or Independent Study.  The license granted to BMS in Section 11.1(a)  shall
terminate upon the later of (X) the transition to Nektar of all such requested
On-Going Collaboration Studies, Independent Studies, activities and INDs; (Y)
the completion of all such On-Going Collaboration Studies and Independent
Studies; or (Z) such termination of all such On-Going Collaboration Studies and
Independent Studies.

(iii)Commercialization Wind-Down. If requested by Nektar, BMS and its Affiliates
and sublicensees shall continue to Commercialize (in accordance with this
Agreement) Products already commercially launched as of the effective date of
the termination (the “Launched Products”) in each country requested by Nektar
within the Territory, in accordance with the terms and conditions of this
Agreement and the license grant in Section 11.1(b), for a period requested by
Nektar not to exceed [***].  Any Launched Products Commercialized by BMS or its
Affiliates or sublicensees during the Agreement Wind-Down Period shall be
subject to the applicable payments under Article 9. After the Agreement
Wind-Down Period (or the earlier termination thereof by Nektar), (X) the license
granted to BMS in Section 11.1(b) shall terminate and (Y) BMS and its Affiliates
and sublicensees shall no longer have any rights to Commercialize any Products
hereunder.  For clarity, nothing in this Section shall limit BMS’s rights to
Commercialize the BMS Assets to their Labels or as permitted by and in
accordance with Applicable Law.

(iv)Manufacturing; Inventory.  If BMS exercised the Manufacturing Option and
Manufacturers Nektar Compounds and Products prior to the effective date of the
termination of this Agreement, then BMS (or its Affiliate) shall continue to
Manufacture such Nektar Compound or Product for Nektar, at a price equal to
[***], from the date of notice of such termination until such time as Nektar is
able, using [***], to

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 122

--------------------------------------------------------------------------------

 

 

increase its own Manufacturing or secure an acceptable alternative commercial
manufacturing source from which sufficient quantities of such Nektar Compound or
Product may be procured and legally sold throughout the Territory, but in any
event no longer than [***].  If BMS exercised the Manufacturing Option and has a
Third Party Manufacture Nektar Compounds or Products on BMS’s or its Affiliate’s
behalf prior to the effective date of the termination of this Agreement, upon
request of Nektar, BMS shall use Commercially Reasonable Efforts to transfer the
applicable Manufacturing contract to Nektar on or promptly after the effective
date of the termination of this Agreement. Prior to expiration of the Agreement
Wind-Down Period, Nektar shall have the right to purchase from BMS, and BMS
shall sell to Nektar, if requested by Nektar, all of BMS’s and its Affiliate’s
existing inventory of Nektar Compounds and Products at a price equal to BMS’s
Fully Burdened Cost to Manufacture any Nektar Compound or Product (taking into
account the portion, if any, of such Clinical Manufacturing Costs or Fully
Burdened Costs to Manufacture any Nektar Compounds or Products for
Commercialization for such inventory previously shared by Nektar under this
Agreement).  The license granted to BMS in Section 11.1(c) shall terminate upon
the later of (X) the end of the eighteen (18) months after the effective date of
the termination of this Agreement or (Y) the transfer of the applicable Third
Party Manufacturing contract to Nektar.

(v)Loss Carry-Forward.  The Parties acknowledge and agree that any outstanding
Loss Carry-Forward and Nektar Excess Development Cost as of the effective date
of the termination of this Agreement are not liabilities or obligations that
have accrued on behalf of Nektar and are only reimbursed to BMS as set forth in
Sections 6.4 and 9.4, as applicable, and Nektar shall have no obligation to
reimburse or repay BMS for any unrecouped Loss Carry-Forward or Nektar Excess
Development Cost outstanding on the effective date of the termination of this
Agreement after the final reconciliation of Net Profit under Section 9.5.

(vi)BMS Assets.  The licenses granted to Nektar in Section 11.2, and the access
to BMS Assets provided pursuant to Section 16.5(d), shall continue.  In
addition, if there are any Launched Products (whether existing as of the
effective date of termination or commercially launched thereafter), [***].  

(c)BMS Termination for Cause. In the event that BMS terminates this Agreement
pursuant to Section 16.2, the provisions of this Section 16.6(c) shall apply in
addition to the provisions of Section 16.6(a).

(i)Transition. BMS agrees, and agrees on behalf of its Affiliates, to reasonably
cooperate with Nektar and its designee(s) to facilitate a smooth, orderly and
prompt transition of the program and activities with respect to Nektar Compounds
and Products, including any ongoing Development, Manufacturing and
Commercialization of Nektar Compounds or Products, to Nektar or its designee(s),
during the wind-down period; provided, however that BMS and its Affiliates shall
not be obligated to continue any On-

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 123

--------------------------------------------------------------------------------

 

 

Going Collaboration Studies (except as necessary to transfer or wind down
pursuant to Section 16.6(c)(ii)).

(ii)On-Going Trials. If there are any On-Going Collaboration Studies being
conducted by or under authority of BMS or its Affiliate at the time of notice of
termination, BMS agrees, as Nektar may request, to (A) promptly transition to
Nektar or its designee some or all of such On-Going Collaboration Studies and
the activities and INDs related to or supporting such Clinical Trials or (B)
terminate such On-Going Collaboration Studies in a manner consistent with
Applicable Laws.  The license granted to BMS in Section 11.1(a) shall terminate
upon the later of (X) the transition of all such requested On-Going
Collaboration Studies, activities and INDs; and (Y) such termination of such
On-Going Collaboration Study.

(iii)Commercialization.  The license granted to BMS in Section 11.1(b) shall
terminate upon the effective date of the termination of this Agreement.

(iv)Manufacturing; Inventory. If BMS exercised the Manufacturing Option and
Manufacturers Nektar Compounds and Products prior to the effective date of the
termination of this Agreement, then BMS (or its Affiliate) shall continue to
Manufacture such Nektar Compound or Product for Nektar, at a price equal to
[***], from the date of notice of such termination until such time as Nektar is
able, using [***] to do so, to secure an acceptable alternative commercial
manufacturing source from which sufficient quantities of such Nektar Compound or
Product may be procured and legally sold throughout the Territory, but in any
event no longer than [***] after the effective date of the termination of this
Agreement. If BMS exercised the Manufacturing Option and has a Third Party
Manufacture Nektar Compounds or Products on BMS’s or its Affiliate’s behalf at
the time of termination, upon request of Nektar prior to the effective date of
the termination of this Agreement, BMS shall use [***] to transfer the
applicable Manufacturing contract to Nektar on or promptly after the effective
date of the termination of this Agreement. Prior to expiration of the Agreement
Wind-Down Period, Nektar shall have the right to purchase from BMS, and BMS
shall sell to Nektar if requested by Nektar, all of BMS’s and its Affiliate’s
existing inventory of Nektar Compounds and Products at a price equal to
[***].  The license granted to BMS in Section 11.1(c) shall terminate upon the
later of [***].

16.7Survival.  The following Articles and Sections of this Agreement and all
definitions relating thereto shall survive any expiration or termination of this
Agreement for any reason:  Article 1 (“Definitions”), Section 3.2(e)(iv),
Section 3.2(e)(v), Section 6.4 (except in the event that BMS terminates this
Agreement pursuant to Section 16.5, or Nektar terminates pursuant to Section
16.2), Section 9.4(a) solely in relation to the reimbursement of any Loss
Carry-Forward (except in the event that BMS terminates this Agreement pursuant
to Section 16.5, or Nektar terminates pursuant to Section 16.2), Section 9.5
(“Calculation and Payment of Net Profit/Net Loss Share”) (to the extent
necessary to reconcile Net Profits earned during the Term), Section 9.7
(“Procedures For Development Cost Reporting and Reconciliation: Collaboration
Studies and Independent

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 124

--------------------------------------------------------------------------------

 

 

Studies”) (to the extent necessary to reconcile Development Costs incurred
during the Term or Opt-Out Development Costs), Sections 9.9 through 9.15,
Section 10.1 (“Regulatory Approval”), Sections 10.3 through 10.7, Section 10.8
(last sentence only), Section 11.4 (“No Implied Licenses”), Section 11.5
(“Inventions”), Section 11.6 (“Infringement of Patent Rights by Third Parties”)
(solely with respect to Joint Collaboration Patent Rights and Joint Third Party
Patent Rights), Section 11.7 (“Infringement of Third Party Rights”), Section
11.8 (“Samples”), Article 12 (“Confidentiality”), Section 13.19 (“Disclaimer of
Warranty”), Article 14 (“Indemnification”), Section 15.2 (“Commercial &
Financial Disputes”), Section 16.6 (“Effect of Termination”), Section 16.7
(“Survival”) and Article 17 (“Miscellaneous”); Sections 6.1, 6.2, 6.3 (for the
time period that BMS is performing Development activities pursuant to Section
16.6); Article 4 and Sections 3.4, 3.10, 5.3, 5.4, 7.3(h), 7.3(i), 7.3(j) (as
applicable, and solely for the time period that BMS is (a) winding-down
Development activities under this Agreement, (b) continuing to conduct On-Going
Collaboration Studies and Independent Studies, (c) supplying BMS Assets for such
On-Going Collaboration Studies and ongoing Independent Studies, or (d)
Manufacturing (or having Manufactured) and supplying Nektar Compounds or
Products to Nektar, in each case pursuant to Section 16.6); Sections 8.1, 8.6,
8.7, 8.8, 8.9, 8.10, 8.11, 8.13, 8.14, 8.15 and 8.16 (as applicable, and solely
for the Applicable Wind-Down Period, in each case pursuant to Section
16.6(b)(iii)); Sections 9.5 and 9.7 (as applicable, and solely for the time
period necessary to reconcile costs and expenses for Commercialization,
Development and Manufacturing activities performed pursuant to Section 16.6); as
well as any other Sections necessary to give them effect.  Furthermore, any
other provisions required to interpret the Parties’ rights and obligations under
this Agreement shall survive to the extent required.  Except as otherwise
provided in this Article 16, all rights and obligations of the Parties under
this Agreement, including any licenses granted hereunder, shall terminate upon
termination of this Agreement for any reason.

Article 17

MISCELLANEOUS

17.1Effective Date.

(a)Other than the provisions of this Section 17.1 and Article 12
(Confidentiality), the rights and obligations of the Parties under this
Agreement shall not become effective until: (i) any waiting period (and any
extension thereof) applicable to the transactions contemplated by this Agreement
and the SPA under HSR (as defined in the SPA) shall have expired or earlier been
terminated; (ii) no injunction (whether temporary, preliminary or permanent)
prohibiting consummation of the transactions contemplated by this Agreement and
the Investment Agreements or any material portion hereof shall be in effect;
(iii) no judicial or administrative proceeding opposing consummation of all or
any part of this Agreement and the SPA shall be pending; and (iv) achievement of
the Closing and receipt by Nektar of the amounts set forth in Section 9.1 (the
date all these conditions are satisfied being the “Effective Date”).  Upon the
occurrence of the Effective Date, all provisions of this Agreement and the SPA
shall become effective automatically without the need for further action by the
Parties.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 125

--------------------------------------------------------------------------------

 

 

(b)If the Effective Date has not occurred within one hundred and eighty (180)
calendar days of the Execution Date, this Agreement may be terminated by either
Party on written notice to the other Party.

(c)For the period between the Execution Date and the Effective Date, neither
Party shall:

(i)enter into any agreement with any Third Party that is in conflict with the
rights granted to the other Party under this Agreement, had this Agreement been
effective during such period, and shall not take any action that would in any
way prevent it from granting the rights granted to the other Party under this
Agreement, had this Agreement been effective during such period, or that would
otherwise materially conflict with or materially adversely affect the rights
granted to the other Party under this Agreement, had this Agreement been
effective during such period; nor

(ii)enter, without to the other Party’s prior written consent, into any
agreement with any Third Party relating to the conduct of a Clinical Trial
(excluding any Clinical Trial under the Clinical Trial Agreement) for a
Collaboration Therapy, including any Clinical Trials that would be prohibited to
be conducted pursuant to Section 7.3(d) had this Agreement become effective on
the Execution Date.

17.2Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code.  Further,
the Parties agree (a) the intellectual property rights granted hereunder by each
Party are personal to, and non-delegable by, the licensee and (b) that each of
them, as licensee of rights and licenses under this Agreement, will retain and
may fully exercise all of its rights and elections to the extent permitted under
Applicable Laws, including the U.S. Bankruptcy Code.

17.3Entire Agreement.  This Agreement, including the Exhibits and Schedules
hereto and together with any ancillary agreements required hereunder, sets forth
the complete, final and exclusive agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements and understandings
between the Parties with respect to such subject matter (including the Clinical
Trial Agreement to the extent set forth in Section 2.1(b)).  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to such
subject matter other than as are set forth in this Agreement.  All Exhibits and
Schedules attached hereto are incorporated herein as part of this Agreement.  In
the event of a conflict between the Joint Development Plan or the
Commercialization Plan and Budget, on the one hand, and this Agreement, on the
other hand, the terms of this Agreement shall govern.  

17.4Governing Law.  This Agreement and all claims relating to or arising out of
this Agreement or the breach thereof shall be governed and construed in
accordance with the internal

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 126

--------------------------------------------------------------------------------

 

 

laws of the State of New York, USA, excluding any choice of law rules that may
direct the application of the laws of another jurisdiction.  The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

17.5Submission to Jurisdiction.  Each Party (a) submits to the jurisdiction of
the state and federal courts sitting in New York, New York, with respect to
actions or proceedings arising out of or relating to this Agreement in which a
Party brings an action in aid of arbitration, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court, other than an action or
proceeding seeking injunctive relief or brought to enforce an arbitration ruling
issued pursuant to Article 15. Each Party waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought. Each Party may
make service on the other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 17.8.  Nothing in this Section 17.5, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by Applicable Law.

17.6Injunctive Relief.  Notwithstanding anything herein to the contrary, a Party
will be entitled to an injunction or other injunctive relief from any court of
competent jurisdiction, without posting bond or other security, in order to
prevent immediate and irreparable injury, loss or damage on a provisional basis,
which remedy such Party will be entitled to seek in any court of competent
jurisdiction.  For the avoidance of doubt, if either Party (a) discloses
Confidential Information of the other Party other than as permitted under
Article 12; (b) uses (in the case of Nektar) the BMS Assets or BMS Technology or
(in the case of BMS) the Nektar Compound or Nektar Technology in any manner
other than as expressly permitted under this Agreement; or (c) otherwise is in
material breach of this Agreement and such material breach could cause immediate
harm to the value of the Nektar Compound (by BMS) or the BMS Assets (by Nektar),
the other Party shall have the right to an injunction or other equitable relief
precluding the other Party from continuing its activities related to the
applicable activity without waiting for the conclusion of the dispute resolution
procedures under Section 15.1, which remedy such Party will be entitled to seek
in any court of competent jurisdiction.

17.7Force Majeure.  If either Party is affected by any extraordinary, unexpected
and unavoidable event, including acts of God, floods, fires, riots, terrorism,
war, accidents, labor disturbances, breakdown of plant or equipment, lack or
failure of transportation facilities, unavailability of equipment, sources of
supply or labor, raw materials, power or supplies, infectious diseases of
animals, or by the reason of any law, order, proclamation, regulation,
ordinance, demand or requirement of the relevant government or any sub-division,
authority or representative thereof (provided that in all such cases the Party
claiming relief on account of such event can demonstrate that such event was
extraordinary, unexpected and unavoidable by the exercise of reasonable care)
(“Force Majeure”), it will as soon as reasonably practicable notify the other
Party of the nature and extent thereof and take all reasonable steps to overcome
the Force Majeure and to minimize the loss occasioned to the other
Party.  Neither Party will be deemed to be in breach of this Agreement or
otherwise be liable to the other Party by reason of any delay in

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 127

--------------------------------------------------------------------------------

 

 

performance or nonperformance of any of its obligations hereunder to the extent
that such delay and nonperformance is due to any Force Majeure of which it has
notified the other Party; provided, however, that such delay or nonperformance
shall be excused for up to a maximum of [***], after which time the Parties will
negotiate in good faith any modifications of the terms of this Agreement that
may be necessary to arrive at an equitable solution.

17.8Notices.  Any consent, notice, report or other communication required or
permitted to be given or made under this Agreement by one of the Parties to the
other Party will be delivered in writing by one of the following means and be
effective: (a) upon receipt, if delivered personally; (b) when sent, if sent via
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending Party and the sending Party does not immediately
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient); (c) when sent, if
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending Party); or (d) when
delivered by a reputable, commercial overnight courier; provided in all cases
addressed to such other Party at its address indicated below, or to such other
address as the addressee will have last furnished in writing to the addressor
and will be effective upon receipt by the addressee.

 

For Nektar:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  Chief Medical Officer

 

With a copy to:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  SVP & General Counsel

 

For BMS:

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, NJ 08543-4000
Attention:  VP, Business Development

 

With a copy to:

Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, NJ 08543-4000
Attention:  VP & Assistant General Counsel, Licensing and Business Development

Written confirmation of receipt (x) given by the recipient of such notice,
(y) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date and recipient facsimile number or (z) provided by an
overnight courier service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 128

--------------------------------------------------------------------------------

 

 

with clause (a), (c) or (d) above, respectively.  A copy of the e-mail
transmission containing the time, date and recipient e-mail address shall be
rebuttable evidence of receipt by e-mail in accordance with clause (b) above.

17.9No Waiver; Modifications.  It is agreed that no waiver by a Party hereto of
any breach or default of any of the covenants or agreements set forth herein
shall be deemed a waiver as to any subsequent or similar breach or default.  The
failure of either Party to insist on the performance of any obligation hereunder
shall not be deemed a waiver of any such obligation.  No amendment,
modification, waiver, release or discharge to this Agreement shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

17.10No Strict Construction.  This Agreement has been prepared jointly and shall
not be strictly construed against either Party.  No presumption as to
construction of this Agreement shall apply against either Party with respect to
any ambiguity in the wording of any provision(s) of this Agreement irrespective
of which Party may be deemed to have authored the ambiguous provision(s).

17.11Independent Contractor.  This Agreement will not constitute, create or
otherwise imply a joint venture, partnership or formal business organization of
any kind, and no employee or contractor of either Party or its Affiliates will
be considered an employee or contractor of the other Party or its
Affiliates.  Each Party to this Agreement will act as an independent contractor
and not as an agent or legal representative of the other.  Neither Party will
have the right or authority to assume, create or incur any Third Party liability
or other obligation or liability of any kind, express or implied, against or in
the name of or on behalf of the other Party except as expressly set forth in
this Agreement.

17.12Assignment.  

(a)Assignment Generally.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, each Party may, without such consent, assign this
Agreement and its rights and obligations hereunder: (i) to any of its
Affiliates, in whole or in part; (ii) in connection with the transfer or sale of
all or substantially all of the portion of its business to which this Agreement
relates or in the event of its merger or consolidation with a Third Party; or
(iii) pursuant to a Change of Control.  Any permitted assignee will assume all
of the applicable obligations of its assignor under this Agreement in writing
concurrent with the assignment. Notwithstanding the foregoing, Nektar may assign
any or all of its rights under Article 9 in connection with a financing
transaction, and BMS agrees that, upon written notice from Nektar (or any
permitted assignee under this Section 17.12), BMS shall deliver any future
payments, together with any reports, notices or statements contemplated under
Article 9, in accordance with the directions in such written notice.  Any
purported assignment or attempted assignment by any Party in violation of the
terms of this Section 17.12 shall be null and void and of no legal
effect.  Except as otherwise provided herein, this Agreement shall be binding

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 129

--------------------------------------------------------------------------------

 

 

upon and inure to the benefit of the Parties and their successors and permitted
assigns under this Section 17.12.  

(b)Change of Control.  Notwithstanding anything to the contrary herein, Nektar
Assets shall not include (i) any assets Controlled by a Nektar Successor or any
of its Affiliates prior to the effective date of a Change of Control of Nektar
or (ii) acquired by a Nektar Successor or any of its Affiliates after the
effective date of a Change of Control of Nektar, and BMS Assets shall not
include (x) any assets Controlled by a BMS Successor or any of its Affiliates
prior to the effective date of a Change of Control of BMS or (y) acquired by a
BMS Successor or any of its Affiliates after the effective date of a Change of
Control of BMS (with BMS Successor and Change of Control of BMS having
correlative meanings to Nektar Successor and Change of Control of Nektar,
mutatis mutandis).  In the event of a Change of Control of Nektar, certain
obligations or rights set forth in each following Sections shall terminate or be
modified as set forth therein: 5.5 (Manufacturing Option); 6.4 (Nektar Annual
Development Cost Cap); 7.3 (Independent Studies: Rights and Limitations); 8.12
(BMS Combination Commercialization Option); 9.4 (Global Commercial Profit
Sharing); and 16.5 (BMS Right to Terminate without Cause).

17.13Headings.  The captions to the several Sections and Articles hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

17.14Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such executed signature page shall create a valid and binding obligation of the
Party executing it (or on whose behalf such signature page is executed) with the
same force and effect as if such executed signature page were an original
thereof.

17.15Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from and (d) in lieu of such illegal, invalid or unenforceable
provision, the Parties shall negotiate in good faith a substitute legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as possible and as reasonably acceptable to the Parties.

17.16Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations. Subject to the terms of this Agreement, either
Party may use one or more of its Affiliates to perform

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 130

--------------------------------------------------------------------------------

 

 

its obligations and duties hereunder, provided that such Party so notifies the
other Party in writing and provided further that such Party shall remain liable
hereunder for the prompt payment and performance of all of its obligations
hereunder.

17.17Further Assurance.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and shall do and cause
to be done such further acts and things, including the filing of any
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in order to perfect any license,
assignment or other transfer of any properties or rights under or pursuant to
this Agreement.

17.18No Benefit to Third Parties.  The representations, warranties and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.

[Signature page follows]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 131

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized
representatives as of the Execution Date.

Nektar TherapeuticsBristol-Myers Squibb Company




By: /s/ Howard W. RobinBy: /s/ Giovanni Caforio


Name: Howard W. RobinName: Giovanni Caforio

Title:   President and Chief Executive OfficerTitle:  Chairman and Chief
Executive Officer

Date: February 13, 2018Date: February 13, 2018

 

 

Signature Page to Strategic Collaboration Agreement



--------------------------------------------------------------------------------

 

Index of Exhibits and Schedules

Exhibit A – Share Purchase Agreement

Exhibit B – Investor Agreement

 

 

Schedule 1.34 – Clinical Manufacturing Costs

Schedule 1.43 – Collaboration Therapies

Schedule 1.70 – Development Costs

Schedule 1.156(a) – NKTR-214

Schedule 1.156(b)(1) – [***]

Schedule 1.156(b)(2) – [***]

Schedule 3.1 – Initial Joint Development Plan

Schedule 3.4(c) – List of Existing CROs, Investigators and Third Party
Contractors

Schedule 5.2(a)(iii) – Third Party Manufacturers

Schedule 5.5(d)(i) – NKTR-214 Technology Transfer by Nektar

Schedule 5.5(d)(ii) – PEG Reagent Technology Transfer by Nektar

Schedule 6.3 – Combined Therapy Collaboration Study Development Cost Allocation

Schedule 7.2 – Current Studies

Schedule 12.5 – Initial Press Release

 

 

 




 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SHARE PURCHASE AGREEMENT

 

Please refer to Exhibit 10.1 filed with Nektar Therapeutics’ Current Report on
Form 8-K filed with the SEC on February 14, 2018.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit

--------------------------------------------------------------------------------

 

EXHIBIT B

 

INVESTOR Agreement

 

Please refer to Exhibit 4.1 filed with this quarterly report on Form 10-Q.

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Schedule 1.34

 

Clinical Manufacturing Costs

 

Subject to JMC approval, Clinical Manufacturing Costs includes the following
internal and external costs and expenses related to the Development, Manufacture
and supply of the Nektar Compounds for Collaboration Studies, Independent
Studies and other Joint Development Plan activities:

 

A.

Manufacturing process, formulation and delivery system development and
validation;

 

B.

Manufacturing scale-up (including capital expenditures therefor) and
improvements;

 

C.

Stability testing;

 

D.

Quality assurance/quality control development;

 

E.

Qualification and validation of Third Party contract manufacturers and subject
to the terms and conditions of this Agreement;

 

F.

Internal costs (including labor) for Manufacture of Nektar Assets; and

 

G.

External costs (e.g., Third Party manufacturing or supply agreements) for
Manufacture of the Nektar Compound and other Nektar Assets (as applicable) for
use in clinical studies and other development activities.

 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 1.43

COLLABORATION THERAPIES

No.

Lines and Indications

MOAs / Targets*

1

[***]

[***]

2

[***]

[***]

3

[***]

[***]

4

[***]

[***]

5

[***]

[***]

6

[***]

[***]

7

[***]

[***]

8

[***]

[***]

9

[***]

[***]

10

[***]

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

11

[***]

[***]

12

[***]

[***]

13

[***]

[***]

14

[***]

[***]

15

[***]

[***]

16

[***]

[***]

17

[***]

[***]

18

[***]

[***]

19

[***]

[***]

20

[***]

[***]

21

[***]

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

 

 

 

-

[***]

 




 

SCHEDULE 1.70

 

Development Costs

 

Development Costs include:

[***]

 

Development Costs exclude:

[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 1.156(a)

 

NKTR-214

 

The IL-2 pathway agonist NKTR-214 is produced by conjugating [***]


 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 1.156(b)(1)

 

[***]

 

[***]

 

 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 1.156(b)(2)

 

[***]

 

[***]

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE 3.1

 

INITIAL JOINT DEVELOPMENT PLAN

 

[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SCHEDULE 3.4(c)

 

LIST OF EXISTING CROS, INVESTIGATORS AND THIRD PARTY CONTRACTORS

 

Vendors/CROs

 

[***]

 

Investigators

 

[***]

 

 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(a)(iii)

 

THIRD PARTY MANUFACTURERS

 

[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 5.5(d)(i)

NKTR-214 Technology Transfer by Nektar

In the event that Nektar is required by this Agreement to make a transfer of any
Nektar Manufacturing Know-How to a BMS facility and/or a facility of a BMS Third
Party contract manufacturer (the “NKTR-214 Contract Manufacturer”) to enable
either BMS and/or the NKTR-214 Contract Manufacturer to manufacture NKTR-214 (a
“NKTR-214 Technology Transfer” and the Nektar Confidential Information and
Nektar Technology to be transferred in any NKTR-214 Technology Transfer the
“NKTR-214 Technology”), then the following provisions shall be applicable.

[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 5.5(d)(ii)

PEG Reagent Technology Transfer by Nektar

In the event that Nektar is required by this Agreement to make a transfer of any
Nektar Manufacturing Know-How to a BMS Facility and/or a facility of a BMS Third
Party contract manufacturer (the “PEG Reagent Contract Manufacturer”) to enable
either BMS and/or the PEG Reagent Contract Manufacturer to manufacture the PEG
Reagent (a “PEG Technology Transfer” and the Nektar Confidential Information and
Nektar Technology to be transferred in any PEG Technology Transfer the “Nektar
PEG Technology”), then the following provisions shall be applicable.

[***]

 

(b)




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

Schedule 6.3

 

Combined Therapy Collaboration Study Development Cost Allocation

 

 

Combined Therapy Collaboration Study Development Cost Allocation:

 

Combinations with Products

Nektar

BMS

Third Party

Doublet with the BMS Compound or any other single BMS Asset or Third Party Asset
sourced by BMS

32.5%

67.5%

-

Doublet with any other Nektar Asset or Third Party Asset sourced by Nektar

82.5%

17.5%

-

Triplet with 2 BMS Assets (which may include the BMS Compound)

22%

78%

-

[***]

[***]

 

In the event that a Collaboration Study includes multi-arm comparative studies
that draw on more than one combination described in the above table (e.g., a
doublet with a BMS Compound plus a triplet with 1 BMS Asset plus 1 Nektar Asset)
the Development Cost allocations between Nektar and BMS shall be a blended rate
based on [***].  Using the example from the prior sentence, [***] 

 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

 

SCHEDULE 7.2

 

CURRENT STUDIES

 

Counterparty / Agreement

Description

 

PRECLINICAL

 

[***]

[***]

 

CLINICAL

 

[***]

[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule

--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE 12.5

 

INITIAL PRESS RELEASE

 

 

Schedule

--------------------------------------------------------------------------------

 

Bristol-Myers Squibb and Nektar Therapeutics Announce Global Development &
Commercialization Collaboration for Nektar’s CD122-biased Agonist, NKTR-214

 

 

•

Collaboration to evaluate the full-potential of NKTR-214 plus Opdivo (nivolumab)
across numerous tumors, based on promising early data from ongoing Phase 1/2
PIVOT clinical study

 

•

Establishes a broad joint clinical development plan combining NKTR-214 with
Opdivo and Opdivo plus Yervoy (ipilimumab) in registration-enabling trials in
more than 20 indications across 9 tumors

 

•

Bristol-Myers Squibb to pay Nektar $1.85 billion upfront, comprised of $1.0
billion in cash and the purchase of ~8.28 million shares of Nektar stock
at $102.60 per share

 

•

Companies to share global profits on NKTR-214, with Nektar receiving 65% and
Bristol-Myers Squibb 35%

 

•

Nektar to book revenue for worldwide sales of NKTR-214 and retains ability to
develop NKTR-214 with other anti-cancer agents

 

•

Bristol-Myers Squibb obtains exclusive rights in 20 indications across 9 tumors
included in the joint clinical development plan for a specified time period

 

(NEW YORK and SAN FRANCISCO, February 14, 2018) - Bristol-Myers Squibb Company
(NYSE:BMY) and Nektar Therapeutics (Nasdaq: NKTR) announced today the companies
have executed a global strategic development and commercialization collaboration
for Nektar’s lead immuno-oncology program, NKTR-214.  Under the collaboration,
the companies will jointly develop and commercialize NKTR-214 in combination
with Bristol-Myers Squibb’s Opdivo (nivolumab) and Opdivo plus Yervoy
(ipilimumab) in more than 20 indications across 9 tumor types, as well as
potential combinations with other anti-cancer agents from either of the
respective companies and/or third parties.

 

NKTR-214, a CD122-biased agonist, is an investigational immuno-stimulatory
therapy designed to selectively expand cancer-fighting T cells and natural
killer (NK) cells directly in the tumor micro-environment and increase PD-1
expression on those immune cells.  

 

“We are excited to bring our leading capabilities and expertise in developing
cancer therapies together with Nektar’s innovative science to jointly develop
and commercialize NKTR-214 in combination with Opdivo and Opdivo plus Yervoy,”
said Giovanni Caforio, M.D., Chairman and CEO, Bristol-Myers Squibb.
“Bristol-Myers Squibb has established Opdivo plus Yervoy as the only approved
immunotherapy combination for cancer patients and built a robust oncology
pipeline. With this commitment to development of NKTR-214, an investigational
therapy designed with a unique approach to harnessing the full potential of the
interleukin-2 pathway, we now have a third validated I-O mechanism that has
demonstrated a clinical benefit in patients, and holds significant potential to
expand the benefits that these immuno-oncology agents can bring to patients with
cancer.”

 

Bristol-Myers Squibb and Nektar have agreed to a joint clinical development plan
to evaluate NKTR-214 with Opdivo and Opdivo plus Yervoy in registration-enabling
clinical trials in more than 20 indications in 9 tumor types including melanoma,
renal cell carcinoma, non-small cell lung cancer, bladder and triple negative
breast cancer. Pivotal studies in renal cell carcinoma and melanoma are expected
to be initiated in mid-2018.

 

 

--------------------------------------------------------------------------------

“Bristol-Myers Squibb, the global leader in immuno-oncology, is the ideal
collaborator to enable us to establish NKTR-214 as a backbone immunotherapy in
the treatment of cancer,” said Howard Robin, President & CEO of Nektar.
"NKTR-214’s ability to grow tumor infiltrating lymphocytes (TILs) in vivo and
replenish the immune system is critically important as many patients battling
cancer lack sufficient TIL populations to benefit from approved checkpoint
inhibitor therapies. This strategic collaboration allows us to very quickly
develop NKTR-214 with the leading approved PD-1 immune checkpoint inhibitor in
numerous registrational trials.  We look forward to our continued relationship
with Bristol-Myers Squibb as we work together to advance cancer treatment for
patients around the world."

 

Transaction Terms

 

Under the terms of the agreement, Bristol-Myers Squibb will make an upfront cash
payment of $1.0 billion and an equity investment of $850 million (8,284,600
shares of Nektar’s common stock at $102.60 per share). Bristol-Myers Squibb has
agreed to certain lock-up, standstill and voting provisions on its share
ownership for a period of five years subject to certain specified exceptions.

 

Nektar is also eligible to receive an additional $1.78 billion in milestones, of
which $1.43 billion are development and regulatory milestones and the remainder
are sales milestones. Nektar will book revenue for worldwide sales of NKTR-214
and the companies will split global profits for NKTR-214 with Nektar receiving
65% and Bristol-Myers Squibb 35%. Bristol-Myers Squibb will retain 100% of
product revenues for its own medicines. The parties also will share development
costs relative to their ownership interest of medicines included in the trials.
For trials in the joint clinical development plan that include NKTR-214 with
Opdivo only, the parties will share development costs with 67.5% allocated to
Bristol-Myers Squibb and 32.5% allocated to Nektar.  For trials in the joint
clinical development plan that include NKTR-214 with Opdivo and Yervoy, the
parties will share development costs with 78% allocated to Bristol-Myers Squibb
and 22% allocated to Nektar.  


Both Bristol-Myers Squibb and Nektar have agreed for a specified period of time
to not commence development with overlapping mechanisms of action in the same
indications as those included in the joint clinical development plan. The
parties are otherwise free to develop NKTR-214 with their own pipeline assets
and/or any other third party compounds. Both parties have agreed to initiate
registration-enabling studies in the joint clinical development plan within 14
months of the effective date of the agreement, subject to allowable delays.


Both parties will jointly commercialize NKTR-214 on a global basis.
Bristol-Myers Squibb will lead global commercialization activities for NKTR-214
combinations with Bristol-Myers Squibb medicines and Nektar will
co-commercialize such combinations in the US, major EU markets and Japan. Nektar
will lead global commercialization activities for NKTR-214 combinations with
either Nektar medicines and/or other third-party medicines.

 

For Bristol-Myers Squibb, the transactions are expected to be dilutive in 2018
and 2019 to the company’s non-GAAP EPS by $0.05 and $0.20, respectively. Nektar
and Bristol-Myers Squibb currently expect to complete the transaction during the
second quarter of 2018, subject to the expiration or termination of applicable
waiting periods under all applicable US antitrust laws and the satisfaction of
other usual and customary closing conditions. Further details of the agreement
can be found in Nektar’s Form 8-K filed today with the Securities and Exchange
Commission.  Sidley Austin LLP is acting as legal counsel to Nektar for the
strategic



--------------------------------------------------------------------------------

collaboration agreement and equity investment.


Nektar and Bristol-Myers Squibb entered into a clinical collaboration in
September of 2016 to evaluate the potential for the combination of Opdivo and
NKTR-214 to show improved and sustained efficacy and tolerability above the
current standard of care. The Phase 1/2 PIVOT clinical study is ongoing in over
350 patients with melanoma, kidney, non-small cell lung cancer, bladder, and
triple-negative breast cancers.

 

Nektar Conference Call with Analysts & Investors

 

Nektar will host a conference call and webcast presentation today, February 14,
2018 at 8:00 a.m. Eastern Time to discuss the transaction. The call can be
accessed by dialing (877) 881-2183 (U.S.) or (970) 315-0453 (international), and
entering passcode 2289559. To access the live webcast, or the subsequent
archived recording, visit the Investor Events section of the Nektar website at
http://ir.nektar.com/events-and-presentations/events. The webcast will be
available for replay on Nektar’s website for two weeks following the call.

 

About NKTR-214

 

NKTR-214 is an experimental therapy designed to stimulate cancer-killing immune
cells in the body by targeting CD122 specific receptors found on the surface of
these immune cells, known as CD8+ effector T cells and Natural Killer (NK)
cells.  Growing these tumor-infiltrating lymphocytes (TILs) in vivo and
replenishing the immune system is critically important as many patients battling
cancer lack sufficient TIL populations to benefit from approved checkpoint
inhibitor therapies. In preclinical studies, treatment with NKTR-214 resulted in
a rapid expansion of these cells and mobilization into the tumor
micro-environment.1,2  NKTR-214 has an antibody-like dosing regimen similar to
the existing checkpoint inhibitor class of approved medicines.

 

Bristol-Myers Squibb & Immuno-Oncology: Advancing Oncology Research

At Bristol-Myers Squibb, patients are at the center of everything we do. Our
vision for the future of cancer care is focused on researching and developing
transformational Immuno-Oncology (I-O) medicines for hard-to-treat cancers that
could potentially improve outcomes for these patients.

We are leading the scientific understanding of I-O through our extensive
portfolio of investigational compounds and approved agents. Our differentiated
clinical development program is studying broad patient populations across more
than 50 types of cancers with 14 clinical-stage molecules designed to target
different immune system pathways. Our deep expertise and innovative clinical
trial designs position us to advance I-O/I-O, I-O/chemotherapy, I-O/targeted
therapies and I-O radiation therapies across multiple tumors and potentially
deliver the next wave of therapies with a sense of urgency. We also continue to
pioneer research that will help facilitate a deeper understanding of the role of
immune biomarkers and how patients’ tumor biology can be used as a guide for
treatment decisions throughout their journey.

We understand making the promise of I-O a reality for the many patients who may
benefit from these therapies requires not only innovation on our part but also
close collaboration with leading experts in the field. Our partnerships with
academia, government, advocacy and biotech companies support our collective goal
of providing new treatment options to advance the standards of clinical
practice.



--------------------------------------------------------------------------------

About Opdivo

Opdivo is a programmed death-1 (PD-1) immune checkpoint inhibitor that is
designed to uniquely harness the body’s own immune system to help restore
anti-tumor immune response. By harnessing the body’s own immune system to fight
cancer, Opdivo has become an important treatment option across multiple cancers.

Opdivo’s leading global development program is based on Bristol-Myers Squibb’s
scientific expertise in the field of Immuno-Oncology and includes a broad range
of clinical trials across all phases, including Phase 3, in a variety of tumor
types. To date, the Opdivo clinical development program has enrolled more than
25,000 patients. The Opdivo trials have contributed to gaining a deeper
understanding of the potential role of biomarkers in patient care, particularly
regarding how patients may benefit from Opdivo across the continuum of PD-L1
expression.

In July 2014, Opdivo was the first PD-1 immune checkpoint inhibitor to receive
regulatory approval anywhere in the world. Opdivo is currently approved in more
than 60 countries, including the United States, the European Union and Japan. In
October 2015, the company’s Opdivo and Yervoy combination regimen was the first
Immuno-Oncology combination to receive regulatory approval for the treatment of
metastatic melanoma and is currently approved in more than 50 countries,
including the United States and the European Union.

About Yervoy

Yervoy is a recombinant, human monoclonal antibody that binds to the cytotoxic
T-lymphocyte-associated antigen-4 (CTLA-4). CTLA-4 is a negative regulator of
T-cell activity. Yervoy binds to CTLA-4 and blocks the interaction of CTLA-4
with its ligands, CD80/CD86. Blockade of CTLA-4 has been shown to augment T-cell
activation and proliferation, including the activation and proliferation of
tumor infiltrating T-effector cells. Inhibition of CTLA-4 signaling can also
reduce T-regulatory cell function, which may contribute to a general increase in
T-cell responsiveness, including the anti-tumor immune response. On March 25,
2011, the U.S. Food and Drug Administration (FDA) approved Yervoy 3 mg/kg
monotherapy for patients with unresectable or metastatic melanoma. Yervoy is
approved for unresectable or metastatic melanoma in more than 50 countries.
There is a broad, ongoing development program in place for Yervoy spanning
multiple tumor types.

U.S. FDA-APPROVED INDICATIONS FOR OPDIVO ®

OPDIVO® (nivolumab) as a single agent is indicated for the treatment of patients
with BRAF V600 mutation-positive unresectable or metastatic melanoma. This
indication is approved under accelerated approval based on progression-free
survival. Continued approval for this indication may be contingent upon
verification and description of clinical benefit in the confirmatory trials.

OPDIVO® (nivolumab) as a single agent is indicated for the treatment of patients
with BRAF V600 wild-type unresectable or metastatic melanoma.

OPDIVO® (nivolumab), in combination with YERVOY® (ipilimumab), is indicated for
the treatment of patients with unresectable or metastatic melanoma. This
indication is approved under accelerated approval based on progression-free
survival. Continued approval for this



--------------------------------------------------------------------------------

indication may be contingent upon verification and description of clinical
benefit in the confirmatory trials.

OPDIVO® (nivolumab) is indicated for the treatment of patients with metastatic
non-small cell lung cancer (NSCLC) with progression on or after platinum-based
chemotherapy. Patients with EGFR or ALK genomic tumor aberrations should have
disease progression on FDA-approved therapy for these aberrations prior to
receiving OPDIVO.

OPDIVO® (nivolumab) is indicated for the treatment of patients with advanced
renal cell carcinoma (RCC) who have received prior anti-angiogenic therapy.

OPDIVO® (nivolumab) is indicated for the treatment of adult patients with
classical Hodgkin lymphoma (cHL) that has relapsed or progressed after
autologous hematopoietic stem cell transplantation (HSCT) and brentuximab
vedotin or after 3 or more lines of systemic therapy that includes autologous
HSCT. This indication is approved under accelerated approval based on overall
response rate. Continued approval for this indication may be contingent upon
verification and description of clinical benefit in confirmatory trials.

OPDIVO® (nivolumab) is indicated for the treatment of patients with recurrent or
metastatic squamous cell carcinoma of the head and neck (SCCHN) with disease
progression on or after platinum-based therapy.

OPDIVO® (nivolumab) is indicated for the treatment of patients with locally
advanced or metastatic urothelial carcinoma who have disease progression during
or following platinum-containing chemotherapy or have disease progression within
12 months of neoadjuvant or adjuvant treatment with platinum-containing
chemotherapy. This indication is approved under accelerated approval based on
tumor response rate and duration of response. Continued approval for this
indication may be contingent upon verification and description of clinical
benefit in confirmatory trials.

OPDIVO® (nivolumab) is indicated for the treatment of adult and pediatric (12
years and older) patients with microsatellite instability high (MSI-H) or
mismatch repair deficient (dMMR) metastatic colorectal cancer (CRC) that has
progressed following treatment with a fluoropyrimidine, oxaliplatin, and
irinotecan. This indication is approved under accelerated approval based on
overall response rate and duration of response. Continued approval for this
indication may be contingent upon verification and description of clinical
benefit in confirmatory trials.

OPDIVO® (nivolumab) is indicated for the treatment of patients with
hepatocellular carcinoma (HCC) who have been previously treated with sorafenib.
This indication is approved under accelerated approval based on tumor response
rate and durability of response. Continued approval for this indication may be
contingent upon verification and description of clinical benefit in the
confirmatory trials.

OPDIVO® (nivolumab) is indicated for the adjuvant treatment of patients with
melanoma with involvement of lymph nodes or metastatic disease who have
undergone complete resection.

IMPORTANT SAFETY INFORMATION

WARNING: IMMUNE-MEDIATED ADVERSE REACTIONS



--------------------------------------------------------------------------------

YERVOY can result in severe and fatal immune-mediated adverse reactions. These
immune-mediated reactions may involve any organ system; however, the most common
severe immune-mediated adverse reactions are enterocolitis, hepatitis,
dermatitis (including toxic epidermal necrolysis), neuropathy, and
endocrinopathy. The majority of these immune-mediated reactions initially
manifested during treatment; however, a minority occurred weeks to months after
discontinuation of YERVOY.

Assess patients for signs and symptoms of enterocolitis, dermatitis, neuropathy,
and endocrinopathy and evaluate clinical chemistries including liver function
tests (LFTs), adrenocorticotropic hormone (ACTH) level, and thyroid function
tests at baseline and before each dose.

Permanently discontinue YERVOY and initiate systemic high-dose corticosteroid
therapy for severe immune-mediated reactions.

Immune-Mediated Pneumonitis

OPDIVO can cause immune-mediated pneumonitis. Fatal cases have been reported.
Monitor patients for signs with radiographic imaging and for symptoms of
pneumonitis. Administer corticosteroids for Grade 2 or more severe pneumonitis.
Permanently discontinue for Grade 3 or 4 and withhold until resolution for Grade
2. In patients receiving OPDIVO monotherapy, fatal cases of immune-mediated
pneumonitis have occurred. Immune-mediated pneumonitis occurred in 3.1%
(61/1994) of patients. In patients receiving OPDIVO with YERVOY, immune-mediated
pneumonitis occurred in 6% (25/407) of patients.

In Checkmate 205 and 039, pneumonitis, including interstitial lung disease,
occurred in 6.0% (16/266) of patients receiving OPDIVO. Immune-mediated
pneumonitis occurred in 4.9% (13/266) of patients receiving OPDIVO: Grade 3
(n=1) and Grade 2 (n=12).

Immune-Mediated Colitis

OPDIVO can cause immune-mediated colitis. Monitor patients for signs and
symptoms of colitis. Administer corticosteroids for Grade 2 (of more than 5 days
duration), 3, or 4 colitis. Withhold OPDIVO monotherapy for Grade 2 or 3 and
permanently discontinue for Grade 4 or recurrent colitis upon re-initiation of
OPDIVO. When administered with YERVOY, withhold OPDIVO and YERVOY for Grade 2
and permanently discontinue for Grade 3 or 4 or recurrent colitis. In patients
receiving OPDIVO monotherapy, immune-mediated colitis occurred in 2.9% (58/1994)
of patients. In patients receiving OPDIVO with YERVOY, immune-mediated colitis
occurred in 26% (107/407) of patients including three fatal cases.

In a separate Phase 3 study of YERVOY 3 mg/kg, severe, life-threatening, or
fatal (diarrhea of ≥7 stools above baseline, fever, ileus, peritoneal signs;
Grade 3-5) immune-mediated enterocolitis occurred in 34 (7%) patients. Across
all YERVOY-treated patients in that study (n=511), 5 (1%) developed intestinal
perforation, 4 (0.8%) died as a result of complications, and 26 (5%) were
hospitalized for severe enterocolitis.

Immune-Mediated Hepatitis

OPDIVO can cause immune-mediated hepatitis. Monitor patients for abnormal liver
tests prior to and periodically during treatment. Administer corticosteroids for
Grade 2 or greater



--------------------------------------------------------------------------------

transaminase elevations. For patients without HCC, withhold OPDIVO for Grade 2
and permanently discontinue OPDIVO for Grade 3 or 4. For patients with HCC,
withhold OPDIVO and administer corticosteroids if AST/ALT is within normal
limits at baseline and increases to >3 and up to 5 times the upper limit of
normal (ULN), if AST/ALT is >1 and up to 3 times ULN at baseline and increases
to >5 and up to 10 times the ULN, and if AST/ALT is >3 and up to 5 times ULN at
baseline and increases to >8 and up to 10 times the ULN. Permanently discontinue
OPDIVO and administer corticosteroids if AST or ALT increases to >10 times the
ULN or total bilirubin increases >3 times the ULN. In patients receiving OPDIVO
monotherapy, immune-mediated hepatitis occurred in 1.8% (35/1994) of patients.
In patients receiving OPDIVO with YERVOY, immune-mediated hepatitis occurred in
13% (51/407) of patients.

In Checkmate 040, immune-mediated hepatitis requiring systemic corticosteroids
occurred in 5% (8/154) of patients receiving OPDIVO.

In a separate Phase 3 study of YERVOY 3 mg/kg, severe, life-threatening, or
fatal hepatotoxicity (AST or ALT elevations >5x the ULN or total bilirubin
elevations >3x the ULN; Grade 3-5) occurred in 8 (2%) patients, with fatal
hepatic failure in 0.2% and hospitalization in 0.4%.

Immune-Mediated Neuropathies

In a separate Phase 3 study of YERVOY 3 mg/kg, 1 case of fatal Guillain-Barré
syndrome and 1 case of severe (Grade 3) peripheral motor neuropathy were
reported.

Immune-Mediated Endocrinopathies

OPDIVO can cause immune-mediated hypophysitis, immune-mediated adrenal
insufficiency, autoimmune thyroid disorders, and Type 1 diabetes mellitus.
Monitor patients for signs and symptoms of hypophysitis, signs and symptoms of
adrenal insufficiency, thyroid function prior to and periodically during
treatment, and hyperglycemia. Administer hormone replacement as clinically
indicated and corticosteroids for Grade 2 or greater hypophysitis. Withhold for
Grade 2 or 3 and permanently discontinue for Grade 4 hypophysitis. Administer
corticosteroids for Grade 3 or 4 adrenal insufficiency. Withhold for Grade 2 and
permanently discontinue for Grade 3 or 4 adrenal insufficiency. Administer
hormone-replacement therapy for hypothyroidism. Initiate medical management for
control of hyperthyroidism. Withhold OPDIVO for Grade 3 and permanently
discontinue for Grade 4 hyperglycemia.

In patients receiving OPDIVO monotherapy, hypophysitis occurred in 0.6%
(12/1994) of patients. In patients receiving OPDIVO with YERVOY, hypophysitis
occurred in 9% (36/407) of patients. In patients receiving OPDIVO monotherapy,
adrenal insufficiency occurred in 1% (20/1994) of patients. In patients
receiving OPDIVO with YERVOY, adrenal insufficiency occurred in 5% (21/407) of
patients. In patients receiving OPDIVO monotherapy, hypothyroidism or
thyroiditis resulting in hypothyroidism occurred in 9% (171/1994) of patients.
Hyperthyroidism occurred in 2.7% (54/1994) of patients receiving OPDIVO
monotherapy. In patients receiving OPDIVO with YERVOY, hypothyroidism or
thyroiditis resulting in hypothyroidism occurred in 22% (89/407) of patients.
Hyperthyroidism occurred in 8% (34/407) of patients receiving OPDIVO with
YERVOY. In patients receiving OPDIVO monotherapy, diabetes occurred in 0.9%
(17/1994) of patients. In patients receiving OPDIVO with YERVOY, diabetes
occurred in 1.5% (6/407) of patients.



--------------------------------------------------------------------------------

In a separate Phase 3 study of YERVOY 3 mg/kg, severe to life-threatening
immune-mediated endocrinopathies (requiring hospitalization, urgent medical
intervention, or interfering with activities of daily living; Grade 3-4)
occurred in 9 (1.8%) patients. All 9 patients had hypopituitarism, and some had
additional concomitant endocrinopathies such as adrenal insufficiency,
hypogonadism, and hypothyroidism. 6 of the 9 patients were hospitalized for
severe endocrinopathies.

Immune-Mediated Nephritis and Renal Dysfunction

OPDIVO can cause immune-mediated nephritis. Monitor patients for elevated serum
creatinine prior to and periodically during treatment. Administer
corticosteroids for Grades 2-4 increased serum creatinine. Withhold OPDIVO for
Grade 2 or 3 and permanently discontinue for Grade 4 increased serum creatinine.
In patients receiving OPDIVO monotherapy, immune-mediated nephritis and renal
dysfunction occurred in 1.2% (23/1994) of patients. In patients receiving OPDIVO
with YERVOY, immune-mediated nephritis and renal dysfunction occurred in 2.2%
(9/407) of patients.

Immune-Mediated Skin Adverse Reactions and Dermatitis

OPDIVO can cause immune-mediated rash, including Stevens-Johnson syndrome (SJS)
and toxic epidermal necrolysis (TEN), some cases with fatal outcome. Administer
corticosteroids for Grade 3 or 4 rash. Withhold for Grade 3 and permanently
discontinue for Grade 4 rash. For symptoms or signs of SJS or TEN, withhold
OPDIVO and refer the patient for specialized care for assessment and treatment;
if confirmed, permanently discontinue. In patients receiving OPDIVO monotherapy,
immune-mediated rash occurred in 9% (171/1994) of patients. In patients
receiving OPDIVO with YERVOY, immune-mediated rash occurred in 22.6% (92/407) of
patients.

In a separate Phase 3 study of YERVOY 3 mg/kg, severe, life-threatening, or
fatal immune-mediated dermatitis (eg, Stevens-Johnson syndrome, toxic epidermal
necrolysis, or rash complicated by full thickness dermal ulceration, or
necrotic, bullous, or hemorrhagic manifestations; Grade 3-5) occurred in 13
(2.5%) patients. 1 (0.2%) patient died as a result of toxic epidermal
necrolysis. 1 additional patient required hospitalization for severe dermatitis.

Immune-Mediated Encephalitis

OPDIVO can cause immune-mediated encephalitis. Evaluation of patients with
neurologic symptoms may include, but not be limited to, consultation with a
neurologist, brain MRI, and lumbar puncture. Withhold OPDIVO in patients with
new-onset moderate to severe neurologic signs or symptoms and evaluate to rule
out other causes. If other etiologies are ruled out, administer corticosteroids
and permanently discontinue OPDIVO for immune-mediated encephalitis. In patients
receiving OPDIVO monotherapy, encephalitis occurred in 0.2% (3/1994) of
patients. Fatal limbic encephalitis occurred in one patient after 7.2 months of
exposure despite discontinuation of OPDIVO and administration of
corticosteroids. Encephalitis occurred in one patient receiving OPDIVO with
YERVOY (0.2%) after 1.7 months of exposure.

Other Immune-Mediated Adverse Reactions

Based on the severity of the adverse reaction, permanently discontinue or
withhold OPDIVO, administer high-dose corticosteroids, and, if appropriate,
initiate hormone-replacement therapy.



--------------------------------------------------------------------------------

Across clinical trials of OPDIVO monotherapy or in combination with YERVOY, the
following clinically significant immune-mediated adverse reactions, some with
fatal outcome, occurred in <1.0% of patients receiving OPDIVO: myocarditis,
rhabdomyolysis, myositis, uveitis, iritis, pancreatitis, facial and abducens
nerve paresis, demyelination, polymyalgia rheumatica, autoimmune neuropathy,
Guillain-Barré syndrome, hypopituitarism, systemic inflammatory response
syndrome, gastritis, duodenitis, sarcoidosis, histiocytic necrotizing
lymphadenitis (Kikuchi lymphadenitis), motor dysfunction, vasculitis, and
myasthenic syndrome.

Infusion Reactions

OPDIVO can cause severe infusion reactions, which have been reported in <1.0% of
patients in clinical trials. Discontinue OPDIVO in patients with Grade 3 or 4
infusion reactions. Interrupt or slow the rate of infusion in patients with
Grade 1 or 2. In patients receiving OPDIVO monotherapy, infusion-related
reactions occurred in 6.4% (127/1994) of patients. In patients receiving OPDIVO
with YERVOY, infusion-related reactions occurred in 2.5% (10/407) of patients.

Complications of Allogeneic HSCT after OPDIVO

Complications, including fatal events, occurred in patients who received
allogeneic HSCT after OPDIVO. Outcomes were evaluated in 17 patients from
Checkmate 205 and 039, who underwent allogeneic HSCT after discontinuing OPDIVO
(15 with reduced-intensity conditioning, 2 with myeloablative conditioning).
Thirty-five percent (6/17) of patients died from complications of allogeneic
HSCT after OPDIVO. Five deaths occurred in the setting of severe or refractory
GVHD. Grade 3 or higher acute GVHD was reported in 29% (5/17) of patients.
Hyperacute GVHD was reported in 20% (n=2) of patients. A steroid-requiring
febrile syndrome, without an identified infectious cause, was reported in 35%
(n=6) of patients. Two cases of encephalitis were reported: Grade 3 (n=1)
lymphocytic encephalitis without an identified infectious cause, and Grade 3
(n=1) suspected viral encephalitis. Hepatic veno-occlusive disease (VOD)
occurred in one patient, who received reduced-intensity conditioned allogeneic
HSCT and died of GVHD and multi-organ failure. Other cases of hepatic VOD after
reduced-intensity conditioned allogeneic HSCT have also been reported in
patients with lymphoma who received a PD-1 receptor blocking antibody before
transplantation. Cases of fatal hyperacute GVHD have also been reported. These
complications may occur despite intervening therapy between PD-1 blockade and
allogeneic HSCT.

Follow patients closely for early evidence of transplant-related complications
such as hyperacute GVHD, severe (Grade 3 to 4) acute GVHD, steroid-requiring
febrile syndrome, hepatic VOD, and other immune-mediated adverse reactions, and
intervene promptly.

Embryo-Fetal Toxicity

Based on their mechanisms of action, OPDIVO and YERVOY can cause fetal harm when
administered to a pregnant woman. Advise pregnant women of the potential risk to
a fetus. Advise females of reproductive potential to use effective contraception
during treatment with an OPDIVO- or YERVOY- containing regimen and for at least
5 months after the last dose of OPDIVO.

Lactation



--------------------------------------------------------------------------------

It is not known whether OPDIVO or YERVOY is present in human milk. Because many
drugs, including antibodies, are excreted in human milk and because of the
potential for serious adverse reactions in nursing infants from an
OPDIVO-containing regimen, advise women to discontinue breastfeeding during
treatment. Advise women to discontinue nursing during treatment with YERVOY and
for 3 months following the final dose.

Serious Adverse Reactions

In Checkmate 037, serious adverse reactions occurred in 41% of patients
receiving OPDIVO (n=268). Grade 3 and 4 adverse reactions occurred in 42% of
patients receiving OPDIVO. The most frequent Grade 3 and 4 adverse drug
reactions reported in 2% to <5% of patients receiving OPDIVO were abdominal
pain, hyponatremia, increased aspartate aminotransferase, and increased lipase.
In Checkmate 066, serious adverse reactions occurred in 36% of patients
receiving OPDIVO (n=206). Grade 3 and 4 adverse reactions occurred in 41% of
patients receiving OPDIVO. The most frequent Grade 3 and 4 adverse reactions
reported in ≥2% of patients receiving OPDIVO were gamma-glutamyltransferase
increase (3.9%) and diarrhea (3.4%). In Checkmate 067, serious adverse reactions
(73% and 37%), adverse reactions leading to permanent discontinuation (43% and
14%) or to dosing delays (55% and 28%), and Grade 3 or 4 adverse reactions (72%
and 44%) all occurred more frequently in the OPDIVO plus YERVOY arm (n=313)
relative to the OPDIVO arm (n=313). The most frequent (≥10%) serious adverse
reactions in the OPDIVO plus YERVOY arm and the OPDIVO arm, respectively, were
diarrhea (13% and 2.6%), colitis (10% and 1.6%), and pyrexia (10% and 0.6%). In
Checkmate 017 and 057, serious adverse reactions occurred in 46% of patients
receiving OPDIVO (n=418). The most frequent serious adverse reactions reported
in at least 2% of patients receiving OPDIVO were pneumonia, pulmonary embolism,
dyspnea, pyrexia, pleural effusion, pneumonitis, and respiratory failure. In
Checkmate 025, serious adverse reactions occurred in 47% of patients receiving
OPDIVO (n=406). The most frequent serious adverse reactions reported in ≥2% of
patients were acute kidney injury, pleural effusion, pneumonia, diarrhea, and
hypercalcemia. In Checkmate 205 and 039, adverse reactions leading to
discontinuation occurred in 7% and dose delays due to adverse reactions occurred
in 34% of patients (n=266). Serious adverse reactions occurred in 26% of
patients. The most frequent serious adverse reactions reported in ≥1% of
patients were pneumonia, infusion-related reaction, pyrexia, colitis or
diarrhea, pleural effusion, pneumonitis, and rash. Eleven patients died from
causes other than disease progression: 3 from adverse reactions within 30 days
of the last OPDIVO dose, 2 from infection 8 to 9 months after completing OPDIVO,
and 6 from complications of allogeneic HSCT. In Checkmate 141, serious adverse
reactions occurred in 49% of patients receiving OPDIVO (n=236). The most
frequent serious adverse reactions reported in at least 2% of patients receiving
OPDIVO were pneumonia, dyspnea, respiratory failure, respiratory tract
infection, and sepsis. In Checkmate 275, serious adverse reactions occurred in
54% of patients receiving OPDIVO (n=270). The most frequent serious adverse
reactions reported in at least 2% of patients receiving OPDIVO were urinary
tract infection, sepsis, diarrhea, small intestine obstruction, and general
physical health deterioration. In Checkmate 040, serious adverse reactions
occurred in 49% of patients (n=154). The most frequent serious adverse reactions
reported in at least 2% of patients were pyrexia, ascites, back pain, general
physical health deterioration, abdominal pain, and pneumonia. In Checkmate 238,
Grade 3 or 4 adverse reactions occurred in 25% of OPDIVO-treated patients
(n=452). The most frequent Grade 3 and 4 adverse reactions reported in at least
2% of OPDIVO-treated patients were diarrhea and increased lipase and amylase.
Serious adverse reactions occurred in 18% of OPDIVO-treated patients.



--------------------------------------------------------------------------------

Common Adverse Reactions

In Checkmate 037, the most common adverse reaction (≥20%) reported with OPDIVO
(n=268) was rash (21%). In Checkmate 066, the most common adverse reactions
(≥20%) reported with OPDIVO (n=206) vs dacarbazine (n=205) were fatigue (49% vs
39%), musculoskeletal pain (32% vs 25%), rash (28% vs 12%), and pruritus (23% vs
12%). In Checkmate 067, the most common (≥20%) adverse reactions in the OPDIVO
plus YERVOY arm (n=313) were fatigue (59%), rash (53%), diarrhea (52%), nausea
(40%), pyrexia (37%), vomiting (28%), and dyspnea (20%). The most common (≥20%)
adverse reactions in the OPDIVO (n=313) arm were fatigue (53%), rash (40%),
diarrhea (31%), and nausea (28%). In Checkmate 017 and 057, the most common
adverse reactions (≥20%) in patients receiving OPDIVO (n=418) were fatigue,
musculoskeletal pain, cough, dyspnea, and decreased appetite. In Checkmate 025,
the most common adverse reactions (≥20%) reported in patients receiving OPDIVO
(n=406) vs everolimus (n=397) were asthenic conditions (56% vs 57%), cough (34%
vs 38%), nausea (28% vs 29%), rash (28% vs 36%), dyspnea (27% vs 31%), diarrhea
(25% vs 32%), constipation (23% vs 18%), decreased appetite (23% vs 30%), back
pain (21% vs 16%), and arthralgia (20% vs 14%). In Checkmate 205 and 039, the
most common adverse reactions (≥20%) reported in patients receiving OPDIVO
(n=266) were upper respiratory tract infection (44%), fatigue (39%), cough
(36%), diarrhea (33%), pyrexia (29%), musculoskeletal pain (26%), rash (24%),
nausea (20%) and pruritus (20%). In Checkmate 141, the most common adverse
reactions (≥10%) in patients receiving OPDIVO (n=236) were cough and dyspnea at
a higher incidence than investigator’s choice. In Checkmate 275, the most common
adverse reactions (≥ 20%) reported in patients receiving OPDIVO (n=270) were
fatigue (46%), musculoskeletal pain (30%), nausea (22%), and decreased appetite
(22%). In Checkmate 040, the most common adverse reactions (≥20%) in patients
receiving OPDIVO (n=154) were fatigue (38%), musculoskeletal pain (36%),
abdominal pain (34%), pruritus (27%), diarrhea (27%), rash (26%), cough (23%),
and decreased appetite (22%). In Checkmate 238, the most common adverse
reactions (≥20%) reported in OPDIVO-treated patients (n=452) vs
ipilimumab-treated patients (n=453) were fatigue (57% vs 55%), diarrhea (37% vs
55%), rash (35% vs 47%), musculoskeletal pain (32% vs 27%), pruritus (28% vs
37%), headache (23% vs 31%), nausea (23% vs 28%), upper respiratory infection
(22% vs 15%), and abdominal pain (21% vs 23%). The most common immune-mediated
adverse reactions were rash (16%), diarrhea/colitis (6%), and hepatitis (3%).
The most common adverse reactions (≥20%) in patients who received OPDIVO as a
single agent were fatigue, rash, musculoskeletal pain, pruritus, diarrhea,
nausea, asthenia, cough, dyspnea, constipation, decreased appetite, back pain,
arthralgia, upper respiratory tract infection, pyrexia, headache, and abdominal
pain.

In a separate Phase 3 study of YERVOY 3 mg/kg, the most common adverse reactions
(≥5%) in patients who received YERVOY at 3 mg/kg were fatigue (41%), diarrhea
(32%), pruritus (31%), rash (29%), and colitis (8%).

Checkmate Trials and Patient Populations

Checkmate 067 – advanced melanoma alone or in combination with YERVOY; Checkmate
037 and 066 – advanced melanoma; Checkmate 017 – squamous non-small cell lung
cancer (NSCLC); Checkmate 057 – non-squamous NSCLC; Checkmate 025 – renal cell
carcinoma; Checkmate 205/039 – classical Hodgkin lymphoma; Checkmate 141 –
squamous cell carcinoma of the head and neck; Checkmate 275 – urothelial
carcinoma; Checkmate 040 – hepatocellular carcinoma; CheckMate 238 – adjuvant
treatment of melanoma.



--------------------------------------------------------------------------------

Please see U.S. Full Prescribing Information for OPDIVO and YERVOY,
including Boxed WARNING regarding immune-mediated adverse reactions for YERVOY.

About the Bristol-Myers Squibb and Ono Pharmaceutical Co., Ltd. Collaboration

In 2011, through a collaboration agreement with Ono Pharmaceutical Co., Ltd.
(Ono), Bristol-Myers Squibb expanded its territorial rights to develop and
commercialize Opdivo globally except in Japan, South Korea and Taiwan, where Ono
had retained all rights to the compound at the time. On July 23, 2014,
Bristol-Myers Squibb and Ono further expanded the companies’ strategic
collaboration agreement to jointly develop and commercialize multiple
immunotherapies – as single agents and combination regimens – for patients with
cancer in Japan, South Korea and Taiwan.

About Bristol-Myers Squibb

Bristol-Myers Squibb is a global biopharmaceutical company whose mission is to
discover, develop and deliver innovative medicines that help patients prevail
over serious diseases. For more information about Bristol-Myers Squibb, visit us
at BMS.com or follow us on LinkedIn, Twitter, YouTube and Facebook.

Bristol-Myers Squibb Forward-Looking Statement  

 

This press release contains "forward-looking statements" as that term is defined
in the Private Securities Litigation Reform Act of 1995 regarding the research,
development and commercialization of pharmaceutical products. Such
forward-looking statements are based on current expectations and involve
inherent risks and uncertainties, including factors that could delay, divert or
change any of them, and could cause actual outcomes and results to differ
materially from current expectations. No forward-looking statement can be
guaranteed. Among other risks, there can be no guarantee that the collaboration
with Nektar will progress as contemplated in this release or that NKTR-214,
alone or in combination with Opdivo or Opdivo plus Yervoy will receive
regulatory approval for the treatment of cancer. Forward-looking statements in
this press release should be evaluated together with the many uncertainties that
affect Bristol-Myers Squibb's business, particularly those identified in the
cautionary factors discussion in Bristol-Myers Squibb's Annual Report on Form
10-K for the year ended December 31, 2017 in our Quarterly Reports on Form 10-Q
and our Current Reports on Form 8-K. Bristol-Myers Squibb undertakes no
obligation to publicly update any forward-looking statement, whether as a result
of new information, future events or otherwise.  

 

About Nektar Therapeutics

 

Nektar Therapeutics is a biopharmaceutical company with a robust, wholly-owned
R&D pipeline of investigational medicines in oncology, immunology and pain as
well as a portfolio of approved partnered medicines. Nektar is headquartered in
San Francisco, California, with additional operations in Huntsville, Alabama and
Hyderabad, India. Further information about the company and its drug development
programs and capabilities may be found online at http://www.nektar.com.

 



--------------------------------------------------------------------------------

Nektar Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements which can be identified
by words such as: "anticipate," "intend," "plan," "expect," "believe," "should,"
"may," "will" and similar references to future periods. Examples of
forward-looking statements include, among others, statements we make regarding
the therapeutic potential of NKTR-214, the therapeutic potential of NKTR-214 in
combination with OPDIVO, the development plans and timing related to NKTR-214,
and the potential of our technology and drug candidates in our research and
development pipeline.  Forward-looking statements are neither historical facts
nor assurances of future performance. Instead, they are based only on our
current beliefs, expectations and assumptions regarding the future of our
business, future plans and strategies, anticipated events and trends, the
economy and other future conditions. Because forward-looking statements relate
to the future, they are subject to inherent uncertainties, risks and changes in
circumstances that are difficult to predict and many of which are outside of our
control. Our actual results may differ materially from those indicated in the
forward-looking statements. Therefore, you should not rely on any of these
forward-looking statements. Important factors that could cause our actual
results to differ materially from those indicated in the forward-looking
statements include, among others: (i) our statements regarding the therapeutic
potential of NKTR-214 in combination with Opdivo are based on findings and
observations from ongoing clinical studies and these finding and observations
will evolve over time as more data emerges from the studies; (ii) NKTR-214 is in
early-stage clinical development and the risk of failure remains high and
failure can unexpectedly occur due to efficacy, safety, economic, commercial or
other unpredictable factors; (iii) the timing of the commencement or end of
clinical trials and the availability of clinical data may be delayed or
unsuccessful due to regulatory delays, slower than anticipated patient
enrollment, manufacturing challenges, changing standards of care, evolving
regulatory requirements, clinical trial design, clinical outcomes, competitive
factors, or delay or failure in ultimately obtaining regulatory approval in one
or more important markets; (iv) scientific discovery of new medical
breakthroughs is an inherently uncertain process and the future success of
applying our technology platform to potential new drug candidates (such as
NKTR-214) is therefore highly uncertain and unpredictable and one or more
research and development programs could fail; (v) patents may not issue from our
patent applications for our drug candidates including NKTR-214, patents that
have issued may not be enforceable, or additional intellectual property licenses
from third parties may be required; and (vi) certain other important risks and
uncertainties set forth in our Quarterly Report on Form 10-Q filed with the
Securities and Exchange Commission on November 8, 2017. Any forward-looking
statement made by us in this press release is based only on information
currently available to us and speaks only as of the date on which it is made. We
undertake no obligation to update any forward-looking statement, whether written
or oral, that may be made from time to time, whether as a result of new
information, future developments or otherwise.

 

 

 

Contact (for Bristol-Myers Squibb):

Media:  

Ken Dominski, 609-252-5251, ken.dominski@bms.com

Lisa McCormick Lavery, 609-252-7602, lisa.mccormicklavery@bms.com

 

Investors:  

Tim Power, 609-252-7509, timothy.power@bms.com  

Bill Szablewski, 609-252-5894, william.szablewski@bms.com



--------------------------------------------------------------------------------

 

Contacts (for Nektar):

Investors:

Jennifer Ruddock of Nektar Therapeutics

415-482-5585

 

Media:

Dan Budwick of 1AB

973-271-6085
dan@1abmedia.com

Jennifer Paganelli of Pure Communications
347-658-8290 
jpaganelli@purecommunications.com

1.Charych, D., et al., Cancer Res. 2013;73(8 Suppl):Abstract nr 482 and Data on
file.

2.Hoch U, at al. AACR; Mol Cancer Ther. 2013;12(11 Suppl):Abstract nr B296.

 

 

 

